Exhibit 10.3

EXECUTION VERSION

AMENDMENT AGREEMENT dated as of June 30, 2009 (this “Amendment Agreement”),
among AMEREN CORPORATION, a Missouri corporation (the “Company”), UNION ELECTRIC
COMPANY d/b/a AmerenUE, a Missouri corporation (“Union Electric”), AMEREN ENERGY
GENERATING COMPANY, an Illinois corporation (“Genco”, and together with Union
Electric and the Company, the “Borrowers” and each a “Borrower”), the LENDERS
party hereto, JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Administrative Agent (in
such capacity, the “Agent”), and BARCLAYS BANK PLC, as Syndication Agent, in
respect of the AMENDED AND RESTATED CREDIT AGREEMENT (the “Original Credit
Agreement”) dated as of July 14, 2006, among the Borrowers, CENTRAL ILLINOIS
PUBLIC SERVICE COMPANY, CENTRAL ILLINOIS LIGHT COMPANY, ILLINOIS POWER COMPANY,
the Lenders, the Agent, and BARCLAYS BANK PLC, as Syndication Agent.

The Borrowers have requested that (i) pursuant to Section 2.23 of the Original
Credit Agreement, the undersigned Lenders agree to extend the “Commitment
Termination Date” under (and as such term is defined in the Original Credit
Agreement) to July 14, 2011, and (ii) the Required Lenders agree to amend and
restate the Original Credit Agreement in the form of the Restated Credit
Agreement (as defined below).

In consideration of the mutual agreements, provisions and covenants herein
contained, the parties hereto hereby agree, on the terms and subject to the
conditions set forth herein, as follows:

SECTION 1. Defined Terms. (a) Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Restated Credit Agreement
or, if not defined therein, the Original Credit Agreement.

(b) The following terms shall have the meaning set forth in this paragraph (b):

“Additional Lender” means each Lender identified on Schedule I hereto as an
Additional Lender. Each Additional Lender shall be Consenting Lender; the
Commitment of each Additional Lender shall be an Extended Commitment; and the
amount of the Commitment of each Additional Lender as of the Amendment Effective
Date (as defined below) shall be the amount set forth next to such Lender’s name
on Schedule I hereto.

“Assignee” means each Additional Lender and each Consenting Lender that will
hold a Commitment under the Restated Credit Agreement that is greater than its
Commitment under the Original Credit Agreement.



--------------------------------------------------------------------------------

“Assignor” means each Existing Lender that is a Consenting Lender that will hold
a Commitment under the Restated Credit Agreement that is less than its
Commitment under the Original Credit Agreement.

“Consenting Lender” means each Additional Lender and each Lender identified on
Schedule I hereto as a Consenting Lender. The Commitment of each Consenting
Lender shall be an Extended Commitment and the amount of the Commitment of each
Consenting Lender as of the Amendment Effective Date shall be the amount set
forth next to such Lender’s name on Schedule I hereto.

“Existing Lender” means each Lender with an outstanding Commitment immediately
prior to the occurrence of the Amendment Effective Date.

(c) From and after the Amendment Effective Date, the terms “Agreement”, “this
Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and words of similar
import, as used in the Restated Credit Agreement, shall, unless the context
otherwise requires, refer to the Original Credit Agreement as amended and
restated in the form of the Restated Credit Agreement, and the term “Credit
Agreement”, as used in the Loan Documents, shall mean the Restated Credit
Agreement.

SECTION 2. Extension of Commitment Termination Date. In accordance with
Section 2.23 of the Original Credit Agreement, effective upon the occurrence of
the Amendment Effective Date, the final termination date of each Consenting
Lender’s Commitment is extended from July 14, 2010 (the current Commitment
Termination Date under (and as defined in) the Original Credit Agreement) to the
Extended Commitment Termination Date as provided in the Restated Credit
Agreement and all notice and similar requirements of Section 2.23 of the
Original Credit Agreement are deemed to have been satisfied.

SECTION 3. Amendment and Restatement of the Original Credit Agreement. Effective
as of the Amendment Effective Date, the Original Credit Agreement (including the
Schedules and Exhibits thereto) is hereby amended and restated to be in the form
attached as Exhibit A hereto (the Original Credit Agreement, as so amended and
restated, being referred to as the “Restated Credit Agreement”).

SECTION 4. Assignments. (a) Effective upon the occurrence of the Amendment
Effective Date, each Assignor shall assign and delegate and each Assignee shall
assume (each such assignment or assumption, an “Assignment”) such Commitments
under the Restated Credit Agreement (together with all related Revolving
Advances, participations in Letters of Credit and other related rights and
interests under the Restated Credit Agreement) as shall be required so that the
Commitment of each Consenting Lender shall be the amount set forth next to such
Lender’s name on the Commitment Schedule attached to the Restated Credit
Agreement. Each party hereto agrees that (1) each Assignee is purchasing and
assuming the Commitments and interests purchased and assumed by it ratably from
each Assignor and that each Assignor is assigning and delegating the Commitments
and interests assigned and delegated by it ratably to each Assignee; (2) each
Assignment shall be irrevocable and shall be made on the terms and

 

2



--------------------------------------------------------------------------------

subject to the conditions set forth on Annex I to the Form of Assignment and
Assumption attached as Exhibit C to the Restated Credit Agreement (which terms
and conditions are incorporated herein by reference); (3) this Amendment
Agreement shall constitute an “Assignment Agreement” for all purposes of the
Restated Credit Agreement and the other Loan Documents; and (4) the Agent hereby
agrees to waive any payment of fees required by Section 12.3.3 in connection
with the Assignments. The Borrowers, the Agent and the Issuing Bank each hereby
grant their consent to the Assignments.

(b) Upon the occurrence of the Amendment Effective Date, the Borrowers will
(1) prepay all outstanding Advances (other than Competitive Loans), together
with all interest accrued on such Advances and, to the extent applicable, any
amounts due under Section 3.4 of the Restated Credit Agreement, and (2) will
borrow Floating Rate Advances under the Restated Credit Agreement and the
Supplemental Credit Agreement pursuant to Borrowing Notices delivered to the
Agent on the Amendment Effective Date. Each party hereto waives all time periods
otherwise required in respect of notices of such prepayments and borrowings.

SECTION 5. Conditions to Effectiveness. The transactions provided for in
Section 2, 3 and 4 hereof and the obligations of the Additional Lenders and
Consenting Lenders to make Loans under the Restated Credit Agreement shall
become effective on the date (the “Amendment Effective Date”) on which (i) the
Agent (or its counsel) shall have received duly executed counterparts of this
Amendment Agreement that, when taken together, bear the authorized signatures of
the Borrowers, each Additional Lender and each Consenting Lender (which
Consenting Lenders shall constitute at least the Required Lenders under the
Original Credit Agreement) and (ii) all the conditions specified in Section 4.1
of the Restated Credit Agreement are satisfied (unless waived in accordance with
Section 8.2 of the Restated Credit Agreement).

SECTION 6. Further Actions. The Agent is hereby authorized and directed to enter
into such Loan Documents and to take such other actions as may be required to
give effect to the transactions contemplated hereby.

SECTION 7. Choice of Law. THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.

SECTION 8. Counterparts. This Amendment Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment Agreement by signing any
such counterpart, each of which shall constitute an original but all of which
when taken together shall constitute but one contract. Delivery of an executed
counterpart of a signature page of this Amendment Agreement by electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment Agreement. This Amendment Agreement shall constitute a “Loan
Document” for all purposes of the Restated Credit Agreement and the other Loan
Documents.

 

3



--------------------------------------------------------------------------------

SECTION 9. Expenses. In accordance with Section 9.6(i) of the Restated Credit
Agreement, each Borrower agrees to reimburse the Agent for such Borrower’s share
of all reasonable out-of-pocket expenses incurred by it in connection with this
Amendment Agreement, including the reasonable fees, charges and disbursements of
Cravath, Swaine & Moore LLP and other counsel for the Agent.

SECTION 10. Severability of Provisions. Any provision in this Amendment
Agreement that is held to be inoperative, unenforceable or invalid in any
jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable or
invalid without affecting the remaining provisions in that jurisdiction or the
operation, enforceability or validity of that provision in any other
jurisdiction, and to this end the provisions of this Amendment Agreement are
declared to be severable.

SECTION 11. Headings. The headings of this Amendment Agreement are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

 

AMEREN CORPORATION,   by    /s/ Jerre E. Birdsong     Name:   Jerre E. Birdsong
    Title:   Vice President and Treasurer UNION ELECTRIC COMPANY,   by    /s/
Jerre E. Birdsong     Name:   Jerre E. Birdsong     Title:   Vice President and
Treasurer AMEREN ENERGY GENERATING COMPANY,   by    /s/ Jerre E. Birdsong    
Name:   Jerre E. Birdsong     Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE AMENDMENT

AGREEMENT TO THE CREDIT AGREEMENT

DATED AS OF JULY 14, 2006, OF AMEREN CORPORATION

 

JPMORGAN CHASE BANK, N.A., as Agent, as a Lender, and as an Issuing Bank,   by 
  /s/ Michael DeForge     Name:   Michael DeForge     Title:   Managing Director
BARCLAYS BANK PLC, as Syndication Agent, as a Lender,   by    /s/ Sydney G.
Dennis     Name:   Sydney G. Dennis     Title:   Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE AMENDMENT

AGREEMENT TO THE CREDIT AGREEMENT

DATED AS OF JULY 14, 2006, OF AMEREN CORPORATION

 

LENDER: BNP Paribas   by    /s/ Francis J. Delaney     Name:   Francis J.
Delaney     Title:   Managing Director   by    /s/ Pasquale A. Perraglia    
Name:   Pasquale A. Perraglia     Title:   Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE AMENDMENT

AGREEMENT TO THE CREDIT AGREEMENT

DATED AS OF JULY 14, 2006, OF AMEREN CORPORATION

 

LENDER: Goldman Sachs Bank USA   by    /s/ Mark Walton     Name:   Mark Walton  
  Title:   Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE AMENDMENT

AGREEMENT TO THE CREDIT AGREEMENT

DATED AS OF JULY 14, 2006, OF AMEREN CORPORATION

 

LENDER: The Bank of Tokyo-Mitsubishi UFJ, Limited   by    /s/ Chi-Cheng Chen    
Name:   Chi-Cheng Chen     Title:   Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE AMENDMENT

AGREEMENT TO THE CREDIT AGREEMENT

DATED AS OF JULY 14, 2006, OF AMEREN CORPORATION

 

LENDER: US Bank National Association   by    /s/ Paul Vastola     Name:   Paul
Vastola     Title:   Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE AMENDMENT

AGREEMENT TO THE CREDIT AGREEMENT

DATED AS OF JULY 14, 2006, OF AMEREN CORPORATION

 

LENDER: UBS Loan Finance LLC   by    /s/ Irja R. Otsa     Name:   Irja R. Otsa  
  Title:   Associate Director   by    /s/ Marie Haddad     Name:   Marie Haddad
    Title:   Associate Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE AMENDMENT

AGREEMENT TO THE CREDIT AGREEMENT

DATED AS OF JULY 14, 2006, OF AMEREN CORPORATION

 

LENDER: The Bank of New York Mellon   by    /s/ Richard K. Fronapfel, Jr.    
Name:   Richard K. Fronapfel, Jr.     Title:   Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE AMENDMENT

AGREEMENT TO THE CREDIT AGREEMENT

DATED AS OF JULY 14, 2006, OF AMEREN CORPORATION

 

LENDER: Fifth Third Bank   by    /s/ Robert M. Sander     Name:   Robert M.
Sander     Title:   Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE AMENDMENT

AGREEMENT TO THE CREDIT AGREEMENT

DATED AS OF JULY 14, 2006, OF AMEREN CORPORATION

 

LENDER: The Northern Trust Company   by    /s/ Rick J. Gomez     Name:   Rick J.
Gomez     Title:   Second Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE AMENDMENT

AGREEMENT TO THE CREDIT AGREEMENT

DATED AS OF JULY 14, 2006, OF AMEREN CORPORATION

 

LENDER: Commerce Bank   by    /s/ Douglas P. Best     Name:   Douglas P. Best  
  Title:   Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE AMENDMENT

AGREEMENT TO THE CREDIT AGREEMENT

DATED AS OF JULY 14, 2006, OF AMEREN CORPORATION

 

LENDER: UMB Bank, N.A.   by    /s/ Cecil G. Wood     Name:   Cecil G. Wood    
Title:   Executive Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE AMENDMENT

AGREEMENT TO THE CREDIT AGREEMENT

DATED AS OF JULY 14, 2006, OF AMEREN CORPORATION

 

LENDER: Aurora Bank FSP   by    /s/ Theodore P. Janulis     Name:   Theodore P.
Janulis     Title:   Chairman



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE AMENDMENT

AGREEMENT TO THE CREDIT AGREEMENT

DATED AS OF JULY 14, 2006, OF AMEREN CORPORATION

 

LENDER: National City Bank   by    /s/ Matthew M. Springman     Name:   Matthew
M. Springman     Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE AMENDMENT

AGREEMENT TO THE CREDIT AGREEMENT

DATED AS OF JULY 14, 2006, OF AMEREN CORPORATION

 

LENDER: Bank of America, N.A.   by    /s/ Richard L. Stein     Name:   Richard
L. Stein     Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE AMENDMENT

AGREEMENT TO THE CREDIT AGREEMENT

DATED AS OF JULY 14, 2006, OF AMEREN CORPORATION

 

LENDER: The Bank of Nova Scotia   by    /s/ Thane Rattew     Name:   Thane
Rattew     Title:   Managing Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE AMENDMENT

AGREEMENT TO THE CREDIT AGREEMENT

DATED AS OF JULY 14, 2006, OF AMEREN CORPORATION

 

LENDER: Deutsche Bank AG New York Branch   by    /s/ Marcus M. Tarkington    
Name:   Marcus M. Tarkington     Title:   Director   by    /s/ Paul O’Leary    
Name:   Paul O’Leary     Title:   Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE AMENDMENT

AGREEMENT TO THE CREDIT AGREEMENT

DATED AS OF JULY 14, 2006, OF AMEREN CORPORATION

 

LENDER: Morgan Stanley Bank, N.A.   by    /s/ Melissa James     Name:   Melissa
James     Title:   Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE AMENDMENT

AGREEMENT TO THE CREDIT AGREEMENT

DATED AS OF JULY 14, 2006, OF AMEREN CORPORATION

 

LENDER: KeyBank National Association   by    /s/ Sherrie Manson     Name:  
Sherrie Manson     Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE AMENDMENT

AGREEMENT TO THE CREDIT AGREEMENT

DATED AS OF JULY 14, 2006, OF AMEREN CORPORATION

 

LENDER: Regions Bank   by    /s/ David Bentzinger     Name:   David Bentzinger  
  Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE AMENDMENT

AGREEMENT TO THE CREDIT AGREEMENT

DATED AS OF JULY 14, 2006, OF AMEREN CORPORATION

 

LENDER: Morgan Stanley Senior Funding, Inc.   by    /s/ Stephen B. King    
Name:   Stephen B. King     Title:   Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE AMENDMENT

AGREEMENT TO THE CREDIT AGREEMENT

DATED AS OF JULY 14, 2006, OF AMEREN CORPORATION

 

LENDER: The Royal Bank of Scotland plc   by    /s/ Emily Freedman     Name:  
Emily Freedman     Title:   Vice President

 

1



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE AMENDMENT

AGREEMENT TO THE CREDIT AGREEMENT

DATED AS OF JULY 14, 2006, OF AMEREN CORPORATION

 

LENDER: Comerica Bank   by    /s/ Mark J. Leveille     Name:   Mark J. Leveille
    Title:   Vice President

 

2



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENT SCHEDULE TO

AMENDED AND RESTATED CREDIT AGREEMENT

ADDITIONAL LENDERS

 

Lender Name

   Commitment

Bank of America, N.A.

   $ 64,578,508.57

The Bank of Nova Scotia

   $ 55,106,993.98

Deutsche Bank AG New York Branch

   $ 54,245,947.20

Morgan Stanley Bank, N.A.

   $ 45,635,479.39

KeyBank National Association

   $ 27,553,496.99

Regions Bank

   $ 27,553,496.99

Morgan Stanley Senior Funding, Inc.

   $ 21,526,169.52

The Royal Bank of Scotland plc

   $ 15,498,842.06

Comerica Bank

   $ 12,915,701.71

CONSENTING LENDERS

 

Lender Name

   Commitment

JPMorgan Chase Bank, N.A.

   $ 77,924,733.66

Barclays Bank PLC

   $ 77,924,733.67

UBS Loan Finance LLC

   $ 67,161,648.91

Goldman Sachs Bank USA

   $ 65,439,555.35

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 64,578,508.57

BNP Paribas

   $ 52,093,330.25

The Bank of New York Mellon

   $ 49,940,713.29

U.S. Bank National Association

   $ 44,774,432.61

Fifth Third Bank

   $ 34,441,871.24

The Nothern Trust Company

   $ 21,956,692.91

Commerce Bank, N.A.

   $ 17,220,935.62

National City Bank

   $ 17,220,935.62

UMB Bank

   $ 14,207,271.89

Aurora Bank FSB (fka Lehman Brothers Bank, FSB)

   $ 0.00

NON-CONSENTING LENDERS

 

Lender Name

   Commitment

Citicorp USA, Inc.

   $ 82,500,000

Wachovia Bank, National Association

   $ 73,000,000

HSBC Bank

   $ 65,000,000       

TOTAL

   $ 1,150,000,000

 

1



--------------------------------------------------------------------------------

ANNEX 1

 

 

 

AMENDED AND RESTATED

CREDIT AGREEMENT

AMENDED AND RESTATED AS OF JUNE 30, 2009

among

AMEREN CORPORATION

UNION ELECTRIC COMPANY

AMEREN ENERGY GENERATING COMPANY,

as Borrowers

THE LENDERS FROM TIME TO TIME PARTIES HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Agent

BARCLAYS BANK PLC,

as Syndication Agent

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

BNP PARIBAS and

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agents

 

 

J. P. MORGAN SECURITIES INC.

and

BARCLAYS CAPITAL,

AS JOINT ARRANGERS AND JOINT BOOKRUNNERS

 

 

 



--------------------------------------------------------------------------------

ARTICLE I

   DEFINITIONS    1

1.1.

   Certain Defined Terms    1

1.2.

   Plural Forms    22

ARTICLE II

   THE CREDITS    23

2.1.

   Commitment    23

2.2.

   Required Payments; Termination    23

2.3.

   Loans    23

2.4.

   Competitive Bid Procedure    23

2.5.

   [omitted]    25

2.6.

   Letters of Credit    25

2.7.

   Types of Advances    30

2.8.

   Facility Fee; Letter of Credit Fees; Reductions in Aggregate Commitment and
Borrower Sublimits    30

2.9.

   Minimum Amount of Each Advance    32

2.10.

   Optional Principal Payments    32

2.11.

   Method of Selecting Types and Interest Periods for New Revolving Advances   
33

2.12.

   Conversion and Continuation of Outstanding Revolving Advances; No Conversion
or Continuation of Eurodollar Advances After Default    33

2.13.

   Interest Rates, etc.    34

2.14.

   Rates Applicable After Default    34

2.15.

   Funding of Loans; Method of Payment    35

2.16.

   Noteless Agreement; Evidence of Indebtedness    35

2.17.

   Telephonic Notices    35

2.18.

   Interest Payment Dates; Interest and Fee Basis    36

2.19.

   Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions; Availability of Loans    36

2.20.

   Lending Installations    37

2.21.

   Non-Receipt of Funds by the Agent    37

2.22.

   Replacement of Lender    37

2.23.

   Extension of Commitment Termination Date and Borrowing Subsidiary Maturity
Dates    38

2.24.

   Defaulting Lenders    39

2.25.

   Commitment Increases    41

ARTICLE III

   YIELD PROTECTION; TAXES    42

3.1.

   Yield Protection    42

3.2.

   Changes in Capital Adequacy Regulations    43

3.3.

   Availability of Types of Advances    44

3.4.

   Funding Indemnification    44

3.5.

   Taxes    44

3.6.

   Lender Statements; Survival of Indemnity    47

3.7.

   Alternative Lending Installation    47

3.8.

   Allocation of Amounts Payable Among Borrowers    48



--------------------------------------------------------------------------------

ARTICLE IV

   CONDITIONS PRECEDENT    48

4.1.

   Amendment Effective Date    48

4.2.

   Each Credit Extension    50

ARTICLE V

   REPRESENTATIONS AND WARRANTIES    50

5.1.

   Existence and Standing    50

5.2.

   Authorization and Validity    51

5.3.

   No Conflict; Government Consent    51

5.4.

   Financial Statements    51

5.5.

   Material Adverse Change    52

5.6.

   Taxes    52

5.7.

   Litigation and Contingent Obligations    52

5.8.

   Subsidiaries    52

5.9.

   ERISA    52

5.10.

   Accuracy of Information    52

5.11.

   Regulation U    53

5.12.

   Material Agreements    53

5.13.

   Compliance With Laws    53

5.14.

   Ownership of Properties    53

5.15.

   Plan Assets; Prohibited Transactions    53

5.16.

   Environmental Matters    54

5.17.

   Investment Company Act    54

5.18.

   Federal Energy Regulatory Commission    54

5.19.

   Insurance    55

5.20.

   No Default or Unmatured Default    55

ARTICLE VI

   COVENANTS    55

6.1.

   Financial Reporting    55

6.2.

   Use of Proceeds and Letters of Credit    56

6.3.

   Notice of Default    57

6.4.

   Conduct of Business    57

6.5.

   Taxes    57

6.6.

   Insurance    57

6.7.

   Compliance with Laws; Federal Energy Regulatory Commission Authorization   
57

6.8.

   Maintenance of Properties    58

6.9.

   Inspection; Keeping of Books and Records    58

6.10.

   Merger    58

6.11.

   Dispositions of Assets    58

6.12.

   Indebtedness of Project Finance Subsidiaries, Investments in Project Finance
Subsidiaries or Non Material Subsidiaries and Other Investments; Acquisitions   
61

6.13.

   Liens    63

6.14.

   Affiliates    66

6.15.

   Financial Contracts    66

 

ii



--------------------------------------------------------------------------------

6.16.

   Subsidiary Covenants    67

6.17.

   Leverage Ratio    67

ARTICLE VII

   DEFAULTS    68

ARTICLE VIII

   ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES    71

8.1.

   Acceleration    71

8.2.

   Amendments    71

8.2A

   Amendments after the Commitment Termination Date    72

8.3.

   Preservation of Rights    72

ARTICLE IX

   GENERAL PROVISIONS    73

9.1.

   Survival of Representations    73

9.2.

   Governmental Regulation    73

9.3.

   Headings    73

9.4.

   Entire Agreement    73

9.5.

   Several Obligations; Benefits of this Agreement    73

9.6.

   Expenses; Indemnification.    74

9.7.

   Numbers of Documents    75

9.8.

   Accounting    75

9.9.

   Severability of Provisions    75

9.10.

   Nonliability    76

9.11.

   Confidentiality    76

9.12.

   Lenders Not Utilizing Plan Assets    76

9.13.

   Nonreliance    76

9.14.

   Disclosure    77

9.15.

   USA Patriot Act    77

ARTICLE X

   THE AGENT    77

10.1.

   Appointment; Nature of Relationship    77

10.2.

   Powers    77

10.3.

   General Immunity    78

10.4.

   No Responsibility for Loans, Recitals, etc.    78

10.5.

   Action on Instructions of Lenders    78

10.6.

   Employment of Agents and Counsel    78

10.7.

   Reliance on Documents; Counsel    79

10.8.

   Agent’s Reimbursement and Indemnification    79

10.9.

   Notice of Default    79

10.10.

   Rights as a Lender    79

10.11.

   Independent Credit Decision    80

10.12.

   Successor Agent    80

10.13.

   Agent and Arrangers Fees    81

10.14.

   Delegation to Affiliates    81

10.15.

   Syndication Agent and Documentation Agents    81

 

iii



--------------------------------------------------------------------------------

ARTICLE XI

   SETOFF; RATABLE PAYMENTS    81

11.1.

   Setoff    81

11.2.

   Ratable Payments    81

ARTICLE XII

   BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS    82

12.1.

   Successors and Assigns; Designated Lenders    82

12.2.

   Participations    84

12.3.

   Assignments    85

12.4.

   Dissemination of Information    87

12.5.

   Tax Certifications    87

12.6.

   Tranches    87

ARTICLE XIII

   NOTICES    88

13.1.

   Notices    88

13.2.

   Change of Address    88

ARTICLE XIV

   COUNTERPARTS    88

ARTICLE XV

   CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL    89

15.1.

   CHOICE OF LAW    89

15.2.

   CONSENT TO JURISDICTION    89

15.3.

   WAIVER OF JURY TRIAL    89

ARTICLE XVI

   PROVISIONS RELATING TO THE SUPPLEMENTAL CREDIT AGREEMENT    89

16.1.

   General    89

16.2.

   After the Commitment Termination Date    91

 

iv



--------------------------------------------------------------------------------

SCHEDULES

Commitment Schedule

LC Commitment Schedule

Pricing Schedule

 

Schedule 1   -    Subsidiaries Schedule 2   -    Liens Schedule 3   -   
Restrictive Agreements Schedule 4   -    Regulatory Authorizations Schedule 5  
-    Contingent Obligations Schedule 6   -    Amendment Provisions EXHIBITS
Exhibit A.1   -    Form of Borrowers’ Counsel’s Opinion Exhibit A.2   -    Form
of Borrowers’ Counsel’s Opinion for Illinois Corporations Exhibit B   -    Form
of Compliance Certificate Exhibit C   -    Form of Assignment Agreement Exhibit
D   -    Form of Loan/Credit Related Money Transfer Instruction Exhibit E   -   
Form of Promissory Note Exhibit F   -    Form of Designation Agreement Exhibit G
  -    Subordination Terms



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This Amended and Restated Credit Agreement, dated as of June 30, 2009, is
entered into by and among Ameren Corporation, a Missouri corporation, and its
subsidiaries Union Electric Company d/b/a AmerenUE, a Missouri corporation, and
Ameren Energy Generating Company, an Illinois corporation, the Lenders and
JPMorgan Chase Bank, N.A., as Agent, and amends and restates the Five-Year
Revolving Credit Agreement dated as of July 14, 2005, and amended and restated
as of July 14, 2006 (as amended through the date hereof, the “Original Credit
Agreement”). The obligations of the Borrowers under this Agreement will be
several and not joint, and, except as otherwise set forth in this Agreement, the
obligations of the Borrowers will not be guaranteed by the Company or any other
subsidiary of the Company (including, without limitation, any other Borrowing
Subsidiary). The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1. Certain Defined Terms. As used in this Agreement:

“Accounting Changes” is defined in Section 9.8 hereof.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which a Borrower or any of its
Subsidiaries (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage of voting
power) of the outstanding ownership interests of a partnership or limited
liability company of any Person.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means (a) with respect to any Borrower, Revolving Loans (i) made by
the Lenders to such Borrower on the same Borrowing Date or (ii) converted or
continued by the Lenders on the same date of conversion or continuation,
consisting, in either case, of the aggregate amount of the several Revolving
Loans made to such Borrower of the same Type and, in the case of Eurodollar
Loans, for the same Interest Period, or (b) a Competitive Loan or group of
Competitive Loans of the same type made on the same date and as to which a
single Interest Period is in effect.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of 10% or more of any class of voting securities (or other ownership
interests) of the controlled Person or possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of voting securities, by contract
or otherwise (with such percentage being calculated as if such beneficial owner
had exercised all its rights to acquire such securities or interests).



--------------------------------------------------------------------------------

“Agent” means JPMCB, not in its individual capacity as a Lender, but in its
capacity as contractual representative of the Lenders pursuant to Article X, and
any successor Agent appointed pursuant to Article X.

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as increased or reduced from time to time pursuant to the terms hereof.
The initial Aggregate Commitment is One Billion One Hundred Fifty Million
Dollars ($1,150,000,000)

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposures of all the Lenders.

“Aggregate Revolving Credit Exposure” means, at any time, the aggregate of the
Revolving Credit Exposures of all the Lenders.

“Agreement” means this Amended and Restated Credit Agreement, as it may be
amended, restated, supplemented or otherwise modified and as in effect from time
to time.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements referred to in
Section 5.4; provided, however, that except as provided in Section 9.8, with
respect to the calculation of the financial ratio set forth in Section 6.17 (and
the defined terms used in such Section), “Agreement Accounting Principles” means
generally accepted accounting principles as in effect in the United States as of
March 31, 2009, applied in a manner consistent with that used in preparing the
financial statements referred to in Section 5.4 hereof.

“Alternate Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the highest of (i) the Prime Rate for such day, (ii) the sum of
(a) the Federal Funds Effective Rate for such day and (b) one-half of one
percent (0.5%) per annum and (iii) the sum of (x) (A) the Eurodollar Base Rate
for a one-month Interest Period on such day (or if such day is not a Business
Day, the immediately preceding Business Day) divided by (B) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
and (y) one percent (1.0%) per annum, provided that, for the avoidance of doubt,
the Eurodollar Base Rate for any day shall be based on the rate appearing on the
Reuters BBA Libor Rates Page 3750 (or on any successor or substitute page of
such page) at approximately 11:00 a.m. London time on such day.

“Amendment Agreement” means the Amendment Agreement dated as of the Amendment
Effective Date pursuant to which this Agreement is amended and restated as of
the Amendment Effective Date.

“Amendment Effective Date” means the date that the amendment and restatement of
the Original Credit Agreement by this Agreement becomes effective pursuant to
Section 4.1.

 

2



--------------------------------------------------------------------------------

“Applicable Fee Rate” means (a) (i) with respect to the Facility Fee payable in
respect of Non-Extended Commitments at any time, the percentage rate per annum
which is applicable to such fee at such time with respect to the Company as set
forth in the Pricing Schedule — Part I, and (ii) with respect to the Facility
Fee applicable to any Borrower and payable in respect of Extended Commitments at
any time, the percentage rate per annum which is applicable to such fee at such
time with respect to such Borrower as set forth in the Pricing Schedule — Part
II, and (b) (i) with respect to the LC Participation Fee applicable to any
Borrower and payable in respect of Non-Extended Commitments at any time, the
percentage rate per annum which is applicable to such fee at such time with
respect to such Borrower as set forth in the Pricing Schedule — Part I, and
(ii) with respect to the LC Participation Fee applicable to any Borrower and
payable in respect of Extended Commitments at any time, the percentage rate per
annum which is applicable to such fee at such time with respect to such Borrower
as set forth in the Pricing Schedule — Part II.

“Applicable Margin” means, with respect to any Borrower, (a) with respect to
Advances of any Type at any time made pursuant to Non-Extended Commitments and
participations in LC Disbursements acquired pursuant to Non-Extended
Commitments, the percentage rate per annum which is applicable at such time to
Advances of such Type (or, in the case of LC Disbursements, to Floating Rate
Advances) to such Borrower, as set forth in the Pricing Schedule — Part I, and
(b) with respect to Advances of any Type at any time made pursuant to Extended
Commitments and participations in LC Disbursements acquired pursuant to Extended
Commitments, the percentage rate per annum which is applicable at such time to
Advances of such Type (or, in the case of LC Disbursements, to Floating Rate
Advances) to such Borrower, as set forth in the Pricing Schedule — Part II.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means J.P. Morgan Securities Inc. and Barclays Capital and their
respective successors, in their respective capacities as Joint Arrangers and
Joint Bookrunners.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Assignment Agreement” is defined in Section 12.3.1.

“Audrain Project” means the Chapter 100 financing transaction and agreements
related thereto assigned by affiliates of NRG Energy, Inc. (“NRG”) to and
assumed by Union Electric as a part of Union Electric’s purchase of a combustion
turbine generating facility located in Audrain County, Missouri (the “County”)
pursuant to which (i) Union Electric assumed a lease from the County of certain
land and improvements, including the combustion turbine generating facility, and
(ii) Union Electric acquired NRG’s ownership of indebtedness issued by the
County to finance the acquisition of such property.

“Augmenting Lender” has the meaning assigned to such term in Section 2.25(a).

 

3



--------------------------------------------------------------------------------

“Authorized Officer” of any Borrower means any of the chief executive officer,
president, chief operating officer, chief financial officer, treasurer or vice
president of such Borrower, acting singly.

“Availability Termination Date” means, as to any Borrower, the earlier of
(a) the Maturity Date for such Borrower and (b) the date of termination in whole
of the Aggregate Commitment and the Commitments pursuant to Section 2.8.3 or
Section 8.1 hereof.

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

“Borrower Credit Exposure” means, with respect to any Borrower at any time, the
aggregate amount of (i) all Revolving Loans made to such Borrower and
outstanding at such time, (ii) all Competitive Loans made to such Borrower and
outstanding at such time and (iii) that portion of the LC Exposure at such time
attributable to Letters of Credit issued for the account of such Borrower.

“Borrower Sublimit” means (a) as to each of Genco and Union Electric, its
Subsidiary Sublimit, and (b) as to the Company, $1,150,000,000 or, in the case
of any Borrower, any lesser amount to which the Borrower Sublimit of the Company
shall have been reduced pursuant to Section 2.8.3.

“Borrowers” means the Company and the Borrowing Subsidiaries.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.11.

“Borrowing Subsidiaries” means Union Electric and Genco.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York, New York for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars are carried
on in the London interbank market and (ii) for all other purposes, a day (other
than a Saturday or Sunday) on which banks generally are open in New York, New
York for the conduct of substantially all of their commercial lending activities
and interbank wire transfers can be made on the Fedwire system.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

 

4



--------------------------------------------------------------------------------

“Change in Control” means, in respect of any Borrower, (i) the acquisition by
any Person, or two or more Persons acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934) of
twenty percent (20%) or more of the aggregate ordinary voting power represented
by the issued and outstanding capital stock of the Company; (ii) the Company
shall cease to own, directly or indirectly and free and clear of all Liens or
other encumbrances (except for such Liens or other encumbrances permitted by
Section 6.13), outstanding shares representing 100% of the ordinary voting power
represented by the issued and outstanding common stock of (A) in the case of the
Company, any of the Borrowing Subsidiaries, and (B) in the case of any other
Borrower, such Borrower, in each case on a fully diluted basis, or
(iii) occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Company by Persons who were neither (a) nominated by
the board of directors of the Company or a committee or subcommittee thereof to
which such power was delegated nor (b) appointed by directors so nominated;
provided that any individual who is so nominated in connection with a merger,
consolidation, acquisition or similar transaction shall be included in such
majority unless such individual was a member of the Company’s board of directors
prior thereto.

“CILCO” means Central Illinois Light Company d/b/a AmerenCILCO, an Illinois
corporation and, as of the Amendment Effective Date, a subsidiary of the
Company.

“CILCORP” means CILCORP Inc., an Illinois corporation, the parent company of
CILCO.

“CIPS” means Central Illinois Public Service Company d/b/a AmerenCIPS, an
Illinois corporation and, as of the Amendment Effective Date, a subsidiary of
the Company.

“Closing Date” means July 14, 2005.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.

“Commitment” means, for each Lender, the amount set forth (a) on the Commitment
Schedule, (b) in an Assignment Agreement executed pursuant to Section 12.3
opposite such Lender’s name, or (c) in a Commitment Increase Amendment, in each
case as it may be modified as a result of any assignment that has become
effective pursuant to Section 12.3.3, as it may be increased pursuant to
Section 2.25 or as otherwise modified from time to time pursuant to the terms
hereof. Each Commitment shall be an Extended Commitment or a Non-Extended
Commitment.

“Commitment Increase” has the meaning assigned to such term in Section 2.25(a).

“Commitment Increase Amendment” has the meaning assigned to such term in
Section 2.25(a).

“Commitment Schedule” means the Schedule identifying each Lender’s Commitment as
of the Amendment Effective Date attached to the Amendment Agreement and
identified as such.

“Commitment Termination Date” means July 14, 2010.

 

5



--------------------------------------------------------------------------------

“Commonly Controlled Entity” means, with respect to any Borrower, any trade or
business, whether or not incorporated, which is under common control with such
Borrower or any subsidiary of such Borrower within the meaning of Section 4001
of ERISA or that, together with such Borrower or any subsidiary of such
Borrower, is treated as a single employer under Section 414(b) or (c) of the
Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code.

“Company” means Ameren Corporation, a Missouri corporation.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.4.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

“Competitive Bid Request” means a request by a Borrower for Competitive Bids in
accordance with Section 2.4.

“Competitive Loan” means a Loan made pursuant to Section 2.4.

“Consenting Lender” means, with respect to each Extended Commitment, the Lender
that holds such Commitment as a result of such Lender’s (a) consent as of the
Amendment Effective Date to the extension of final termination date of its
Commitment from the Commitment Termination Date to the Extended Commitment
Termination Date with respect to the Commitment it holds on the Amendment
Effective Date, (b) agreement pursuant to the Amendment Agreement as of the
Amendment Effective Date to increase the amount of its Commitment or to provide
a new Commitment, (c) agreement after the Amendment Effective Date pursuant to a
Commitment Increase Agreement to increase the amount of its Commitment or to
provide a new Commitment, or (d) purchase of an assignment of an Extended
Commitment from another Lender. A Lender may hold both an Extended Commitment
and a Non-Extended Commitment and in such case will be a “Consenting Lender” in
its capacity as holder of the Extended Commitment and a “Declining Lender” in
its capacity as holder of the Non-Extended Commitment.

“Consolidated Indebtedness” of a Person means at any time the Indebtedness of
such Person and its Subsidiaries (or, solely in the case of the Company, its
consolidated subsidiaries) which would be consolidated in the consolidated
financial statements of such Person under Agreement Accounting Principles
calculated on a consolidated basis as of such time; provided, however, that
Consolidated Indebtedness shall exclude any Indebtedness incurred as part of any
Permitted Securitization.

“Consolidated Net Worth” of a Person means at any time the consolidated
stockholders’ equity, preferred stock and Hybrid Securities of such Person and
its Subsidiaries (or, solely in the case of the Company, its consolidated
subsidiaries) calculated on a consolidated basis in accordance with Agreement
Accounting Principles; provided that the amount of Hybrid Securities included in
Consolidated Net Worth shall represent no more than 15% of Consolidated Total
Capitalization of the Company.

 

6



--------------------------------------------------------------------------------

“Consolidated Tangible Assets” means, as to the Company, the total amount of all
assets of the Company and its consolidated subsidiaries determined in accordance
with Agreement Accounting Principles, and, as to any Borrowing Subsidiary, the
total amount of all assets of such Borrowing Subsidiary and its consolidated
Subsidiaries determined in accordance with Agreement Accounting Principles,
minus, to the extent included in the total amount of such Borrower’s and its
consolidated subsidiaries’ or Subsidiaries’, as applicable, total assets, the
net book value of all (i) goodwill, including, without limitation, the excess
cost over book value of any asset, (ii) organization or experimental expenses,
(iii) unamortized debt discount and expense, (iv) patents, trademarks,
tradenames and copyrights, (v) treasury stock, (vi) franchises, licenses and
permits, and (vii) other assets which are deemed intangible assets under
Agreement Accounting Principles.

“Consolidated Total Capitalization” means, as to any Borrower at any time, the
sum of Consolidated Indebtedness of such Borrower and Consolidated Net Worth of
such Borrower, each calculated at such time.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

“Contribution Percentage” means, at any time with respect to each Borrower, the
ratio, expressed as a percentage, of such Borrower’s Borrower Sublimit to the
aggregate amount of all the Borrower Sublimits at such time; provided that, if
the Commitments or all the Borrower Sublimits shall have been terminated, the
Contribution Percentages shall be determined based on the Borrower Sublimits
most recently in effect prior to such termination. As of the Amendment Effective
Date, the Contribution Percentage of each Borrower is (a) in the case of Union
Electric, 27.8%, (b) in the case of Genco, 8.3%, and (c) in the case of the
Company, 63.9%. The Contribution Percentage with respect to any amount owing by
a Borrower shall be determined as of the time such amount became due.

“Conversion/Continuation Notice” is defined in Section 2.12.

“Credit Agreements” means, collectively, the Supplemental Credit Agreement and
this Agreement.

“Credit Extension” means the making of an Advance or the issuance of a Letter of
Credit hereunder.

“Credit Extension Date” means, with respect to any Borrower, the Borrowing Date
for an Advance or the date of issuance of a Letter of Credit to or for the
account of such Borrower.

 

7



--------------------------------------------------------------------------------

“Declining Lender” means, with respect to each Non-Extended Commitment, the
Lender that holds such Commitment as a result of such Lender’s (a) declining to
consent as of the Amendment Effective Date to the extension from the Commitment
Termination Date to the Extended Commitment Termination Date of the Commitment
it holds on the Amendment Effective Date, or (b) purchase of an assignment of a
Non-Extended Commitment from another Lender. A Lender may hold both an Extended
Commitment and a Non-Extended Commitment and in such case will be a “Consenting
Lender” in its capacity as holder of the Extended Commitment and a “Declining
Lender” in its capacity as holder of the Non-Extended Commitment.

“Default” means an event described in Article VII.

“Defaulting Lender” means any Lender, as determined by the Agent, that has
(a) failed to perform its obligation to fund any portion of its Loans or
participations in Letters of Credit within three Business Days of the date
required to be funded by it hereunder, unless, in the case of a Loan, such
obligation is the subject of a good faith dispute, (b) notified any Borrower,
the Agent, the Issuing Bank or any Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement that it does not intend to comply with its funding obligations
under this Agreement or generally under other agreements in which it commits to
extend credit, (c) failed, within three Business Days after written request by
the Agent, to confirm that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit, (d) otherwise failed to pay over to the Agent or
any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, or (e) become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, unless in the case of any
Lender referred to in this clause (e) the Company, the Agent and each Issuing
Bank shall be satisfied that such Lender intends, and has all approvals required
to enable it, to continue to perform its obligations as a Lender hereunder;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in such Lender or parent company
thereof by a governmental authority or an instrumentality thereof. The Agent
shall provide written notice to any Lender determined by the Agent to be a
Defaulting Lender hereunder (and the Agent shall provide a copy of such
determination to the Company).

“Designated Lender” means, with respect to each Designating Lender, each
Eligible Designee designated by such Designating Lender pursuant to
Section 12.1.2.

“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 12.1.2.

“Designation Agreement” is defined in Section 12.1.2.

“Disclosed Matters” means the events, actions, suits and proceedings and the
environmental matters disclosed in the Exchange Act Documents.

 

8



--------------------------------------------------------------------------------

“Documentation Agents” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., BNP Paribas
and U.S. Bank National Association.

“Dollar” and “$” means the lawful currency of the United States of America.

“Eligible Designee” means a special purpose corporation, partnership, trust,
limited partnership or limited liability company that is administered by the
respective Designating Lender or an Affiliate of such Designating Lender and
(i) is organized under the laws of the United States of America or any state
thereof, (ii) is engaged primarily in making, purchasing or otherwise investing
in commercial loans in the ordinary course of its business and (iii) issues (or
the parent of which issues) commercial paper rated at least A-1 or the
equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Event” means, as to any Borrower, (a) any Reportable Event with respect
to such Borrower or any Commonly Controlled Entity of such Borrower; (b) the
existence with respect to any Plan of such Borrower or any Commonly Controlled
Entity of such Borrower of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA) whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan of such Borrower or any Commonly Controlled Entity of such Borrower;
(d) the incurrence by such Borrower or any Commonly Controlled Entity of such
Borrower of any liability under Title IV of ERISA with respect to the
termination of any Plan of such Borrower or any Commonly Controlled Entity of
such Borrower; (e) the receipt by such Borrower or any Commonly Controlled
Entity of such Borrower from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Plan or to appoint a trustee to
administer any Plan of such Borrower or any Commonly Controlled Entity of such
Borrower; (f) the incurrence by such Borrower or any Commonly Controlled Entity
of such Borrower of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan of such Borrower or any Commonly
Controlled Entity of such Borrower; or (g) the receipt by such Borrower or any
Commonly Controlled Entity of such Borrower of any notice, or the receipt by any
Multiemployer Plan from such Borrower or any Commonly Controlled Entity of such
Borrower of any notice, concerning the imposition of “withdrawal liability” (as
defined in Part I of Subtitle E of Title IV of ERISA) or a determination that a
Multiemployer Plan of such Borrower or any Commonly Controlled Entity of such
Borrower is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA.

 

9



--------------------------------------------------------------------------------

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.14, bears interest at the applicable Eurodollar Rate.

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the applicable British Bankers’ Association LIBOR rate
for deposits in Dollars as reported by any generally recognized financial
information service as of 11:00 a.m. (London time) two (2) Business Days prior
to the first day of such Interest Period, and having a maturity equal to such
Interest Period, provided that, if no such British Bankers’ Association LIBOR
rate is available to the Agent, the applicable Eurodollar Base Rate for the
relevant Interest Period shall instead be the rate determined by the Agent to be
the rate at which JPMCB or one of its affiliate banks offers to place deposits
in Dollars with first-class banks in the London interbank market at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period, in the approximate amount of JPMCB’s relevant
Eurodollar Loan and having a maturity equal to such Interest Period.

“Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.14, bears interest at the applicable Eurodollar Rate.

“Eurodollar Rate” means, with respect to a Eurodollar Advance to any Borrower
for the relevant Interest Period, the sum of (i) the quotient of (a) the
Eurodollar Base Rate applicable to such Interest Period, divided by (b) one
minus the Reserve Requirement (expressed as a decimal) applicable to such
Interest Period, plus (ii) (A) in the case of a Eurodollar Advance consisting of
Revolving Loans, the then Applicable Margin applicable to such Borrower,
changing as and when the Applicable Margin changes and (B) in the case of a
Eurodollar Advance consisting of a Competitive Loan or Loans, the Margin
applicable to such Loan or Loans.

“Eurodollar Rate Advance” means an Advance consisting of Competitive Loans
bearing interest at the Eurodollar Rate.

“Exchange Act Documents” means (a) the Annual Reports of the Company and the
Borrowing Subsidiaries to the SEC on Form 10-K for the fiscal year ended
December 31, 2008, (b) the Quarterly Reports of the Company and the Borrowing
Subsidiaries to the SEC on Form 10-Q for the fiscal quarter ended March 31, 2009
and (c) all Current Reports of the Company and the Borrowing Subsidiaries to the
SEC on Form 8-K from January 1, 2009, to June 26, 2009.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes imposed on its overall net income, and
franchise taxes imposed on it, by (i) the jurisdiction under the laws of which
such Lender or the Agent is incorporated or organized or any political
combination or subdivision or taxing authority thereof or (ii) the jurisdiction
in which the Agent’s or such Lender’s principal executive office or such
Lender’s applicable Lending Installation is located, or any political
combination or subdivision or taxing authority thereof.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Illinois Credit Agreements” means (a) the Credit Agreement dated as of
July 14, 2006, among the Illinois Utilities, Resources, CILCORP, the lenders
from time to time party thereto and JPMCB, as agent and (b) the Credit Agreement
dated as of February 9, 2007, among the Illinois Utilities, Resources, CILCORP,
the lenders from time to time party thereto and JPMCB, as agent.

 

10



--------------------------------------------------------------------------------

“Existing Intercompany Note” means the Amended and Restated Promissory Note,
dated May 1, 2000 and as amended and restated on May 1, 2005, between Genco, as
maker and CIPS, as payee.

“Existing UE Indenture” means the Indenture of Mortgage and Deed of Trust dated
as of June 15, 1937, as heretofore or from time to time hereafter supplemented
and amended, between Union Electric and The Bank of New York Mellon, as Trustee.

“Extended Commitment” means each Commitment that terminates on the Extended
Commitment Termination Date.

“Extended Commitment Termination Date” means July 14, 2011.

“Facility Fee” is defined in Section 2.8.1.

“Facility Termination Date” means the first date on which the Availability
Termination Date shall have occurred as to each Borrower.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal Funds
transactions with members of the Federal Reserve System arranged by Federal
Funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. (New
York time) on such day on such transactions received by the Agent from three
Federal Funds brokers of recognized standing selected by the Agent in its sole
discretion.

“Federal Power Act” means The Federal Power Act, 16 U.S.C. §§ 791(a), et seq.,
as amended.

“FERC” means the Federal Energy Regulatory Commission.

“FERC Limit” means, as to each Borrowing Subsidiary, the amount set forth below
opposite the name of such Borrowing Subsidiary:

 

Borrowing Subsidiary

   FERC Limit

Union Electric

   $ 1,000,000,000

Genco

   $ 500,000,000

“First Mortgage Bonds” means bonds or other indebtedness issued by Union
Electric pursuant to the Existing UE Indenture.

“Fitch” means Fitch Ratings and any successor thereto.

 

11



--------------------------------------------------------------------------------

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Rate Advance), the fixed rate of interest per annum specified by the
Lender making such Competitive Loan in its related Competitive Bid.

“Fixed Rate Advance” means an Advance consisting of Competitive Loans bearing
interest at a Fixed Rate.

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

“Floating Rate” means, for any day, with respect to a Borrower, a rate per annum
equal to the sum of (i) the Alternate Base Rate for such day, changing when and
as the Alternate Base Rate changes, plus (ii) the then Applicable Margin
applicable to such Borrower, changing as and when the Applicable Margin changes.

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.14, bears interest at the Floating Rate.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Genco” means Ameren Energy Generating Company, an Illinois corporation and a
Subsidiary of the Company.

“Hybrid Securities” means, on any date (the “Determination Date”), any
securities, other than common stock, issued by the Company or a Hybrid Vehicle
that meet the following criteria: (a) such securities are classified as
possessing a minimum of “intermediate equity content” by S&P, Basket C equity
credit by Moody’s, and 50% equity credit by Fitch (or the equivalent
classifications then in effect by such agencies), (b) such securities require no
repayments or prepayments and no mandatory redemptions or repurchases, in each
case prior to a date at least one year after the Commitment Termination Date and
(c) the claims of holders of any such securities that are Indebtedness are
subordinated to the claims of the Lenders in respect of the Obligations of the
Company on terms reasonably satisfactory to the Agent. As used in this
definition, “mandatory redemption” shall not include conversion of a security
into common stock of the Company or the applicable Hybrid Vehicle.

“Hybrid Vehicle” means a special purpose subsidiary directly owned by the
Company, or a trust formed by the Company, in each case for the sole purpose of
issuing Hybrid Securities and which conducts no business other than the issuance
of Hybrid Securities and activities incidental thereto.

“Illinois Utility” means each of IP, CIPS and CILCO.

“Inactive Subsidiary” means any Subsidiary of a Borrower that (a) does not
conduct any business operations, (b) has assets with a total book value not in
excess of $1,000,000 and (c) does not have any Indebtedness outstanding.

 

12



--------------------------------------------------------------------------------

“Indebtedness” of a Person means, at any time, without duplication, such
Person’s (i) obligations for borrowed money, (ii) obligations representing the
deferred purchase price of Property or services (other than current accounts
payable arising in the ordinary course of such Person’s business payable on
terms customary in the trade), (iii) obligations, whether or not assumed,
secured by Liens or payable out of the proceeds or production from Property now
or hereafter owned or acquired by such Person, (iv) obligations which are
evidenced by notes, bonds, debentures, acceptances, or other instruments,
(v) obligations to purchase securities or other Property arising out of or in
connection with the sale of the same or substantially similar securities or
Property, (vi) Capitalized Lease Obligations (except for Capitalized Lease
Obligations entered into by Union Electric in connection with the Peno Creek
Project or the Audrain Project), (vii) Contingent Obligations of such Person,
(viii) reimbursement obligations under letters of credit, bankers acceptances,
surety bonds and similar instruments issued upon the application of such Person
or upon which such Person is an account party or for which such Person is in any
way liable, (ix) Off-Balance Sheet Liabilities, (x) obligations under Sale and
Leaseback Transactions, (xi) Net Mark-to-Market Exposure under Rate Management
Transactions and (xii) any other obligation for borrowed money which in
accordance with Agreement Accounting Principles would be shown as a liability on
the consolidated balance sheet of such Person.

“Interest Period” means (a) with respect to a Eurodollar Advance, a period of
one, two, three or six months (or such other period as may be agreed by each
Lender), commencing on the date of such Advance and ending on but excluding the
day which corresponds numerically to such date one, two, three or six months (or
such other period as each Lender shall have agreed) thereafter and (b) with
respect to any Fixed Rate Advance, the period (which shall not be less than 7
days or more than 360 days) commencing on the date of such Advance and ending on
the date specified in the applicable Competitive Bid Request; provided, however,
that (i) in the case of Eurodollar Advances, if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month (or in
the last calendar unit of such other period as each Lender shall have agreed),
such Interest Period shall end on the last Business Day of such next, second,
third or sixth succeeding month (or of such calendar unit of such other approved
period), (ii) if an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day, provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Business Day and (iii) no Interest Period in respect of an Advance to any
Borrower may end after the Availability Termination Date for such Borrower. For
purposes hereof, the date of an Advance initially shall be the date on which
such Advance is made and, in the case of an Advance comprising Revolving Loans,
thereafter shall be the effective date of the most recent conversion or
continuation of such Loans.

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), undertaking of any
Contingent Obligation in respect of any obligation of any other Person or
contribution of capital by such Person; stocks, bonds, mutual funds, partnership
interests, notes, debentures or other securities owned by such Person; any
deposit accounts and certificates of deposit owned by such Person; and
structured notes, derivative financial instruments and other similar instruments
or contracts owned by such Person.

 

13



--------------------------------------------------------------------------------

“IP” means Illinois Power Company d/b/a AmerenIP, an Illinois corporation and,
as of the Amendment Effective Date, a subsidiary of the Company.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means, at any time, JPMCB and each other person that shall have
become an Issuing Bank hereunder as provided in Section 2.6(j), each in its
capacity as an issuer of Letters of Credit hereunder. Each Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“Issuing Bank Agreement” is defined in Section 2.6(j).

“JPMCB” means JPMorgan Chase Bank, N.A.

“LC Commitment” means, as to each Issuing Bank, the commitment of such Issuing
Bank to issue Letters of Credit pursuant to Section 2.6. The initial amount of
each Issuing Bank’s LC Commitment is set forth on the LC Commitment Schedule, or
in the case of any additional Issuing Bank, as provided in Section 2.6(j).

“LC Commitment Schedule” means the Schedule identifying each Issuing Bank’s LC
Commitment as of the Amendment Effective Date attached hereto and identified as
such.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrowers at such time. The LC Exposure of any Lender at any time
shall be its Pro Rata Share of the total LC Exposure at such time.

“LC Participation Fee” is defined in Section 2.8.2.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns as well as any Person that
becomes a “Lender” hereunder pursuant to Sections 2.22 or 2.25, in each case
until such time as such Person ceases to be a Lender hereunder.

“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof or on the administrative information sheets provided to
the Agent in connection herewith or on a Schedule or otherwise selected by such
Lender or the Agent pursuant to Section 2.20.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

14



--------------------------------------------------------------------------------

“Leveraged Lease Sales” means sales by the Company or any Subsidiary of
investments, in existence on the date hereof, in assets leased to an
unaffiliated lessee under leveraged lease arrangements in existence on the date
hereof, including any transactions between and among the Company and/or
subsidiaries that are necessary to effect the sale of such investments to a
Person other than the Company or any of its Subsidiaries.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement, and, in
the case of stock, stockholders agreements, voting trust agreements and all
similar arrangements).

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Loan Documents” means this Agreement and all other documents, instruments,
notes (including any Notes issued pursuant to Section 2.16 (if requested)) and
agreements executed in connection herewith or therewith or contemplated hereby
or thereby, as the same may be amended, restated or otherwise modified and in
effect from time to time.

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the Eurodollar Base Rate, the marginal rate of interest, if any, to be
added to or subtracted from the Eurodollar Base Rate to determine the rate of
interest applicable to such Loan, as specified by the Lender making such Loan in
its related Competitive Bid.

“Material Adverse Effect” means, with respect to any Borrower, a material
adverse effect on (i) the business, Property, condition (financial or
otherwise), operations or results of operations of such Borrower, or such
Borrower and its Subsidiaries taken as a whole, (ii) the ability of such
Borrower to perform its obligations under the Loan Documents, or (iii) the
validity or enforceability of any of the Loan Documents against such Borrower or
the rights or remedies of the Agent or the Lenders thereunder.

“Material Indebtedness” means any Indebtedness (other than any Indebtedness
incurred as part of any Permitted Securitization) in an outstanding principal
amount of $25,000,000 or more in the aggregate (or the equivalent thereof in any
currency other than Dollars).

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

“Maturity Date” means (a) in the case of the Company, the Extended Commitment
Termination Date, and (b) in the case of any Borrowing Subsidiary, June 29,
2010, or any date to which such Borrowing Subsidiary’s Maturity Date shall have
been extended as provided in Section 2.23(b).

“Money Pool Agreements” means, collectively, (i) that certain Ameren Corporation
System Utility Money Pool Agreement, dated as of March 25, 1999, by and among
the Company, Ameren Services Company, Union Electric, CIPS, CILCO, IP and
Resources, as

 

15



--------------------------------------------------------------------------------

amended from time to time (including, without limitation, the addition of any of
their Affiliates as parties thereto), and (ii) that certain Ameren Corporation
System Non-Regulated Subsidiary Money Pool Agreement, dated as of February 27,
2003, by and among the Company, Ameren Services Company, Genco and certain
Subsidiaries of the Company excluding Union Electric, CIPS, CILCO and IP, as
amended from time to time (including, without limitation, the addition of any of
their Affiliates, other than Union Electric, CIPS, CILCO and IP, as parties
thereto).

“Moody’s” means Moody’s Investors Service, Inc.

“Moody’s Rating” is defined in the Pricing Schedule.

“Multiemployer Plan” means, with respect to a Borrower or a Commonly Controlled
Entity of such Borrower, a multiemployer plan, as defined in Section 4001(a)(3)
of ERISA, to which either is required to contribute.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

“New Illinois Agreement” means the Credit Agreement, dated as of the Amendment
Effective Date among the Company, CIPS, CILCO, IP, the lenders party thereto and
JPMCB, as agent thereunder, as it may be amended, restated, supplemented or
otherwise modified and as in effect from time to time.

“Non-Extended Commitment” means each Commitment that terminates on the
Commitment Termination Date.

“Non-Material Subsidiary” means, with respect to any Borrower, any Subsidiary of
such Borrower (a) the consolidated assets of which equal less than $10,000,000,
and (b) the consolidated revenues of which equal less than $10,000,000, in each
case as of the end of or for the most recent period of four consecutive fiscal
quarters for which annual or quarterly financial statements of the Borrower have
been filed with the SEC; provided that if at the end of the most recent fiscal
quarter or for the most recent period of four consecutive fiscal quarters the
combined consolidated assets or combined consolidated revenues of all
Subsidiaries of a Borrower that under clauses (a) and (b) above would constitute
Non-Material Subsidiaries shall have exceeded 1% of the consolidated total
assets or 1% of the consolidated revenues of such Borrower and its Subsidiaries,
then one or more of such excluded Subsidiaries shall for all purposes of this
Agreement be deemed not to be Non-Material Subsidiaries with respect to such
Borrower in descending order based on the amounts of their consolidated assets
until such excess shall have been eliminated. A Subsidiary shall be deemed to be
a Non-Material Subsidiary with respect to a Borrower only from and after the
date on which such Subsidiary is expressly designated as a Non-Material
Subsidiary by written notice to the Agent executed by an Authorized Officer of
such Borrower or an Authorized Officer of the Company acting on behalf of such
Borrower.

 

16



--------------------------------------------------------------------------------

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Note” is defined in Section 2.16.

“Obligations” means, with respect to any Borrower, all Loans, reimbursement
obligations in respect of LC Disbursements, advances, debts, liabilities,
obligations, covenants and duties owing by such Borrower to the Agent, any
Issuing Bank, any Lender, the Arrangers, any affiliate of the Agent, any Issuing
Bank, any Lender or the Arrangers, or any indemnitee under the provisions of
Section 9.6 or any other provisions of the Loan Documents, in each case of any
kind or nature, present or future, arising under this Agreement or any other
Loan Document, whether or not evidenced by any note, guaranty or other
instrument, whether or not for the payment of money, whether arising by reason
of an extension of credit, loan, foreign exchange risk, guaranty,
indemnification, or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired. The term includes, without
limitation, all interest, charges, expenses, fees, attorneys’ fees and
disbursements, paralegals’ fees (in each case whether or not allowed), and any
other sum chargeable to any Borrower under this Agreement or any other Loan
Document.

“Off-Balance Sheet Liability” of a Person means the principal component of
(i) any repurchase obligation or liability of such Person with respect to
accounts or notes receivable sold by such Person, (ii) any liability under any
Sale and Leaseback Transaction which is not a Capitalized Lease, (iii) any
liability under any so-called “synthetic lease” or “tax ownership operating
lease” transaction entered into by such Person, or (iv) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
consolidated balance sheets of such Person, but excluding from this clause
(iv) Operating Leases.

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

“Original Credit Agreement” has the meaning assigned to such term in the
preamble hereto.

“Other Taxes” is defined in Section 3.5(ii).

“Outstanding Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount of its (i) Revolving Loans, (ii) Competitive Loans and (iii) LC
Exposure outstanding at such time.

“Participants” is defined in Section 12.2.1.

“Payment Date” means the last day of each March, June, September and December
and the Facility Termination Date.

 

17



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Peno Creek Project” means the Chapter 100 financing transaction and agreements
related thereto entered into between Union Electric and the City of Bowling
Green, Missouri (the “City”) pursuant to which (i) Union Electric conveyed to
and leased from the City certain land and improvements including four combustion
turbine generating units, and (ii) the City issued indebtedness (which was
purchased by Union Electric) to finance the acquisition of such Property.

“Permitted Illinois Utility Combination” means one or more related transactions
in which (a) any or all the Illinois Utilities merge, combine or consolidate
with any other subsidiary of the Company (including any subsidiary formed for
such purpose) and/or one another, (b) the resulting entity succeeds to all the
assets and obligations of the constituent entities; provided that no Default or
Unmatured Default shall have occurred and be continuing at the time of, or after
giving effect to, the consummation of such transaction or transactions, and
(c) such transaction shall comply in all respects with the requirements of the
New Illinois Agreement.

“Permitted Securitization” means any sale, grant and/or contribution, or series
of related sales, grants and/or contributions, by a Borrowing Subsidiary or any
subsidiary of such Borrowing Subsidiary of Receivables to a trust, corporation
or other entity, where the purchase of such Receivables is funded or exchanged
in whole or in part by the incurrence or issuance by the purchaser, grantee or
any successor entity of Indebtedness or securities that are to receive payments
from, or that represent interests in, the cash flow derived primarily from such
Receivables (provided, however, that “Indebtedness” as used in this definition
shall not include Indebtedness incurred by an SPC owed to such Borrowing
Subsidiary or to a subsidiary of such Borrowing Subsidiary which Indebtedness
represents all or a portion of the purchase price or other consideration paid by
the SPC for such receivables or interest therein), where (a) any recourse,
repurchase, hold harmless, indemnity or similar obligations of such Borrowing
Subsidiary or any subsidiary (other than any SPC that is a party to such
transaction) of such Borrowing Subsidiary in respect of Receivables sold,
granted or contributed, or payments made in respect thereof, are customary for
transactions of this type, and do not prevent the characterization of the
transaction as a true sale under applicable laws (including debtor relief laws),
(b) any recourse, repurchase, hold harmless, indemnity or similar obligations of
any SPC in respect of Receivables sold, granted or contributed or payments made
in respect thereof, are customary for transactions of this type and (c) such
securitization transaction is authorized pursuant to state legislation
specifically authorizing such securitizations and, if such regulation so
requires, by an order of the Missouri Public Service Commission.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means, with respect to any Borrower or a Commonly Controlled Entity of
such Borrower at a particular time, any employee benefit plan (other than a
Multiemployer Plan) which is covered by ERISA or Section 412 of the Code and in
respect of which such Borrower or a Commonly Controlled Entity is (or, if such
plan were terminated at such time, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

 

18



--------------------------------------------------------------------------------

“Pricing Schedule” means the Schedule identifying the Applicable Margin and
Applicable Fee Rate attached hereto and identified as such.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by JPMCB (which is not necessarily the lowest rate
charged to any customer), changing when and as said prime rate changes.

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment at such time and the
denominator of which is the Aggregate Commitment at such time (in each case, as
such Commitments and Aggregate Commitments are adjusted from time to time in
accordance with the provisions of this Agreement). If the Aggregate Commitment
has been terminated, each Lender’s Pro Rata Share shall be a fraction the
numerator of which is such Lender’s Outstanding Credit Exposure at such time and
the denominator of which is the Aggregate Outstanding Credit Exposure at such
time (and if there shall be no Outstanding Credit Exposures at such time, the
Lenders’ Pro Rata Shares shall be determined on the basis of the Outstanding
Credit Exposures then most recently in effect).

“Project Finance Subsidiary” means any Subsidiary created for the purpose of
obtaining non-recourse financing for any operating asset that is the sole and
direct obligor of Indebtedness incurred in connection with such financing. A
Subsidiary shall be deemed to be a Project Finance Subsidiary only from and
after the date on which such Subsidiary is expressly designated as a Project
Finance Subsidiary to the Agent by written notice executed by an Authorized
Officer; provided that in no event shall any Borrowing Subsidiary be designated
or deemed a Project Finance Subsidiary.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Purchasers” is defined in Section 12.3.1.

“Rate Management Transaction” means any transaction linked to one or more
interest rates, foreign currencies, or equity prices (including an agreement
with respect thereto) now existing or hereafter entered by a Borrower or a
Subsidiary (other than a Project Finance Subsidiary) which is a rate swap, basis
swap, forward rate transaction, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof.

“Receivables” shall mean any accounts receivable, payment intangibles, notes
receivable, right to receive future payments and related rights of a Borrowing
Subsidiary or any subsidiary of such Borrowing Subsidiary in respect of the
recovery of deferred power supply costs and/or other costs through charges
applied and invoiced to customers of such Borrowing Subsidiary or such
subsidiary, as authorized by an order of a public utilities commission pursuant
to state legislation specifically authorizing the securitization thereof, or any
interests therein.

 

19



--------------------------------------------------------------------------------

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued under Section 4043 of ERISA, other than those events
as to which the thirty day notice period is waived under Sections .21, .22, .23,
.26, .27 or .28 of PBGC Reg. § 4043.

“Required Lenders” means Lenders in the aggregate having greater than fifty
percent (50%) of the Aggregate Commitment; provided that for purposes of
declaring the Loans to be due and payable pursuant to Article VIII and for all
purposes after the Loans have become due and payable pursuant to Article VIII
and the Aggregate Commitment has been terminated, “Required Lenders” shall mean
Lenders in the aggregate holding greater than fifty percent (50%) of the
Aggregate Outstanding Credit Exposure.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on “Eurocurrency
liabilities” (as defined in Regulation D).

“Resources” means AmerenEnergy Resources Generating Company, an Illinois
corporation and a subsidiary of the Company.

“Resources Permitted Debt” means Indebtedness of Resources under one or more
Resources Permitted Financings in an aggregate principal amount for all such
Indebtedness at any time outstanding not to exceed $300,000,000.

“Resources Permitted Financing” means a revolving or term loan facility entered
into by Resources with a non-Affiliate of the Company or a note or bond issuance
by Resources providing for general working capital and financing needs (as
opposed to financing the acquisition, construction or lease of specific
equipment or premises); provided that no Borrower or Subsidiary shall have
provided a guarantee with respect to such Indebtedness or otherwise be liable
for repayment of any obligations with respect to such facility or issuance.

 

20



--------------------------------------------------------------------------------

“Revolving Advance” means an Advance comprised of Revolving Loans.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and
such Lender’s LC Exposure at such time.

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (and any conversion
or continuation thereof).

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“S&P Rating” is defined in the Pricing Schedule.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“SEC” means the Securities and Exchange Commission.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“SPC” means a special purpose, bankruptcy-remote Person formed for the sole and
exclusive purpose of engaging in activities in connection with the purchase,
sale and financing of Receivables in connection with and pursuant to a Permitted
Securitization.

“subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

“Subsidiary” means, with respect to each Borrower, any subsidiary of such
Borrower; provided that, in the case of the Company, “Subsidiary” means only
each subsidiary of the Company other than CILCORP, the Illinois Utilities, the
subsidiaries of CILCORP and the subsidiaries of the Illinois Utilities. Unless
otherwise expressly provided, all references herein to a “Subsidiary” shall mean
a Subsidiary (as defined above) of the Company.

“Subsidiary Maturity Date Extension Request” is defined in Section 2.23.

“Subsidiary Sublimit” means (a) as to Genco, $150,000,000 and (b) as to Union
Electric, $500,000,000 or, in the case of any Borrowing Subsidiary, any lesser
amount to which the Subsidiary Sublimit of such Borrowing Subsidiary shall have
been reduced pursuant to Section 2.8.3.

 

21



--------------------------------------------------------------------------------

“Substantial Portion” means, with respect to the Property of a Borrower and its
Subsidiaries, Property which represents more than 10% of the consolidated assets
of such Borrower and its Subsidiaries or property which is responsible for more
than 10% of the consolidated net sales or of the consolidated net income of such
Borrower and its Subsidiaries, in each case, as would be shown in the
consolidated financial statements of such Borrower and its Subsidiaries as at
the end of the four fiscal quarter period ending with the fiscal quarter
immediately prior to the fiscal quarter in which such determination is made (or
if financial statements have not been delivered hereunder for that fiscal
quarter which ends the four fiscal quarter period, then the financial statements
delivered hereunder for the quarter ending immediately prior to that quarter).

“Supplemental Credit Agreement” means the Supplemental Credit Agreement dated as
of the Amendment Effective Date among the Borrowers, certain of the Lenders and
the Agent, as amended from time to time.

“Syndication Agent” means Barclays Bank PLC.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.

“Transferee” is defined in Section 12.4.

“2005 Act” means the Public Utility Holding Company Act of 2005, as it may be
amended (together with all rules, regulations and orders promulgated or
otherwise issued in connection therewith).

“Type” means, with respect to any Advance, its nature as a Fixed Rate Advance,
Floating Rate Advance or Eurodollar Advance.

“Union Electric” means Union Electric Company d/b/a AmerenUE, a Missouri
corporation and a Subsidiary of the Company.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

1.2. Plural Forms. The foregoing definitions shall be equally applicable to both
the singular and plural forms of the defined terms.

 

22



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

2.1. Commitment. Subject to the satisfaction of the conditions precedent set
forth in Section 4.1 and 4.2, as applicable, each Lender severally and not
jointly agrees, on the terms and conditions set forth in this Agreement, to make
Revolving Loans to each Borrower from time to time from and including the
Closing Date and prior to the Availability Termination Date for such Borrower in
an amount not to exceed its Pro Rata Share of the Available Aggregate
Commitment; provided that (i) at no time shall the Aggregate Outstanding Credit
Exposure exceed the Aggregate Commitment, (ii) at no time shall the Revolving
Credit Exposure of any Lender exceed its Commitment and (iii) at no time shall
the Borrower Credit Exposure of any Borrower exceed the Borrower Sublimit of
such Borrower. Subject to the terms of this Agreement, each Borrower may,
severally and not jointly with the other Borrowers, borrow, repay and reborrow
Revolving Loans at any time prior to the Availability Termination Date for such
Borrower. The commitment of each Lender to lend to each Borrower hereunder shall
automatically expire on the Availability Termination Date for such Borrower.

2.2. Required Payments; Termination. Each Borrower, severally and not jointly
with the other Borrowers, hereby unconditionally promises to pay (i) to the
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan made by such Lender to such Borrower on the Availability
Termination Date for such Borrower, and (ii) to the Agent for the account of
each Lender the then unpaid principal amount of each Competitive Loan made by
such Lender to such Borrower on the last day of the Interest Period applicable
to such Loan, which shall not be later than the Availability Termination Date
for such Borrower. Notwithstanding the termination of the Commitments under this
Agreement, until all of the Obligations of each Borrower (other than contingent
indemnity obligations) shall have been fully paid and satisfied and all
financing arrangements between each Borrower and the Lenders hereunder and under
the other Loan Documents shall have been terminated, all of the rights and
remedies with respect to such Borrower and its Obligations under this Agreement
and the other Loan Documents shall survive.

2.3. Loans. Each Advance hereunder shall consist of (a) Revolving Loans made by
the Lenders ratably in accordance with their Pro Rata Shares of the Aggregate
Commitment or (b) Competitive Loans.

2.4. Competitive Bid Procedure.

(a)Subject to the terms and conditions set forth herein, each Borrower may
request Competitive Bids and may (but shall not have any obligation to) accept
Competitive Bids and borrow Competitive Loans from time to time prior to the
Availability Termination Date for such Borrower; provided that (i) the Aggregate
Outstanding Credit Exposure at any time shall not exceed the Aggregate
Commitment and (ii) at no time shall the Borrower Credit Exposure of any
Borrower exceed the Borrower Sublimit of such Borrower. Within the foregoing
limits and subject to the terms and conditions set forth herein, each Borrower
may, severally and not jointly with the other Borrowers, borrow, repay and
reborrow Competitive Loans.

 

23



--------------------------------------------------------------------------------

(b) To request Competitive Bids, the applicable Borrower shall notify the Agent
of such request by telephone, in the case of a Eurodollar Rate Advance, not
later than 11:00 a.m., New York time, four Business Days before the date of the
proposed Advance and, in the case of a Fixed Rate Advance, not later than 10:00
a.m., New York time, one Business Day before the date of the proposed Advance;
provided that each Borrower may submit up to (but not more than) two Competitive
Bid Requests on the same day, but a Competitive Bid Request shall not be made
within five Business Days after the date of any previous Competitive Bid
Request, unless any and all such previous Competitive Bid Requests shall have
been withdrawn or all Competitive Bids received in response thereto rejected.
Each such telephonic Competitive Bid Request shall be confirmed promptly by hand
delivery or telecopy to the Agent of a written Competitive Bid Request in a form
approved by the Agent and signed by the applicable Borrower. Each such
telephonic and written Competitive Bid Request shall specify the following
information:

 

  (i) the Borrower requesting an Advance;

 

  (ii) the aggregate amount of the requested Advance;

 

  (iii) the date of such Advance, which shall be a Business Day;

 

  (iv) whether such Advance is to be a Eurodollar Rate Advance or a Fixed Rate
Advance; and

 

  (v) the Interest Period to be applicable to such Advance, which shall be a
period contemplated by the definition of the term “Interest Period”.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Agent shall notify the Lenders of the details thereof by telecopy,
inviting the Lenders to submit Competitive Bids.

(c) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the applicable Borrower in response to a Competitive Bid
Request. Each Competitive Bid by a Lender must be in a form approved by the
Agent and must be received by the Agent by telecopy, in the case of a Eurodollar
Rate Advance, not later than 10:30 a.m., New York time, three Business Days
before the proposed date of such Advance, and in the case of a Fixed Rate
Advance, not later than 10:30 a.m., New York time, on the proposed date of such
Advance. Competitive Bids that do not conform substantially to the form approved
by the Agent may be rejected by the Agent, and the Agent shall notify the
applicable Lender as promptly as practicable. Each Competitive Bid shall specify
(i) the principal amount (which shall be a minimum of $5,000,000 and an integral
multiple of $1,000,000 and which may equal the entire principal amount of the
Advance requested by such Borrower) of the Competitive Loan or Loans that the
Lender is willing to make, (ii) the Competitive Bid Rate or Rates at which the
Lender is prepared to make such Loan or Loans (expressed as a percentage rate
per annum in the form of a decimal to no more than four decimal places) and
(iii) the Interest Period applicable to each such Loan and the last day thereof.

 

24



--------------------------------------------------------------------------------

(d) The Agent shall promptly notify the applicable Borrower by telecopy of the
Competitive Bid Rate and the principal amount specified in each Competitive Bid
and the identity of the Lender that shall have made such Competitive Bid.

(e) Subject only to the provisions of this paragraph, the applicable Borrower
may accept or reject any Competitive Bid. Such Borrower shall notify the Agent
by telephone, confirmed by telecopy in a form approved by the Agent, whether and
to what extent it has decided to accept or reject each Competitive Bid, in the
case of a Eurodollar Rate Advance, not later than 10:30 a.m., New York time,
three Business Days before the date of the proposed Advance, and in the case of
a Fixed Rate Advance, not later than 10:30 a.m., New York time, on the proposed
date of the Advance; provided that (i) the failure of a Borrower to give such
notice shall be deemed to be a rejection of each Competitive Bid, (ii) a
Borrower shall not accept a Competitive Bid made at a particular Competitive Bid
Rate if such Borrower rejects a Competitive Bid made at a lower Competitive Bid
Rate, (iii) the aggregate amount of the Competitive Bids accepted by a Borrower
shall not exceed the aggregate amount of the requested Advance specified in the
related Competitive Bid Request, (iv) to the extent necessary to comply with
clause (iii) above, a Borrower may accept Competitive Bids at the same
Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid, and (v) except pursuant
to clause (iv) above, no Competitive Bid shall be accepted for a Competitive
Loan unless such Competitive Loan is in a minimum principal amount of $5,000,000
and an integral multiple of $1,000,000; provided further that if a Competitive
Loan must be in an amount less than $5,000,000 because of the provisions of
clause (iv) above, such Competitive Loan may be for a minimum of $1,000,000 or
any integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (iv) the amounts shall be rounded to integral
multiples of $1,000,000 in a manner determined by the applicable Borrower. A
notice given by a Borrower pursuant to this paragraph shall be irrevocable.

(f) The Agent shall promptly notify each bidding Lender by telecopy whether or
not its Competitive Bid has been accepted (and, if so, the amount and
Competitive Bid Rate so accepted), and each successful bidder will thereupon
become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

(g) If the Agent shall elect to submit a Competitive Bid in its capacity as a
Lender, it shall submit such Competitive Bid directly to the applicable Borrower
at least one quarter of an hour earlier than the time by which the other Lenders
are required to submit their Competitive Bids to the Agent pursuant to
paragraph (c) of this Section.

2.5. [omitted].

2.6. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, (i) each
Borrower may request the issuance of Letters of Credit for its own account and
(ii) the Company may request the issuance of Letters of Credit for its own
account and, jointly, for the account of any

 

25



--------------------------------------------------------------------------------

of its subsidiaries (other than Union Electric, Genco or any Illinois Utility)
(and in each case under this clause (ii), the Company shall be considered the
sole Borrower under such Letter of Credit for purposes of this Agreement
notwithstanding any listing of any subsidiary of the Company as an account party
or applicant with respect to such Letter of Credit), in each case in a form
reasonably acceptable to the Agent and the applicable Issuing Bank, at any time
and from time to time prior to the Availability Termination Date for such
Borrower (with respect to any Letter of Credit referred to in clause (i) of this
sentence) or the Company (with respect to any Letter of Credit referred to in
clause (ii) of this sentence), as the case may be. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by a Borrower to, or entered into by a Borrower with, an Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control. The Company unconditionally and irrevocably agrees that, in
connection with any Letter of Credit referred to in clause (ii) of the first
sentence of this paragraph, it will be fully responsible for the reimbursement
of LC Disbursements, the payment of interest thereon and the payment of LC
Participation Fees and other fees due under Section 2.8.2 to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Company hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor of the obligations of any subsidiary that shall
be a joint account party in respect of any such Letter of Credit).

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the account party or account
parties with respect to such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the applicable
Issuing Bank, such Borrower also shall submit a letter of credit application on
such Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit,
such Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) the Aggregate
Outstanding Credit Exposure will not exceed the Aggregate Commitment, (ii) the
Revolving Credit Exposure of any Lender will not exceed its Commitment,
(iii) the Borrower Credit Exposure of any Borrower will not exceed the Borrower
Sublimit of such Borrower, (iv) the portion of the LC Exposure attributable to
Letters of Credit issued by the applicable Issuing Bank will not exceed the LC
Commitment of such Issuing Bank, (v) if the Commitment Termination Date shall
not have yet occurred, the portion of the LC Exposure attributable to Letters of
Credit with expiry dates after the Commitment Termination Date will not exceed
the aggregate amount of the Extended Commitments and (vi) the LC Exposure will
not exceed $287,500,000. If the Required Lenders notify the Issuing Banks that a
Default exists with respect to any Borrower and instruct the Issuing Banks to

 

26



--------------------------------------------------------------------------------

suspend the issuance, amendment, renewal or extension of Letters of Credit for
the account of such Borrower, no Issuing Bank shall issue, amend, renew or
extend any Letter of Credit for the account of such Borrower or the Company
without the consent of the Required Lenders until such notice is withdrawn by
the Required Lenders (and each Lender that shall have delivered such notice
agrees promptly to withdraw it at such time as no Default exists).

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Availability Termination Date for the applicable
Borrower; provided that, with the prior consent of the Agent and the applicable
Issuing Bank, a Letter of Credit may be extended beyond the fifth Business Day
prior to the Availability Termination Date for the applicable Borrower so long
as the applicable Borrower has deposited in an account with the Agent, in the
name of the Agent and for the benefit of the Lenders and such Issuing Bank, as
cash collateral pursuant to documentation reasonably satisfactory to the Agent
and such Issuing Bank, an amount in cash equal to the aggregate amount of all of
its outstanding Letters of Credit with an expiration date later than the fifth
Business Day prior to the Availability Termination Date for the applicable
Borrower.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Pro Rata
Share of the aggregate amount available to be drawn under such Letter of Credit.
In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Agent, for the account of
such Issuing Bank, such Lender’s Pro Rata Share of each LC Disbursement made by
such Issuing Bank and not reimbursed by the applicable Borrower on the date due
as provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the applicable Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if such Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by such Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that such
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that such Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than $1,000,000, such Borrower may, subject

 

27



--------------------------------------------------------------------------------

to the conditions to borrowing set forth herein, request in accordance with
Section 2.1 that such payment be financed with a Floating Rate Advance in an
equivalent amount and, to the extent so financed, such Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Floating
Rate Advance. If such Borrower fails to make such payment when due, the Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from such Borrower in respect thereof and such Lender’s Pro Rata Share thereof.
Promptly following receipt of such notice, each Lender shall pay to the Agent
its Pro Rata Share of the payment then due from such Borrower, in the same
manner as provided in Section 2.11 with respect to Loans made by such Lender
(and Section 2.11 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Agent shall promptly pay to such Issuing Bank the amounts
so received by it from the Lenders. Promptly following receipt by the Agent of
any payment from such Borrower pursuant to this paragraph, the Agent shall
distribute such payment to such Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse an Issuing Bank for any
LC Disbursement (other than the funding of a Floating Rate Advance as
contemplated above) shall not constitute a Loan and shall not relieve such
Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be several,
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by an
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, such
Borrower’s obligations hereunder. None of the Agent, the Lenders or the Issuing
Banks, or any of their respective affiliates, directors, officers or employees,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse an Issuing
Bank from liability to a Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by each Borrower to the extent permitted by applicable law) suffered by such
Borrower that are caused by such Issuing Bank’s wrongful honor or rejection of
any such Letter of Credit to the extent arising out of the Issuing Banks’ gross
negligence or willful misconduct (as finally determined by a court of competent
jurisdiction). In furtherance of the foregoing and without limiting the
generality thereof, but subject to any non-waivable provisions of the laws
and/or other rules to which a Letter of Credit is subject, the parties agree

 

28



--------------------------------------------------------------------------------

that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Agent and the applicable Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve such Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to Floating Rate Advances; provided that, if
such Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.14 shall apply. Interest accrued
pursuant to this paragraph shall be for the account of such Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Cash Collateralization. If any Default with respect to a Borrower shall
occur and be continuing, on the Business Day that such Borrower receives notice
from the Agent or the Required Lenders (or, if the maturity of the Loans has
been accelerated, Lenders with LC Exposures representing greater than 50% of the
total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, such Borrower shall deposit in an account with the Agent, in the name
of the Agent and for the benefit of the Lenders, an amount in cash equal to the
portion of the LC Exposure as of such date attributable to Letters of Credit
issued for the account of such Borrower; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Default with respect to such Borrower described in
Sections 7.6 or 7.7. Such deposit shall be held by the Agent as collateral for
the payment and performance of the Obligations of such Borrower under this
Agreement. The Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made only if and
to the extent requested by such Borrower and then only at the option and sole
discretion of the Agent, and all at such Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Agent to reimburse each Issuing Bank for LC Disbursements under
Letters of Credit issued for the account of such Borrower for which it has not
been reimbursed and, to the extent not so

 

29



--------------------------------------------------------------------------------

applied, shall be held for the satisfaction of future reimbursement obligations
under Letters of Credit issued for the account of such Borrower or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposures representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations of such Borrower under this
Agreement. If any Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of a Default with respect to such
Borrower, such amount (to the extent not applied as aforesaid) shall be returned
to such Borrower within three Business Days after all Defaults with respect to
such Borrower have been cured or waived. If at any time the cash collateral of
any Borrower shall exceed such portion of the LC Exposure as of such date
attributable to Letters of Credit issued for the account of such Borrower, the
Agent shall apply such excess funds to the payment of such Borrower’s
Obligations or (i) if no such Obligations are then due and owing and no Default
with respect to such Borrower shall exist, shall release such excess funds to
such Borrower or (ii) if no such Obligations are outstanding (other than
contingent Obligations in respect of Letters of Credit which are fully
collateralized), such excess amount shall be released to such Borrower
notwithstanding the existence of a Default in respect of such Borrower.

(j) Designation of Additional Issuing Banks. From time to time, the Borrowers
may by notice to the Agent and the Lenders designate as additional Issuing Banks
one or more Lenders that agree to serve in such capacity as provided below. The
acceptance by a Lender of any appointment as an Issuing Bank hereunder shall be
evidenced by an agreement (an “Issuing Bank Agreement”), which shall be in a
form satisfactory to the Borrowers and the Agent, shall set forth the LC
Commitment of such Lender and shall be executed by such Lender, the Borrowers
and the Agent and, from and after the effective date of such agreement, (i) such
Lender shall have all the rights and obligations of an Issuing Bank under this
Agreement and the other Loan Documents and (ii) references herein and in the
other Loan Documents to the term “Issuing Bank” shall be deemed to include such
Lender in its capacity as an Issuing Bank.

2.7. Types of Advances. Revolving Advances may be Floating Rate Advances or
Eurodollar Advances, or a combination thereof, selected by the applicable
Borrower in accordance with Sections 2.11 and 2.12. Competitive Loans may be
Eurodollar Rate Advances or Fixed Rate Advances, or a combination thereof,
selected by the applicable Borrower in accordance with Section 2.4.

2.8. Facility Fee; Letter of Credit Fees; Reductions in Aggregate Commitment and
Borrower Sublimits.

2.8.1 Facility Fee. Each of the Borrowers agrees, severally and not jointly, to
pay to the Agent for the account of each Lender a facility fee (the “Facility
Fee”) at a per annum rate equal to, in the case of each Borrower, the Applicable
Fee Rate for it on its Contribution Percentage of such Lender’s Non-Extended
Commitment and Extended Commitment (whether used or unused) from and including
the Closing Date to and including the first date following the Amendment
Effective Date on which such Borrower’s Borrower Credit Exposure shall be zero
and the Borrower Sublimit of such Borrower shall be reduced to zero pursuant to
Section 2.8.3, payable quarterly in arrears on each Payment Date hereafter and
on the Facility Termination

 

30



--------------------------------------------------------------------------------

Date, provided that, if any Lender continues to have Revolving Credit Exposure
outstanding in respect of any Commitment hereunder after the termination of such
Commitment (including, without limitation, during any period when Loans or
Letters of Credit may be outstanding but new Loans or Letters of Credit may not
be borrowed or issued hereunder under a class of Commitments), then the Facility
Fee shall continue to accrue on the aggregate principal amount of the Revolving
Credit Exposure of such Lender incurred in respect of such Commitment until such
Lender ceases to have any Revolving Credit Exposure in respect of such
Commitment and shall be payable on demand.

2.8.2 Letter of Credit Fees. Each Borrower agrees, severally and not jointly
with the other Borrowers, to pay (i) to the Agent for the account of each Lender
a participation fee with respect to its participations in Letters of Credit
issued for the account of such Borrower (the “LC Participation Fee”), which
shall accrue at the Applicable Fee Rate on the average daily amount of that
portion of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) attributable to Letters of Credit issued for
the account of such Borrower during the period from and including the Closing
Date to but excluding the later of the date on which such Lender’s Commitment
terminates and the date on which such Lender ceases to have any such LC
Exposure, and (ii) to each Issuing Bank a fronting fee, which shall accrue at
the rate or rates per annum separately agreed upon between such Borrower and
such Issuing Bank on the average daily amount of the LC Exposure attributable to
Letters of Credit issued by such Issuing Bank for the account of such Borrower
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date of termination of such Issuing Bank’s LC Commitments and the date on
which there ceases to be any such LC Exposure attributable to Letters of Credit
issued by such Issuing Bank for such Borrower, as well as each Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit issued by such Issuing Bank for the account of such
Borrower or processing of drawings thereunder. LC Participation Fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Closing Date; provided that all such fees accrued for the account of any
Borrower shall be payable on the Availability Termination Date for such Borrower
and any such fees accruing after the Availability Termination Date for such
Borrower shall be payable on demand. Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable promptly upon receipt of an invoice
therefor.

 

31



--------------------------------------------------------------------------------

2.8.3 Termination of and Reductions in Aggregate Commitment and Borrower
Sublimits. The Non-Extended Commitments of each Declining Lender will
automatically terminate on the Commitment Termination Date. The Aggregate
Commitment and the Extended Commitments of each Consenting Lender will
automatically terminate on the Extended Commitment Termination Date. The Company
(on behalf of itself and all the other Borrowers) may permanently reduce the
Aggregate Commitment (with or without reducing any Borrower Sublimit) and each
Borrowing Subsidiary, or the Company on such Borrowing Subsidiary’s behalf, may
permanently reduce its respective Borrower Sublimit (with or without reducing
the Aggregate Commitment), in each case, in whole or in part and without penalty
or premium, ratably among the Lenders in integral multiples of $5,000,000, upon
at least three (3) Business Days’ written notice to the Agent, which notice
shall specify, as applicable (a) the aggregate amount of any such reduction
and/or (b) the individual amount by which the applicable Borrower Sublimits
shall be reduced, provided, however, that (i) the amount of the Aggregate
Commitment may not be reduced below the Aggregate Outstanding Credit Exposure
and (ii) the Borrower Sublimit of any Borrower may not be reduced below the
Borrower Credit Exposure of such Borrower. Any reduction of the Aggregate
Commitment under this Section (other than the first sentence hereof) shall, as
provided in Section 2.23(a), reduce ratably the Commitments of all the Lenders,
whether such Commitments are Extended Commitments or Non-Extended Commitments.

2.9. Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the
minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof), and each Floating Rate Advance shall be in the minimum amount of
$5,000,000 (and in multiples of $1,000,000 if in excess thereof), provided,
however, that (i) any Floating Rate Advance may be in the amount of the
Available Aggregate Commitment and (ii) any Floating Rate Advance to a Borrower
may be in the amount equal to the lesser of the Available Aggregate Commitment
and the amount by which the Borrower Sublimit of such Borrower exceeds the
Borrower Credit Exposure of such Borrower.

2.10. Optional Principal Payments. Each Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances of such
Borrower, or any portion of such outstanding Floating Rate Advances, in a
minimum aggregate amount of $1,000,000 or any integral multiple of $1,000,000 in
excess thereof (or, if less, the remaining outstanding principal amount of such
Borrower’s Floating Rate Advances), upon at least one (1) Business Day’s prior
notice to the Agent. Each Borrower may from time to time pay, subject to the
payment of any funding indemnification amounts required by Section 3.4 but
without penalty or premium, all outstanding Eurodollar Advances of such
Borrower, or any portion of such outstanding Eurodollar Advances, in a minimum
aggregate amount of $1,000,000 or any integral multiple of $1,000,000 in excess
thereof (or, if less, the remaining outstanding principal amount of such
Borrower’s Eurodollar Advances), upon at least three (3) Business Days’ prior
notice to the Agent; provided that no Competitive Loan may be prepaid without
the consent of the applicable Lender. Any optional payment of Advances (other
than Competitive Loans) under this Section shall, as provided in
Section 2.23(a), be applied ratably to the Advances (other than Competitive
Loans) of all the Lenders, whether such Advances shall have been made pursuant
to Extended Commitments or Non-Extended Commitments.

 

32



--------------------------------------------------------------------------------

2.11. Method of Selecting Types and Interest Periods for New Revolving Advances.
The applicable Borrower shall select the Type of each Revolving Advance and, in
the case of each Eurodollar Advance, the Interest Period applicable thereto;
provided that there shall be no more than five (5) Interest Periods in effect
with respect to all of the Revolving Loans of any single Borrower at any time,
unless such limit has been waived by the Agent in its sole discretion. The
applicable Borrower shall give the Agent irrevocable notice (a “Borrowing
Notice”) not later than 11:00 a.m. (New York time) on the Borrowing Date of each
Floating Rate Advance and three Business Days before the Borrowing Date for each
Eurodollar Advance, specifying:

 

  (i) the Borrower requesting such Borrowing,

 

  (ii) the Borrowing Date, which shall be a Business Day, of such Advance,

 

  (iii) the aggregate amount of such Advance,

 

  (iv) the Type of Advance selected, and

 

  (v) in the case of each Eurodollar Advance, the Interest Period applicable
thereto.

The Agent shall provide written notice of each request for borrowing under this
Section 2.11 by 11:00 a.m. (New York time) (or, if later, within one hour after
receipt of the applicable Borrowing Notice from such Borrower) on each Borrowing
Date for each Floating Rate Advance or on the third Business Day prior to each
Borrowing Date for each Eurodollar Advance, as applicable. Not later than 1:00
p.m. (New York time) on each Borrowing Date, each Lender shall make available
its Revolving Loan or Revolving Loans in Federal or other funds immediately
available in New York to the Agent at its address specified pursuant to Article
XIII. The Agent will promptly make the funds so received from the Lenders
available to such Borrower at the Agent’s aforesaid address.

2.12. Conversion and Continuation of Outstanding Revolving Advances; No
Conversion or Continuation of Eurodollar Advances After Default. Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into Eurodollar Advances pursuant to this
Section 2.12 or are repaid in accordance with Section 2.10. Each Eurodollar
Advance shall continue as a Eurodollar Advance until the end of the then
applicable Interest Period therefor, at which time such Eurodollar Advance shall
be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.10 or (y) the
applicable Borrower shall have given the Agent a Conversion/Continuation Notice
(as defined below) requesting that, at the end of such Interest Period, such
Eurodollar Advance continue as a Eurodollar Advance for the same or another
Interest Period. Subject to the terms of Section 2.9, a Borrower may elect from
time to time to convert all or any part of an Advance of any Type into any other
Type or Types of Advances; provided that any conversion of any Eurodollar
Advance shall be made on, and only on, the last day of the Interest Period
applicable thereto. Notwithstanding anything to the contrary contained in this
Section 2.12, during the continuance of a Default or an Unmatured Default with
respect to a Borrower, the Agent may (or shall at the direction of the Required
Lenders), by notice to such Borrower, declare that no Advance of such Borrower
may be made,

 

33



--------------------------------------------------------------------------------

converted or continued as a Eurodollar Advance. The applicable Borrower shall
give the Agent irrevocable notice (a “Conversion/Continuation Notice”) of each
conversion of a Floating Rate Advance to a Eurodollar Advance or continuation of
a Eurodollar Advance, not later than 11:00 a.m. (New York time) at least three
(3) Business Days prior to the date of the requested conversion or continuation,
specifying:

 

  (i) the requested date, which shall be a Business Day, of such conversion or
continuation,

 

  (ii) the aggregate amount and Type of the Advance to be converted or
continued, and

 

  (iii) the amount of the Advance to be converted into or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto.

This Section shall not apply to Competitive Loans, which may not be converted or
continued.

2.13. Interest Rates, etc. Each Floating Rate Advance shall bear interest on the
outstanding principal amount thereof, for each day from and including the date
such Advance is made or is automatically converted from a Eurodollar Advance
into a Floating Rate Advance pursuant to Section 2.12, to but excluding the date
it is paid or is converted into a Eurodollar Advance pursuant to Section 2.12,
at a rate per annum equal to the Floating Rate applicable to such Borrower for
such day. Changes in the rate of interest on that portion of any Advance
maintained as a Floating Rate Advance will take effect simultaneously with each
change in the Alternate Base Rate. Each Eurodollar Advance shall bear interest
on the outstanding principal amount thereof from and including the first day of
each Interest Period applicable thereto to (but not including) the earlier of
the last day of such Interest Period or the date it is paid in accordance with
Section 2.10 at the applicable Eurodollar Rate as determined by the Agent as
applicable to such Borrower’s Eurodollar Advance based upon the applicable
Borrower’s selections under Sections 2.11 and 2.12 and otherwise in accordance
with the terms hereof. Each Fixed Rate Advance shall bear interest at the Fixed
Rate applicable thereto.

2.14. Rates Applicable After Default. After the occurrence and during the
continuance of a Default with respect to any Borrower, the Required Lenders may,
at their option, by notice to such Borrower (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that (i) each Eurodollar Advance shall bear interest for the remainder
of the applicable Interest Period at the rate otherwise applicable during such
Interest Period plus 2% per annum and (ii) each Floating Rate Advance shall bear
interest at a rate per annum equal to the Floating Rate in effect from time to
time plus 2% per annum, provided that, during the continuance of a Default with
respect to any Borrower under Section 7.6 or 7.7, the interest rates set forth
in clauses (i) and (ii) above shall be applicable to all Advances, fees and
other Obligations of such Borrower hereunder without any election or action on
the part of the Agent or any Lender.

 

34



--------------------------------------------------------------------------------

2.15. Funding of Loans; Method of Payment. All payments of the Obligations
hereunder shall be made, without setoff, deduction or counterclaim, in
immediately available funds to the Agent at the Agent’s address specified
pursuant to Article XIII, or at any other Lending Installation of the Agent
specified in writing by the Agent, by 12:00 noon (New York time) on the date
when due and shall be applied ratably by the Agent among the Lenders to which
such Obligations are owing. Each payment delivered to the Agent for the account
of any Lender shall be delivered promptly by the Agent to such Lender in the
same type of funds that the Agent received at its address specified pursuant to
Article XIII or at any Lending Installation specified in a notice received by
the Agent from such Lender. The Agent is hereby authorized to charge the account
of any Borrower maintained with JPMCB for each payment of principal, interest
and fees owed by such Borrower as it becomes due hereunder.

2.16. Noteless Agreement; Evidence of Indebtedness. (i) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of each Borrower to such Lender resulting from each Loan made
by such Lender to such Borrower from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

  (ii) The Agent shall also maintain accounts in which it will record (a) the
date and the amount of each Loan made to each Borrower hereunder, the Type
thereof and the Interest Period (in the case of a Eurodollar Advance) with
respect thereto, (b) the amount of any principal or interest due and payable or
to become due and payable from each Borrower to each Lender hereunder, (c) the
effective date and amount of each Assignment Agreement delivered to and accepted
by it pursuant to Section 12.3 and the parties thereto, (d) the amount of any
sum received by the Agent hereunder from each Borrower and each Lender’s share
thereof, and (e) all other appropriate debits and credits as provided in this
Agreement, including, without limitation, all fees, charges, expenses and
interest.

 

  (iii) The entries maintained in the accounts maintained pursuant to paragraphs
(i) and (ii) above shall be prima facie evidence absent manifest error of the
existence and amounts of the Obligations therein recorded; provided, however,
that the failure of the Agent or any Lender to maintain such accounts or any
error therein shall not in any manner affect the obligation of such Borrower to
repay the Obligations in accordance with their terms.

 

  (iv) Any Lender may request that its Loans be evidenced by a promissory note
in substantially the form of Exhibit E (a “Note”). In such event, the applicable
Borrower shall prepare, execute and deliver to such Lender such Note payable to
the order of such Lender. Thereafter, the Loans evidenced by such Note and
interest thereon shall at all times (prior to any assignment pursuant to
Section 12.3) be represented by one or more Notes payable to the order of the
payee named therein, except to the extent that any such Lender subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in paragraphs (i) and (ii) above.

2.17. Telephonic Notices. Each Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances, effect selections of Types of
Advances and to transfer funds based on telephonic notices made by any person or
persons the Agent or any Lender in good faith believes to be acting on behalf of
such Borrower, it being understood that the

 

35



--------------------------------------------------------------------------------

foregoing authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically. Each Borrower agrees
to deliver promptly to the Agent a written confirmation, signed by an Authorized
Officer, if such confirmation is requested by the Agent or any Lender, of each
telephonic notice. If the written confirmation differs in any material respect
from the action taken by the Agent and the Lenders, the records of the Agent and
the Lenders shall govern absent manifest error.

2.18. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable in arrears on each Payment Date,
commencing with the first such date to occur after the Closing Date, on any date
on which such Floating Rate Advance is prepaid, whether due to acceleration or
otherwise, and at maturity. Interest accrued on that portion of the outstanding
principal amount of any Floating Rate Advance converted into a Eurodollar
Advance on a day other than a Payment Date shall be payable on the date of
conversion. Interest accrued on each Eurodollar Advance shall be payable on the
last day of each applicable Interest Period, on any date on which the Eurodollar
Advance is prepaid, whether by acceleration or otherwise, and at maturity.
Interest accrued on each Eurodollar Advance having an Interest Period longer
than three months shall also be payable on the last day of each three-month
interval during such Interest Period. Interest accrued on each Fixed Rate Loan
shall be payable on the last day of the Interest Period applicable to the
Advance of which such Loan is a part and, in the case of a Fixed Rate Advance
with an Interest Period of more than 90 days’ duration (unless otherwise
specified in the applicable Competitive Bid Request), each day prior to the last
day of such Interest Period that occurs at intervals of 90 days’ duration after
the first day of such Interest Period, and any other dates that are specified in
the applicable Competitive Bid Request as dates for payment of interest with
respect to such Advance. Interest accrued on any Advance that is not paid when
due shall be payable on demand and on the date of payment in full. Interest on
Eurodollar Advances, Fixed Rate Loans and fees hereunder shall be calculated for
actual days elapsed on the basis of a 360-day year. Interest on Floating Rate
Advances shall be calculated for actual days elapsed on the basis of a
365/366-day year. Interest shall be payable for the day an Advance is made but
not for the day of any payment on the amount paid if payment is received prior
to 12:00 noon (New York time) at the place of payment. If any payment of
principal of or interest on an Advance, any fees or any other amounts payable to
the Agent or any Lender hereunder shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of principal payment, such extension of time shall be included
in computing interest, fees and commissions in connection with such payment.

2.19. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions; Availability of Loans. Promptly after receipt thereof, the Agent
will notify each Lender in writing of the contents of each Aggregate Commitment
or Borrower Sublimit reduction notice, Borrowing Notice, Conversion/Continuation
Notice, and repayment notice received by it hereunder. The Agent will notify the
applicable Borrower and each Lender of the interest rate applicable to each
Eurodollar Advance promptly upon determination of such interest rate and will
give each Borrower and each Lender prompt notice of each change in the Alternate
Base Rate.

 

36



--------------------------------------------------------------------------------

2.20. Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation and the Loans and any Notes issued hereunder shall be deemed held
by each Lender for the benefit of any such Lending Installation. Each Lender
may, by written notice to the Agent and the Borrowers in accordance with Article
XIII, designate replacement or additional Lending Installations through which
Loans will be made by it and for whose account Loan payments are to be made.

2.21. Non-Receipt of Funds by the Agent. Unless the applicable Borrower or a
Lender, as the case may be, notifies the Agent prior to the date (or, in the
case of a Lender with respect to a Floating Rate Advance under Section 2.11,
prior to the time) on which it is scheduled to make payment to the Agent of
(i) in the case of a Lender, the proceeds of a Loan or any payment under
Section 2.6(e) or (ii) in the case of a Borrower, a payment of principal,
interest or fees to the Agent for the account of the Lenders, that it does not
intend to make such payment, the Agent may assume that such payment has been
made. The Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or such Borrower, as the case may be, has not in fact made such
payment to the Agent, the recipient of such payment shall, on demand by the
Agent, repay to the Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by the Agent until the date the Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by a Borrower, the interest rate applicable to the relevant Loan.

2.22. Replacement of Lender. If (x) any Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender, (y) any
Lender’s obligation to make or continue, or to convert Floating Rate Advances
into, Eurodollar Advances shall be suspended pursuant to Section 3.3, or (z) any
Consenting Lender is a Defaulting Lender, the Borrowers may elect, if (in the
case of clause (x) or (y) above) such amounts continue to be charged or such
suspension is still effective, to terminate or replace the Commitment of such
Affected Lender (as defined below), or if (I) any Lender invokes Section 9.2 or
(II) any Lender has advised that it will not consent to any waiver or amendment
of this Agreement that requires the approval of all the Lenders and upon the
replacement of any such non-consenting Lender such approval shall be obtained
(any Lender subject to any of the foregoing being an “Affected Lender”), the
Borrowers may elect to replace the Commitment of such Affected Lender; provided
in each of the foregoing cases that no Default or Unmatured Default shall have
occurred and be continuing at the time of such termination or replacement, and
provided further that, concurrently with such termination or replacement, (i) if
the Affected Lender is being replaced, another bank or other entity which is
reasonably satisfactory to the Borrowers and the Agent shall agree, as of such
date, to purchase for cash at face amount the Outstanding Credit Exposure of the
Affected Lender pursuant to an Assignment Agreement substantially in the form of
Exhibit C and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Affected Lender to be terminated as of such date
and to comply with the requirements of Section 12.3 applicable to assignments,
and (ii) each Borrower shall pay to such Affected Lender in immediately
available funds on the day of such replacement (A) all interest, fees and other
amounts then accrued but unpaid to such Affected Lender by such Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Affected Lender under Sections 3.1, 3.2 and 3.5, and (B) an
amount, if any, equal to the payment which would have been due to

 

37



--------------------------------------------------------------------------------

such Lender on the day of such replacement under Section 3.4 had the Loans of
such Affected Lender been prepaid on such date rather than sold to the
replacement Lender, in each case to the extent not paid by the purchasing lender
and (iii) if the Affected Lender is being terminated, each Borrower shall pay to
such Affected Lender all Obligations due from such Borrower to such Affected
Lender (including the amounts described in the immediately preceding clauses
(i) and (ii) plus the outstanding principal balance of such Affected Lender’s
Advances and the amount of such Lender’s funded participations in unreimbursed
LC Disbursements). Notwithstanding the foregoing, the Borrowers may not
terminate the Commitment of an Affected Lender if, after giving effect to such
termination, (x) the Aggregate Outstanding Credit Exposure would exceed the
Aggregate Commitment, or (y) the Borrower Credit Exposure of any Borrower would
exceed the Borrower Sublimit of such Borrower.

2.23. Extension of Commitment Termination Date and Borrowing Subsidiary Maturity
Dates. (a) Extension of Commitment Termination Date. Effective as of the
Amendment Effective Date, the Consenting Lenders have extended the final
termination of their Commitments to the Extended Commitment Termination Date.
Notwithstanding any other provision of this Agreement (but subject to
Section 2.24), at all times prior to the Commitment Termination Date all
borrowings of Revolving Loans, all payments of principal or interest in respect
of Revolving Loans and participations in LC Disbursements, all payments of fees
owed to the Lenders, will be made ratably from or to the Lenders, and all
reductions of Commitments shall be allocated among the Lenders, on the basis of
their Pro Rata Shares, without distinction as between the Consenting Lenders and
the Declining Lenders. The Commitments held by the Declining Lenders shall
terminate on the Commitment Termination Date. On the Commitment Termination
Date, simultaneously with the termination of the Non-Extended Commitments, each
Consenting Lender will automatically and without further act assume a portion of
the participations in any outstanding Letters of Credit held by the Declining
Lenders, such that after giving effect to such assumption, each Consenting
Lender’s participation in each Letter of Credit will equal such Consenting
Lender’s Pro Rata Share of the LC Exposure attributable thereto after giving
effect to the termination of the Non-Extended Commitments on the Commitment
Termination Date. The principal amount of any outstanding Loans made by
Declining Lenders pursuant to Non-Extended Commitments, together with any
accrued interest thereon and any accrued fees and other amounts payable to or
for the account of such Declining Lenders hereunder in respect of Non-Extended
Commitments, shall be due and payable on the Commitment Termination Date, and on
the Commitment Termination Date, the Borrowers shall also make such other
payments of their respective Loans pursuant to Section 2.10 as shall be required
in order that, after giving effect to the termination of the Non-Extended
Commitments of, and all payments to, Declining Lenders pursuant to this sentence
and a reallocation of participations and outstanding Letters of Credit pursuant
to the immediately preceding sentence, (i) the Aggregate Outstanding Credit
Exposure will not exceed the Aggregate Commitment and (ii) the Revolving Credit
Exposure of each Lender will not exceed its Commitment.

(b) Extension of Borrowing Subsidiary Maturity Dates. Any Borrowing Subsidiary
may, by notice (a “Subsidiary Maturity Date Extension Request”) to the Agent
(which shall promptly deliver a copy to each of the Lenders) given not less than
45 days and not more than 60 days prior to the then-current Maturity Date with
respect to such Borrowing Subsidiary, request an extension of such Maturity Date
with respect to such Borrowing Subsidiary to a date 364 days after such Maturity
Date (the Maturity Date in effect prior to any such extension being

 

38



--------------------------------------------------------------------------------

called the “Existing Maturity Date” with respect to such Borrowing Subsidiary)
and on or prior to (but in no event after) the Extended Commitment Termination
Date. Each Lender shall, by notice to such applicable Borrowing Subsidiary, the
Company and the Agent given not later than the 20th day after the date of the
Agent’s receipt of such Borrowing Subsidiary’s Subsidiary Maturity Date
Extension Request, advise such applicable Borrowing Subsidiary and the Company
whether or not it agrees to the requested extension. Any Lender that has not so
advised such applicable Borrowing Subsidiary, the Company and the Agent by such
day shall be deemed to have declined to agree to such extension. If Lenders
constituting the Required Lenders shall have agreed to a Subsidiary Maturity
Date Extension Request, then the Maturity Date with respect to the applicable
Borrowing Subsidiary shall, as to all the Lenders, be extended to the date 364
days after the Existing Maturity Date with respect to such Borrowing Subsidiary;
provided, that the Maturity Date with respect to a Borrowing Subsidiary shall in
no event be extended beyond the Extended Commitment Termination Date.
Notwithstanding the foregoing, no extension of the Maturity Date with respect to
any Borrowing Subsidiary pursuant to this paragraph shall become effective
unless (i) the Agent shall have received documents consistent with those
delivered with respect to such Borrowing Subsidiary under Sections 4.1.1 through
4.1.6, giving effect to such extension and (ii) on the Existing Maturity Date
applicable to such Borrowing Subsidiary, the conditions set forth in Sections
4.2.1 and 4.2.2 shall be satisfied with respect to such Borrowing Subsidiary
(with all references in Sections 5.5 and 5.7 to “the date of this Agreement”
being deemed to be references to such Existing Maturity Date), and the Agent
shall have received a certificate to that effect dated such date and executed by
the chief financial officer, the controller or the treasurer of such Borrowing
Subsidiary. The outstanding Subsidiary Maturity Date Extension Requests that
have been approved by the Required Lenders for each of Union Electric and Genco
shall be effective as of the Amendment Effective Date and the Maturity Date with
respect to each of Union Electric and Genco shall be June 29, 2010.

2.24. Defaulting Lenders.

(a) At any time prior to the Commitment Termination Date, notwithstanding
Section 11.2 or any provision of this Agreement referring to Pro Rata Shares or
ratable allocations or any other provision of this Agreement whatsoever to the
contrary, if any Lender becomes a Defaulting Lender hereunder, then the
following provisions shall apply for so long as such Defaulting Lender is a
Defaulting Lender:

 

  (i) In the case of Consenting Lenders that are Defaulting Lenders, Facility
Fees shall cease to accrue on the unused portion of such Defaulting Lender’s
Commitment.

 

  (ii) In the case of Consenting Lenders that are Defaulting Lenders, without
prejudice to any rights or remedies of any Issuing Bank or any Lender hereunder,
all LC Participation Fees payable under Section 2.8.2 with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank until the
Agent, the Company and each Issuing Bank agrees that such Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender.

 

39



--------------------------------------------------------------------------------

  (iii) In the case of each Defaulting Lender, each Borrower shall, within one
Business Day following notice by the Agent, cash collateralize such Defaulting
Lender’s LC Exposure in accordance with the procedures set forth in
Section 2.6(h) for so long as such LC Exposure is outstanding and the Company
agrees that the Issuing Bank shall not be required to issue, amend or increase
any Letter of Credit unless it is satisfied with such cash collateral.

 

  (iv) The Agent shall adjust the allocation of payments hereunder to reflect
the adjustments referred to in this paragraph (a).

(b) In the event that each of the Agent, the Company and each Issuing Bank
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then any cash collateralization provided
by any Borrower pursuant to subsection (a)(iii) immediately above shall be
immediately returned to such Borrower.

(c) At any time after the Commitment Termination Date, notwithstanding
Section 11.2 or any provision of this Agreement referring to Pro Rata Shares or
ratable allocations or any other provision of this Agreement whatsoever to the
contrary, if any Lender is or becomes a Defaulting Lender hereunder, then the
following provisions shall apply for so long as such Defaulting Lender is a
Defaulting Lender:

 

  (i) Facility Fees shall cease to accrue on the unused portion of such
Defaulting Lender’s Commitment;

 

  (ii) The Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 8.2), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender (A) which affects such Defaulting Lender differently than other affected
Lenders or (B) which provides for an extension of the Extended Commitment
Termination Date, an increase in the Commitment of such Lender, a reduction in
the principal amount of such Lender’s Loan or LC Disbursement or in the amount
of interest thereon, or any fees payable hereunder, shall require the consent of
such Defaulting Lender;

 

  (iii) All or any part of such Defaulting Lender’s LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their Pro Rata
Shares of the Aggregate Commitment, but only to the extent (x) the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
LC Exposure does not exceed the total of all non-Defaulting Lenders’ Commitments
and (y) the conditions set forth in Section 4.2 are satisfied at such time.

 

  (iv) If the LC Exposure of such Defaulting Lender is reallocated pursuant to
subparagraph (iii) above, then the LC Participation Fees payable to the Lenders
pursuant to Section 2.8.2 shall be adjusted in accordance with such
reallocation.

 

40



--------------------------------------------------------------------------------

  (v) If any part of such Defaulting Lender’s LC Exposure is not reallocated
pursuant to clause (iii) above, then, (A) without prejudice to any rights or
remedies of any Issuing Bank or any Lender hereunder, all LC Participation Fees
payable under Section 2.8.2 with respect to such Defaulting Lender’s
non-reallocated LC Exposure shall be payable to the Issuing Bank until such
non-reallocated LC Exposure is reallocated and (B) each Borrower shall, within
one Business Day following notice by the Agent, cash collateralize such
Defaulting Lender’s unallocated LC Exposure in accordance with the procedures
set forth in Section 2.6(h) for so long as such LC Exposure is outstanding.

 

  (vi) The Agent shall adjust the allocation of payments hereunder to ensure
that a Defaulting Lender does not receive payment in respect of any Loan or LC
Disbursement that it did not fund or to reflect any of the actions or
adjustments referred to in this paragraph (a).

(d) At any time after the Commitment Termination Date, in the event that each of
the Agent, the Company and each Issuing Bank agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the LC Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment (or, if such Commitment has been
terminated, as last in effect) and on such date such Lender shall purchase, at
par, such of the Revolving Loans of the other Lenders as the Agent shall
determine may be necessary in order for such Lender to hold such Revolving Loans
in accordance with its Pro Rata Share and any cash collateralization provided by
any Borrower pursuant to subsection (c)(v) immediately above shall be
immediately returned to such Borrower.

2.25. Commitment Increases. (a) The Borrowers may from time to time (and more
than one time), by written notice to the Agent (which shall promptly deliver a
copy to each of the Lenders), executed by the Borrowers and one or more
financial institutions (any such financial institution referred to in this
Section being called an “Augmenting Lender”), which may include any Lender,
cause new Commitments to be extended by the Augmenting Lenders or cause the
existing Commitments of the Augmenting Lenders to be increased, as the case may
be (the aggregate amount of such increase for all Augmenting Lenders on any
single occasion being referred to as a “Commitment Increase”), in an amount for
each Augmenting Lender set forth in such notice; provided that (i) the amount of
each Commitment Increase shall be not less than $15,000,000, except to the
extent necessary to utilize the remaining unused amount of increase permitted
under this Section 2.25(a), (ii) the Aggregate Commitment together with the
“Aggregate Commitment” under the Supplemental Credit Agreement shall not exceed
$1,300,000,000 after giving effect to the effectiveness of each Commitment
Increase and (iii) the Aggregate Commitment under this Agreement shall not
exceed $1,150,000,000 at any time prior to the termination of the Non-Extended
Commitments on the Commitment Termination Date. Each Augmenting Lender (if not
then a Lender) shall be subject to the approval of the Agent and each Issuing
Bank (which approval shall not be unreasonably withheld) and shall not be
subject to the approval of any other Lenders, and the Company and each
Augmenting Lender shall execute all such documentation as the Agent shall
reasonably specify to evidence the Commitment of such Augmenting Lender and/or
its status as a Consenting Lender hereunder (such documentation in respect of
any Commitment Increase together with the notice of such Commitment Increase
being referred to collectively as the “Commitment Increase Amendment” in respect
of such Commitment Increase).

 

41



--------------------------------------------------------------------------------

(b) Upon each Commitment Increase pursuant to this Section, (i) each Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Augmenting Lender providing a portion of such
Commitment Increase, and each such Augmenting Lender will automatically and
without further act be deemed to have assumed, a portion of such Lender’s
participations hereunder in outstanding Letters of Credit such that, after
giving effect to such Commitment Increase and each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
participations hereunder in Letters of Credit held by each Lender (including
each such Augmenting Lender) will (subject to Section 2.24) equal such Lender’s
Pro Rata Share, (ii) if, on the date of such Commitment Increase, there are any
Revolving Loans outstanding, such Revolving Loans shall on or prior to the
effectiveness of such Commitment Increase be prepaid from the proceeds of new
Revolving Loans made hereunder (reflecting such Commitment Increase), which
prepayment shall be accompanied by accrued interest on the Revolving Loans being
prepaid and any costs incurred by any Lender in accordance with Section 3.4 and
(iii) such Augmenting Lender will be deemed to be a Consenting Lender hereunder.
The Agent and the Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

(c) Commitment Increases and new Commitments created pursuant to this
Section 2.25 shall become effective on the date specified in the notice
delivered by the Company pursuant to the first sentence of paragraph (a) above
or on such other date as agreed upon by the Company, the Agent and the
applicable Augmenting Lenders.

(d) Notwithstanding the foregoing, no increase in the Commitments (or in any
Commitment of any Lender) or addition of an Augmenting Lender shall become
effective under this Section unless on the date of such increase, the conditions
set forth in Section 4.2 (it being understood that all references to “Credit
Extension Date” therein shall be deemed to refer to the date of such Commitment
Increase) shall be satisfied as of such date (as though the effectiveness of
such increase were a Credit Extension) and the Agent shall have received a
certificate to that effect dated such date and executed by an Authorized Officer
of the Company.

ARTICLE III

YIELD PROTECTION; TAXES

3.1. Yield Protection. If, on or after the Closing Date, the adoption of any law
or any governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any change in any such
law, rule, regulation, policy, guideline or directive or in the interpretation
or administration thereof by any governmental or quasi-governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender or applicable Lending
Installation with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency:

3.1.1 subjects any Lender or any applicable Lending Installation to any Taxes,
or changes the basis of taxation of payments (other than with respect to
Excluded Taxes) to any Lender in respect of its Eurodollar Loans, or

 

42



--------------------------------------------------------------------------------

3.1.2 imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Advances), or

3.1.3 imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation of making, funding or
maintaining its Commitment, Eurodollar Loans or Fixed Rate Loans or reduces any
amount receivable by any Lender or any applicable Lending Installation in
connection with its Commitment, Eurodollar Loans or Fixed Rate Loans, or
requires any Lender or any applicable Lending Installation to make any payment
calculated by reference to the amount of Commitment, Eurodollar Loans or Fixed
Rate Loans held or interest received by it, by an amount deemed material by such
Lender,

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation of making or maintaining its Commitment,
Eurodollar Loans or Fixed Rate Loans or to reduce the return received by such
Lender or applicable Lending Installation in connection with such Commitment,
Eurodollar Loans or Fixed Rate Loans, then, within 15 days of demand,
accompanied by the written statement required by Section 3.6, by such Lender,
the Borrowers shall pay such Lender such additional amount or amounts as will
compensate such Lender for such increased cost or reduction in amount received.

3.2. Changes in Capital Adequacy Regulations. If a Lender determines the amount
of capital required or expected to be maintained by such Lender, any Lending
Installation of such Lender or any corporation controlling such Lender is
increased as a result of a Change, then, within 15 days of demand, accompanied
by the written statement required by Section 3.6, by such Lender, the Borrowers
shall pay such Lender the amount necessary to compensate for any shortfall in
the rate of return on the portion of such increased capital which such Lender
determines is attributable to this Agreement, its Outstanding Credit Exposure or
its Commitment hereunder (after taking into account such Lender’s policies as to
capital adequacy). “Change” means (i) any change after the Closing Date in the
Risk-Based Capital Guidelines or (ii) any adoption of, or change in, or change
in the interpretation or administration of any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the Closing Date which
affects the amount of capital required or expected to be maintained by any
Lender or any Lending Installation or any corporation controlling any Lender.
“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the Closing Date, including transition rules, and
(ii) the corresponding capital regulations promulgated by regulatory authorities
outside the United States implementing the July 1988 report of the Basle
Committee on Banking Regulation and Supervisory Practices Entitled
“International Convergence of Capital Measurements and Capital Standards,”
including transition rules, and any amendments to such regulations adopted prior
to the Closing Date.

 

43



--------------------------------------------------------------------------------

3.3. Availability of Types of Advances. If (x) any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or (y) the Required Lenders determine that (i) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (ii) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, or
(iii) no reasonable basis exists for determining the Eurodollar Base Rate, then
the Agent shall suspend the availability of Eurodollar Advances and require any
affected Eurodollar Advances to be repaid or converted to Floating Rate Advances
on the respective last days of the then current Interest Periods with respect to
such Loans or within such earlier period as required by law, subject to the
payment of any funding indemnification amounts required by Section 3.4.

3.4. Funding Indemnification. If any payment of a Eurodollar Advance or a Fixed
Rate Loan occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment or otherwise, or a
Eurodollar Advance is not made or continued, a Fixed Rate Loan is not made or a
Floating Rate Advance is not converted into a Eurodollar Advance, on the date
specified by the applicable Borrower for any reason other than default by the
Lenders, or a Eurodollar Advance or Fixed Rate Loan is not prepaid on the date
specified by such Borrower for any reason, such Borrower will indemnify each
Lender for any loss or cost incurred by it resulting therefrom, including,
without limitation, any loss or cost in liquidating or employing deposits
acquired to fund or maintain such Eurodollar Advance or Fixed Rate Loan;
provided that a Defaulting Lender required to assign its Loans under
Section 2.22 shall not be entitled to compensation under this Section 3.4 in
connection with such assignment. Such loss or cost shall be deemed to be an
amount determined by such Lender (if and to the extent such Lender, in its sole
discretion, elects to impose such a charge) to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such
Advance had such event not occurred, at the Eurodollar Base Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Advance), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate which such
Lender would bid if it were to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the London
interbank market.

3.5. Taxes.

 

  (i)

All payments by any Borrower to or for the account of any Lender or the Agent
hereunder or under any Note shall be made free and clear of and without
deduction for any and all Taxes. If a Borrower is required by law to deduct any
Taxes from or in respect of any sum payable hereunder, (a) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 3.5) such Lender or the Agent (as the case may be) receives an amount
equal to the sum it

 

44



--------------------------------------------------------------------------------

 

would have received had no such deductions been made, (b) such Borrower shall
make such deductions, (c) such Borrower shall pay the full amount deducted to
the relevant taxing authority in accordance with applicable law and (d) such
Borrower shall furnish to the Agent the original copy of a receipt evidencing
payment thereof or, if a receipt cannot be obtained with reasonable efforts,
such other evidence of payment as is reasonably acceptable to the Agent, in each
case within 30 days after such payment is made.

 

  (ii) In addition, the Borrowers shall pay any present or future stamp or
documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note (“Other Taxes”).

 

  (iii) The Borrowers shall indemnify the Agent and each Lender for the full
amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed on amounts payable under this Section 3.5) paid by the Agent
or such Lender and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto. Payments due under this
Section 3.5(iii) shall be made within 30 days of the date the Agent or such
Lender makes demand therefor pursuant to Section 3.6.

 

  (iv) Each Lender shall deliver to the Agent and the applicable Borrower, not
more than ten Business Days after the date on which it becomes a party to this
Agreement (but in any event before a payment is due to it hereunder), two duly
completed copies of:

 

  (a) in the case of a Lender that is a U.S. Person, IRS Form W-9,

 

  (b) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. federal withholding tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS form W-8BEN establishing an exemption from U.S.
federal withholding tax pursuant to the “business profits” or “other income”
article of such tax treaty,

 

  (c) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, both (1) IRS Form
W-8BEN and (2) a certificate to the effect that such Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (C) a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Code or (D) conducting a trade or business in the United States with
which the relevant interest payments are effectively connected,

 

45



--------------------------------------------------------------------------------

  (d) in the case of a Non-U.S. Lender for which payments under any Loan
Document constitute income that is effectively connected with such Non-U.S.
Lender’s conduct of a trade or business in the United States, IRS Form W-8ECI,

 

  (e) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms described in parts (a), (b), (c), (d) and (f) of this
Section 3.5(iv) that would be required of each such beneficial owner, if such
beneficial owner were a Lender; provided, however, that if the Lender is a
partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may certify
that the requirements for such exemption are met on behalf of such partners or

 

  (f) any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. federal withholding tax, together with any other
documentation necessary to enable the applicable Borrower or the Agent to
determine the amount of tax (if any) required by law to be withheld.

Each Lender shall deliver to each of the Borrowers and the Agent (x) renewals or
additional copies of such form (or any successor form) on or before the date
that such form expires or becomes obsolete, and (y) after the occurrence of any
event requiring a change in the most recent forms so delivered by it, such
additional forms or amendments thereto as may be reasonably requested by the
Borrowers or the Agent. Notwithstanding the foregoing in this Section 3.5(iv),
no Lender shall have any obligation under this Section 3.5(iv) if an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form or amendment with
respect to it and such Lender advises the Borrowers and the Agent that it is not
capable of receiving payments without any deduction or withholding of U.S.
federal income tax.

 

  (v)

For any period during which a Lender has failed to provide the appropriate forms
contemplated by Section 3.5(iv) above (unless such failure is due to a change in
treaty, law or regulation, or any change in the interpretation or administration
thereof by any governmental authority, occurring subsequent to the date on which
such Lender became a party to this Agreement (or, in the case of a Non-U.S.
Lender that becomes a Lender pursuant to an assignment, unless and to the extent
the assigning Lender was entitled, at the time of the assignment, to receive
additional amounts with respect to such withholding taxes pursuant to this
Section 3.5)), such Lender shall not be entitled to indemnification under this
Section 3.5

 

46



--------------------------------------------------------------------------------

 

with respect to Taxes imposed by the United States; provided that, should a
Lender which is otherwise exempt from or subject to a reduced rate of
withholding tax become subject to Taxes because of its failure to deliver a form
required under Section 3.5(iv) above, each Borrower shall take such steps as
such Lender shall reasonably request to assist such Lender to recover such
Taxes.

 

  (vi) If the IRS or any other governmental authority of the United States or
any other country or any political subdivision thereof asserts a claim that the
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender (because the appropriate form was not delivered or properly
completed, because such Lender failed to notify the Agent of a change in
circumstances which rendered its exemption from withholding ineffective, or for
any other reason), such Lender shall indemnify the Agent fully for all amounts
paid, directly or indirectly, by the Agent as tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Agent under this subsection, together
with all reasonable costs and expenses related thereto (including attorneys’
fees and time charges of attorneys for the Agent, which attorneys may be
employees of the Agent). The obligations of the Lenders under this
Section 3.5(vi) shall survive the payment of the Obligations and termination of
this Agreement until the later of (i) the expiration of the statute of
limitations (taking into account all extensions) for the assessment of such tax
or (ii) the conclusion of any audit with respect to such tax.

3.6. Lender Statements; Survival of Indemnity. Each Lender shall deliver a
written statement of such Lender to the applicable Borrower (with a copy to the
Agent and each applicable Borrower) as to the amount due, if any, under
Section 3.1, 3.2, 3.4 or 3.5. Such written statement shall set forth in
reasonable detail the calculations upon which such Lender determined such amount
and shall be final, conclusive and binding on such Borrower in the absence of
manifest error, and upon reasonable request of such Borrower, such Lender shall
promptly provide supporting documentation describing and/or evidence of the
applicable event giving rise to such amount to the extent not inconsistent with
such Lender’s policies or applicable law. Determination of amounts payable under
such Sections in connection with a Eurodollar Loan shall be calculated as though
each Lender funded its Eurodollar Loan through the purchase of a deposit of the
type, currency and maturity corresponding to the deposit used as a reference in
determining the Eurodollar Rate applicable to such Loan, whether in fact that is
the case or not. Unless otherwise provided herein, the amount specified in the
written statement of any Lender shall be payable on demand after receipt by the
applicable Borrower of such written statement. The obligations of each Borrower
under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations
and termination of this Agreement. Notwithstanding the foregoing, the Borrowers
shall not be responsible for any reimbursement of any such amount under
Section 3.1, 3.2, 3.4 or 3.5 which shall have accrued and of which the
applicable Lender shall have become aware more than 180 days prior to its
delivery to the Borrower of notice requesting reimbursement thereof.

3.7. Alternative Lending Installation. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurodollar Loans to reduce any liability of the Borrowers to such Lender under
Sections 3.1, 3.2 and 3.5 or to avoid the

 

47



--------------------------------------------------------------------------------

unavailability of Eurodollar Advances under Section 3.3, so long as such
designation is not, in the judgment of such Lender, disadvantageous to such
Lender. A Lender’s designation of an alternative Lending Installation shall not
affect the Borrowers’ rights under Section 2.22 to replace a Lender.

3.8. Allocation of Amounts Payable Among Borrowers. Each amount payable by “the
Borrowers” under this Article shall be an obligation of, and shall be discharged
(a) to the extent arising out of acts, events and circumstances related to a
particular Borrower, by such Borrower and (b) otherwise, by all the Borrowers,
with each Borrower being severally liable for such Borrower’s Contribution
Percentage of such amount, provided that in consideration of the availability,
on the terms set forth herein, of the entire amount of the Commitments in the
form of borrowings by and Letters of Credit issued for the account of the
Company, the Company agrees that, if one or more of the Borrowing Subsidiaries
shall fail to pay any amount owed by it under clause (b) of this Section after a
demand shall have been made by the Person to which such amount is owed, the
Company shall promptly pay such amount (the Company hereby irrevocably waiving
any defenses that might otherwise be available to it as a guarantor of the
obligations of any Borrowing Subsidiary under this Section).

ARTICLE IV

CONDITIONS PRECEDENT

4.1. Amendment Effective Date. The amendment and restatement of the Original
Credit Agreement in the form hereof pursuant to the Amendment Agreement shall
become effective upon (i) the satisfaction of the requirements specified in
Section 5 of the Amendment Agreement and (ii) the satisfaction of the following
conditions precedent and the delivery by the Borrowers to the Agent of the items
specified below:

4.1.1 Copies of the articles or certificate of incorporation of each Borrower,
together with all amendments thereto, certified by the secretary or an assistant
secretary of such Borrower, and a certificate of good standing with respect to
each Borrower from the appropriate governmental officer in its jurisdiction of
incorporation.

4.1.2 Copies, certified by the Secretary or Assistant Secretary of each
Borrower, of its by-laws and of its Board of Directors’ resolutions and of
resolutions or actions of any other body authorizing the execution of the Loan
Documents to which such Borrower is a party.

4.1.3 An incumbency certificate, executed by the Secretary or Assistant
Secretary of each Borrower, which shall identify by name and title and bear the
signatures of the Authorized Officers and any other officers of such Borrower
authorized to sign the Loan Documents to which such Borrower is a party, upon
which certificate the Agent and the Lenders shall be entitled to rely until
informed of any change in writing by such Borrower.

 

48



--------------------------------------------------------------------------------

4.1.4 A certificate, signed by the Chairman, Chief Executive Officer, President,
Executive Vice President, Chief Financial Officer, any Senior Vice President,
any Vice President or the Treasurer of each Borrower, stating that on the
Amendment Effective Date (a) no Default or Unmatured Default has occurred and is
continuing, (b) all of the representations and warranties in Article V shall be
true and correct in all material respects as of such date except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall have been true and
correct on and as of such earlier date and (c) the condition set forth in
Section 4.1.9 below has been or is simultaneously being satisfied.

4.1.5 Written opinions of the Borrowers’ counsel, in form and substance
satisfactory to the Agent and addressed to the Lenders, in substantially the
forms of Exhibits A.1 and A.2.

4.1.6 Delivery of copies of the required regulatory authorizations identified on
Schedule 4.

4.1.7 Any Notes requested by Lenders pursuant to Section 2.16 payable to the
order of each such requesting Lender.

4.1.8 Written money transfer instructions, in substantially the form of Exhibit
D, addressed to the Agent and signed by an Authorized Officer, together with
such other related money transfer authorizations as the Agent may have
reasonably requested.

4.1.9 Evidence satisfactory to the Agent that (i) each of the Existing Illinois
Credit Agreements shall have been or shall simultaneously with the effectiveness
of the amendment and restatement of this Agreement on the Amendment Effective
Date be terminated (except for those provisions that expressly survive the
termination thereof), and all loans and letters of credit outstanding, if any,
and other amounts owed to the lenders or agents thereunder shall have been, or
shall simultaneously with the effectiveness of this Agreement be, paid or
terminated in full (or, in the case of letters of credit, other than those
transferred to the New Illinois Agreement, cash collateralized in a manner
satisfactory to the Agent and to the applicable issuing banks thereunder),
(ii) the New Illinois Agreement shall be effective, and (iii) the aggregate
amount of the Extended Commitments shall be not less than $750,000,000.

4.1.10 All documentation and other information that any Lender shall reasonably
have requested in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA Patriot Act.

4.1.11 Such other documents as any Lender or its counsel may have reasonably
requested.

 

49



--------------------------------------------------------------------------------

4.2. Each Credit Extension. The Lenders and the Issuing Banks shall not be
required to make any Credit Extension to a Borrower unless on the applicable
Credit Extension Date (it being acknowledged and agreed that conversions and
continuations of Advances that do not result in an increase in the aggregate
outstanding amount thereof shall not be deemed to constitute Credit Extensions
for purposes of this Section 4.2):

4.2.1 There exists no Default or Unmatured Default with respect to such Borrower
and no Default or Unmatured Default with respect to such Borrower will result
from such Credit Extension or from the use of the proceeds therefrom.

4.2.2 The representations and warranties of such Borrower contained in Article V
are true and correct as of such Credit Extension Date except to the extent any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty shall have been true and correct
on and as of such earlier date.

4.2.3 All legal matters incident to the making of such Credit Extension shall be
satisfactory to the Lenders and their counsel.

4.2.4 All required regulatory authorizations of FERC and the Missouri Public
Service Commission in respect of such Credit Extension to such Borrower shall
have been obtained and shall be effective.

Each Borrowing Notice or request for the issuance of a Letter of Credit with
respect to each such Credit Extension to a Borrower shall constitute a
representation and warranty by the applicable Borrower that the conditions
contained in Sections 4.2.1, 4.2.2 and 4.2.4 have been satisfied. Any Lender or
Issuing Bank may require a duly completed compliance certificate in
substantially the form of Exhibit B as a condition to making a Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Borrower hereby represents and warrants to each Lender, each Issuing Bank
and the Agent, as to such Borrower and, as applicable, its Subsidiaries, as of
each of (i) the Amendment Effective Date and (ii) each date as of which such
Borrower is deemed to make the representations and warranties set forth in this
Article under Section 4.2:

5.1. Existence and Standing. Such Borrower and each of its Subsidiaries (other
than any Project Finance Subsidiary or Non-Material Subsidiary or an SPC) is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, other than the failure of any such Borrower to
be qualified to transact business in any such jurisdiction to the extent such
failure could not reasonably be expected to result in a Material Adverse Effect.

 

50



--------------------------------------------------------------------------------

5.2. Authorization and Validity. Such Borrower has the power and authority and
legal right to execute and deliver the Loan Documents and to perform its
obligations thereunder. The execution and delivery by such Borrower of the Loan
Documents and the performance of its obligations thereunder have been duly
authorized by proper proceedings, and the Loan Documents to which such Borrower
is a party constitute legal, valid and binding obligations of such Borrower
enforceable against such Borrower in accordance with their terms, except as
enforceability may be limited by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization or similar laws relating to or affecting the
enforcement of creditors’ rights generally; (ii) general equitable principles
(whether considered in a proceeding in equity or at law) and (iii) requirements
of reasonableness, good faith and fair dealing.

5.3. No Conflict; Government Consent. Neither the execution and delivery by such
Borrower of the Loan Documents, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate (i) any
law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on such Borrower or any of its Subsidiaries or (ii) such Borrower’s or
any Subsidiary’s articles or certificate of incorporation, partnership
agreement, certificate of partnership, articles or certificate of organization,
by-laws, or operating agreement or other management agreement, as the case may
be, or (iii) the provisions of the New Illinois Agreement or any indenture, any
material instrument or any material agreement to which such Borrower or any of
its Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with, or constitute a default under, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of
such Borrower or a Subsidiary pursuant to the terms of, the New Illinois
Agreement or any such indenture, instrument or agreement. No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority, or any subdivision thereof, which
has not been obtained by such Borrower or any of its Subsidiaries, is required
to be obtained by such Borrower or any of its Subsidiaries in connection with
the execution and delivery of the Loan Documents, the borrowings and issuances
of Letters of Credit under this Agreement, the payment and performance by such
Borrower of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.

5.4. Financial Statements. The consolidated financial statements of such
Borrower, audited by PricewaterhouseCoopers LLP, as of and for the fiscal year
ended December 31, 2008, and the unaudited consolidated balance sheet of such
Borrower as of March 31, 2009, and the related unaudited statement of income and
statement of cash flows for the three-month period then ended, copies of which
have been furnished to each Lender, fairly present in all material respects
(subject in the case of such balance sheet and statement of income for the
period ended March 31, 2009, to the absence of footnotes and subject to year-end
adjustments) the consolidated financial condition of such Borrower at such dates
and the consolidated results of the operations of such Borrower for the periods
ended on such dates, were prepared, except in the case of such unaudited
statements, in accordance with generally accepted accounting principles in
effect on the dates such statements were prepared (except for the absence of
footnotes and subject to year end audit adjustments) and fairly present the
consolidated financial condition and operations of such Borrower at such dates
and the consolidated results of their operations for the periods then ended.
Except as disclosed in the financial statements referred to above or in the
notes thereto or on Schedule 5 hereto, neither such Borrower nor any of its
Subsidiaries has as of the Amendment Effective Date any material contingent
liabilities.

 

51



--------------------------------------------------------------------------------

5.5. Material Adverse Change. As of the Amendment Effective Date, since
December 31, 2008, there has been no change in the business, Property, condition
(financial or otherwise) or results of operations of such Borrower and its
Subsidiaries (other than any Project Finance Subsidiary) which could reasonably
be expected to have a Material Adverse Effect with respect to such Borrower,
except for the Disclosed Matters.

5.6. Taxes. Such Borrower and its Subsidiaries have filed all U.S. federal tax
returns and all other material tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by such Borrower or any of its Subsidiaries, except in respect of such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided in accordance with Agreement Accounting Principles
and as to which no Lien exists (except as permitted by Section 6.13.2). The IRS
has closed audits of the U.S. federal income tax returns filed by each Borrower
for all periods through the calendar taxable year ending December 31, 2004. The
IRS has not closed audits of the U.S. federal income tax returns filed by any
Borrower and its Subsidiaries for subsequent periods. No claims have been, or
are being, asserted with respect to such taxes that could reasonably be expected
to result in a Material Adverse Effect with respect to such Borrower and no
Liens have been filed with respect to such taxes (other than as permitted
pursuant to Section 6.13.2). The charges, accruals and reserves on the books of
such Borrower and its Subsidiaries in respect of any taxes or other governmental
charges are adequate.

5.7. Litigation and Contingent Obligations. As of the Amendment Effective Date,
other than the Disclosed Matters, there is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of its officers, threatened against or affecting such Borrower or any of
its Subsidiaries which could reasonably be expected to have a Material Adverse
Effect with respect to such Borrower or which seeks to prevent, enjoin or delay
the making of any Loans to such Borrower.

5.8. Subsidiaries. Schedule 1 contains an accurate list of all Subsidiaries of
such Borrower as of the Amendment Effective Date, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by such Borrower or other Subsidiaries
of such Borrower. As of the Amendment Effective Date, all the issued and
outstanding shares of capital stock or other ownership interests of such
Subsidiaries have been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and issued and are fully paid and
non-assessable.

5.9. ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other ERISA Events that have occurred or are
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect with respect to such Borrower.

5.10. Accuracy of Information. The information, exhibits or reports (other than
budgets, forecasts, projections and forward looking statements (collectively,
“Projections”)) with respect to such Borrower furnished to the Agent or to any
Lender in connection with the

 

52



--------------------------------------------------------------------------------

negotiation of, or compliance with, the Loan Documents as of the date furnished
do not contain any material misstatement of fact or omit to state a material
fact or any fact necessary to make the statements contained therein not
misleading. The Projections with respect to such Borrower furnished to the Agent
or to any Lender in connection with the negotiation of, or compliance with, the
Loan Documents as of the date furnished shall have been prepared in good faith
based upon assumptions believed by such Borrower to be reasonable at the time
such Projections were prepared.

5.11. Regulation U. Neither such Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock (as defined in Regulation U), and after applying the
proceeds of each Advance, margin stock (as defined in Regulation U) will
constitute less than 25% of the value of those assets of such Borrower and its
Subsidiaries that are subject to any limitation on sale, pledge, or any other
restriction hereunder.

5.12. Material Agreements. Neither such Borrower nor any of its Subsidiaries is
a party to any agreement or instrument or subject to any charter or other
corporate restriction which could reasonably be expected to have a Material
Adverse Effect with respect to such Borrower as described in clauses (ii) and/or
(iii) of the definition thereof. Neither such Borrower nor any of its
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any agreement or
instrument (other than any of the foregoing evidencing or governing
Indebtedness) to which it is a party, which default could reasonably be expected
to have a Material Adverse Effect with respect to such Borrower.

5.13. Compliance With Laws. Except for the Disclosed Matters, such Borrower and
its Subsidiaries have complied with all applicable statutes, rules, regulations,
orders and restrictions of any domestic or foreign government or any
instrumentality or agency thereof having jurisdiction over the conduct of their
respective businesses or the ownership of their respective Property,
non-compliance with which could reasonably be expected to result in a Material
Adverse Effect with respect to such Borrower.

5.14. Ownership of Properties. Such Borrower and its Subsidiaries have good
title to or rights to use (except for minor defects in title that do not
interfere with their ability to conduct their business as currently conducted or
to utilize such properties for the intended purposes), free of all Liens other
than those permitted by Section 6.13, all of the assets material to the business
of such Borrower and its Subsidiaries, taken as a whole.

5.15. Plan Assets; Prohibited Transactions. Such Borrower is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and assuming the accuracy of the representations and warranties made in
Section 9.12 and in any assignment made pursuant to Section 12.3.3, neither the
execution of this Agreement nor the making of Loans hereunder gives rise to a
prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code.

 

53



--------------------------------------------------------------------------------

5.16. Environmental Matters. In the ordinary course of its business, the
officers of such Borrower consider the effect of Environmental Laws on the
business of such Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to such Borrower
due to Environmental Laws. On the basis of this consideration, such Borrower has
concluded that, other than the Disclosed Matters, there exists no violation of,
no actual or contingent liability under, and no requirement under any
Environmental Laws that could reasonably be expected to have a Material Adverse
Effect with respect to such Borrower. Except for the Disclosed Matters, and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect with
respect to such Borrower, neither such Borrower nor any Subsidiary has received
any notice to the effect that its operations are not in material compliance with
any of the requirements of applicable Environmental Laws or are the subject of
any federal or state investigation evaluating whether any remedial action is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment.

5.17. Investment Company Act. Neither such Borrower nor any Subsidiary of such
Borrower is an “investment company” or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.

5.18. Federal Energy Regulatory Commission. The Company is a “holding company”
and each Borrowing Subsidiary is a “public utility”, as such terms are defined
in the 2005 Act. The FERC, in accordance with the Federal Power Act, has issued
an order authorizing the incurrence of short-term indebtedness by each of the
Borrowing Subsidiaries in an aggregate principal amount outstanding not to
exceed its FERC Limit, subject to, among other things, the condition that all
such indebtedness be issued on or before March 31, 2010. Unless such
authorization is no longer required by applicable laws and regulations (and the
Agent shall have received confirmation thereof reasonably satisfactory to it),
additional authorization from the FERC (or any governmental agency that succeeds
to the authority of the FERC) will be necessary for each of the Borrowing
Subsidiaries to obtain any Advances under this Agreement or to incur or issue
short-term indebtedness, including without limitation Advances extended under
this Agreement after March 31, 2010. Except for the aforesaid order of the FERC
(as listed on Schedule 4 hereto), on the Amendment Effective Date no regulatory
authorizations, approvals, consents, registrations, declarations or filings are
required in connection with the borrowings by, and issuances of Letters of
Credit for the account of, the Company or any Borrowing Subsidiary hereunder or
the performance by each of Company and the Borrowing Subsidiaries of its
Obligations hereunder and under the other Loan Documents, except where the
failure to have obtained, made or maintained any such authorizations, approvals,
consents, registrations, declarations or filings could not reasonably be
expected to result in a Material Adverse Effect with respect to such Borrower.
No regulatory authorizations, approvals, consents, registrations, declarations
or filings are required in connection with the borrowings by, and issuances of
Letters of Credit for the account of, any Borrower hereunder or the performance
by any Borrower of its Obligations, except as set forth above or where the
failure to have obtained, made or maintained any such authorizations, approvals,
consents, registrations, declarations or filings could not reasonably be
expected to result in a Material Adverse Effect with respect to such Borrower.

 

54



--------------------------------------------------------------------------------

5.19. Insurance. Such Borrower maintains, and has caused each of its
Subsidiaries to maintain, with financially sound and reputable insurance
companies insurance on all its Property in such amounts, subject to such
deductibles and self-insurance retentions and covering such properties and risks
as are consistent with sound business practice.

5.20. No Default or Unmatured Default. No Default or Unmatured Default has
occurred and is continuing with respect to such Borrower.

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1. Financial Reporting. Each Borrower will maintain, for itself and each of
its subsidiaries, a system of accounting established and administered in
accordance with generally accepted accounting principles, and furnish to the
Agent, and the Agent shall promptly deliver to each of the Lenders (it being
agreed that the obligation of any Borrower to furnish the consolidated financial
statements referred to in paragraphs 6.1.1 and 6.1.2 below may be satisfied by
the delivery of annual and quarterly reports from such Borrower to the SEC on
Forms 10-K and 10-Q containing such statements):

6.1.1 Within 75 days after the close of each fiscal year, such Borrower’s
audited consolidated financial statements prepared in accordance with Agreement
Accounting Principles on a consolidated basis, including balance sheets as of
the end of such period, statements of income and statements of cash flows,
accompanied by (a) an audit report, unqualified as to scope, of a nationally
recognized firm of independent public accountants; (b) any management letter
prepared by said accountants, and (c) a certificate of said accountants that, in
the course of their audit of the foregoing, they have obtained no knowledge that
such Borrower failed to comply with certain terms, covenants and provisions of
this Agreement as they relate to accounting matters, or, if in the opinion of
such accountants any such failure shall have occurred, stating the nature and
status thereof. In addition, the Company shall deliver for each of CIPS, CILCO,
CILCORP and IP the consolidated financial statements and any items referred to
under clauses (a) and (b) that would have been required to be delivered by it
under this Section 6.1.1 if it were a Borrower at such time.

6.1.2 Within 45 days after the close of the first three quarterly periods of
each of its fiscal years, such Borrower’s consolidated unaudited balance sheets
as at the close of each such period and consolidated statements of income and a
statement of cash flows for the period from the beginning of such fiscal year to
the end of such quarter, all certified as to fairness of presentation,
compliance with Agreement Accounting Principles (except for the absence of
footnotes and year-end adjustments) and consistency by its

 

55



--------------------------------------------------------------------------------

chief financial officer, controller or treasurer. In addition, the Company shall
deliver for each of CIPS, CILCO, CILCORP and IP the consolidated financial
statements and the certification of the chief financial officer, controller or
treasurer that would have been required to be delivered by it under this
Section 6.1.2 if it were a Borrower at such time.

6.1.3 Together with the financial statements required under Sections 6.1.1 and
6.1.2, a compliance certificate in substantially the form of Exhibit B signed by
such Borrower’s chief financial officer, controller or treasurer showing the
calculations necessary to determine compliance with this Agreement and stating
that no Default or Unmatured Default with respect to such Borrower exists, or if
any such Default or Unmatured Default exists, stating the nature and status
thereof.

6.1.4 As soon as possible and in any event within 10 days after such Borrower
knows that any ERISA Event has occurred that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of such Borrower, its Subsidiaries or any Commonly Controlled Entity
in an aggregate amount exceeding $25,000,000, a statement, signed by the chief
financial officer, controller or treasurer of such Borrower, describing said
ERISA Event and the action which such Borrower proposes to take with respect
thereto.

6.1.5 As soon as possible and in any event within 10 days after receipt by such
Borrower, a copy of (a) any notice or claim to the effect that such Borrower or
any of its Subsidiaries is or may be liable to any Person as a result of the
release by such Borrower, any of its Subsidiaries, or any other Person of any
toxic or hazardous waste or substance into the environment, and (b) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by such Borrower or any of its Subsidiaries, which, in
either case, could reasonably be expected to have a Material Adverse Effect with
respect to such Borrower.

6.1.6 Promptly upon becoming aware thereof, notice of any upgrading or
downgrading of such Borrower’s S&P Rating or Moody’s Rating or the rating (if
any) of such Borrower’s Obligations hereunder, senior unsecured debt, commercial
paper or First Mortgage Bonds or of such Borrower’s corporate, issuer or issuer
default rating by Moody’s, S&P or Fitch.

6.1.7 Such other information (including non-financial information) as the Agent
or any Lender may from time to time reasonably request.

6.2. Use of Proceeds and Letters of Credit. Each Borrower will, and will cause
each of its Subsidiaries to, use the proceeds of the Advances for general
corporate purposes, including without limitation, for working capital,
commercial paper liquidity support with respect to commercial paper issued by
such Borrower or its Subsidiaries, and other funding needs, to fund loans under
and pursuant to the Money Pool Agreements or other short-term intercompany loan

 

56



--------------------------------------------------------------------------------

arrangements, and to pay fees and expenses incurred in connection with this
Agreement. Each Borrower shall use the proceeds of Advances in compliance with
all applicable contractual, legal and regulatory requirements and any such use
shall not result in a violation of any such requirements, including, without
limitation, Regulation U and Regulation X, the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder. Each Borrower shall use the Letters of
Credit for general corporate purposes.

6.3. Notice of Default. Within five (5) Business Days after an Authorized
Officer of any Borrower becomes aware thereof, such Borrower will, and will
cause each Subsidiary to, give notice in writing to the Agent of the occurrence
of any Default or Unmatured Default and, unless otherwise reported to the SEC in
such Borrower’s filings under the Securities Exchange Act of 1934, of any other
development, financial or otherwise, which could reasonably be expected to have
a Material Adverse Effect with respect to such Borrower.

6.4. Conduct of Business. Each Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done all things necessary to obtain,
preserve, renew and keep in full force and effect its legal existence and,
except where any of the following could not reasonably be expected to result in
a Material Adverse Effect with respect to such Borrower, the rights, licenses,
permits, privileges, franchises, patents, copyrights, trademarks and trade names
material to the conduct of its business. Each Borrower will, and will cause each
of its Subsidiaries to, carry on and conduct its business in substantially the
same manner and in substantially the same fields of enterprise in which it is
presently conducted or in a manner or fields of enterprise reasonably related
thereto. Notwithstanding the foregoing, no Borrower shall be prohibited from
(i) dissolving any Inactive Subsidiary, (ii) consummating any merger or
consolidation permitted under Section 6.10 or (iii) the sale, transfer or other
disposition of any Subsidiary or assets to the extent permitted pursuant to
Section 6.11.

6.5. Taxes. Each Borrower will, and will cause each of its Subsidiaries to,
timely file complete and correct U.S. federal and all other applicable material
foreign, state and local tax returns required by law and pay when due all U.S.
federal and all other applicable material foreign, state and local taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been recorded in
accordance with Agreement Accounting Principles.

6.6. Insurance. Each Borrower will, and will cause each of its Subsidiaries to,
maintain with financially sound and reputable insurance companies insurance on
all its Property in such amounts, subject to such deductibles and self-insurance
retentions, and covering such risks as is consistent with sound business
practice, and such Borrower will furnish to any Lender upon request full
information as to the insurance carried.

6.7. Compliance with Laws; Federal Energy Regulatory Commission Authorization.
(a) Each Borrower will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which it may be subject including, without limitation, all
Environmental Laws, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect with respect to such Borrower.

 

57



--------------------------------------------------------------------------------

(b) Each Borrower further agrees not to request any Advance or permit any Loan
to remain outstanding hereunder in violation of any applicable FERC
authorization described in Section 5.18 or any conditions thereof, as in effect
from time to time.

6.8. Maintenance of Properties. Subject to Section 6.11, each Borrower will, and
will cause each of its Subsidiaries to, do all things necessary to maintain,
preserve, protect and keep its Property material to the conduct of the business
of such Borrower and its Subsidiaries, taken as a whole, in good repair, working
order and condition (ordinary wear and tear excepted), and make all necessary
and proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times.

6.9. Inspection; Keeping of Books and Records. Each Borrower will, and will
cause each of its Subsidiaries to, permit the Agent and the Lenders, by their
respective representatives and agents, to inspect any of the Property, books and
financial records of such Borrower and each of its Subsidiaries, to examine and
make copies of the books of accounts and other financial records of such
Borrower and each of its Subsidiaries, and to discuss the affairs, finances and
accounts of such Borrower and each of its Subsidiaries with, and to be advised
as to the same by, their respective officers at such reasonable times and
intervals as the Agent or any Lender may designate. Each Borrower shall keep and
maintain, and cause each of its Subsidiaries to keep and maintain, in all
material respects, proper books of record and account in which entries in
conformity with Agreement Accounting Principles shall be made of all dealings
and transactions in relation to their respective businesses and activities. If a
Default with respect to a Borrower has occurred and is continuing, such
Borrower, upon the Agent’s request, shall turn over copies of any such records
to the Agent or its representatives.

6.10. Merger. No Borrower will, or will permit any of its Subsidiaries to, merge
or consolidate with or into any other Person, except (i) any Subsidiary other
than a Borrowing Subsidiary may merge or consolidate with a Borrower if such
Borrower is the corporation surviving such merger, (ii) any Borrowing Subsidiary
may merge or consolidate with the Company if the Company is the corporation
surviving such merger and succeeds to all the Obligations of such Borrower under
documentation reasonably satisfactory to the Agent, (iii) any Subsidiary other
than a Borrowing Subsidiary may merge or consolidate with any other Subsidiary,
provided that, except as permitted pursuant to Section 6.11.15, each Borrower’s
aggregate direct and indirect ownership interest in the survivor thereof shall
not be less than such Borrower’s direct and indirect ownership interest in
either of such Subsidiaries prior to such merger, (iv) a Permitted Illinois
Utility Combination may be consummated and (v) any Borrower or any Subsidiary
may merge or consolidate with any Person other than a Borrower or a Subsidiary
if (a) such Person was organized under the laws of the United States of America
or one of its States and (b) such Borrower or such Subsidiary is the corporation
surviving such merger; provided that, in each case, after giving effect thereto,
no Default or Unmatured Default with respect to such Borrower will be in
existence.

 

58



--------------------------------------------------------------------------------

6.11. Dispositions of Assets. No Borrower will, or will permit any of its
Subsidiaries to, lease, sell or otherwise dispose of (collectively, for purposes
of this definition, a “disposition”) its Property to any other Person, including
any of its Subsidiaries, whether existing on the date hereof or hereafter
created, except:

6.11.1 Sales of electricity, natural gas, emissions credits and other
commodities in the ordinary course of business.

6.11.2 A disposition (including by way of an Investment) of assets by a
Subsidiary of such Borrower (other than a Subsidiary of such Borrower that is
itself a Borrowing Subsidiary) to such Borrower or another Subsidiary of such
Borrower.

6.11.3 (a) A disposition by a Borrower, or any of its Subsidiaries, to another
Subsidiary of the Company of Property received by such Borrower or such
Subsidiary after the date hereof from the Company, directly or indirectly
through another Subsidiary, specifically for transfer to the Subsidiary of such
Borrower, or (b) a disposition by a Borrower, or any of its Subsidiaries, to any
other Affiliate of assets, property or cash received from an Affiliate (other
than from a Borrower or a Subsidiary of any Borrower) specifically for transfer
to such Affiliate of the Company.

6.11.4 The payment of dividends in cash or common equity by the Company or any
Subsidiary to holders of its equity interests.

6.11.5 Advances of cash in the ordinary course of business pursuant to the Money
Pool Agreements or other intercompany borrowing arrangements with terms
substantially similar to those of the Money Pool Agreements.

6.11.6 A disposition of obsolete property or property no longer used in the
business of such Borrower or its Subsidiaries.

6.11.7 The transfer pursuant to a requirement of law or any regulatory authority
having jurisdiction, of functional and/or operational control of (but not of
title to) transmission facilities of such Borrower or its Subsidiaries to an
Independent System Operator, Regional Transmission Organization or to some other
entity which has responsibility for operating and planning a regional
transmission system.

6.11.8 Dispositions pursuant to Leveraged Lease Sales.

6.11.9 In the case of Genco, direct loans to its railroad subsidiary up to a
maximum of $25,000,000 outstanding at any time.

6.11.10 Leases, sales or other dispositions by such Borrower or any of its
Subsidiaries of its Property that, together with all other Property of such
Borrower and its Subsidiaries previously leased, sold or disposed of (other than
dispositions otherwise permitted by other provisions of this Section 6.11) since
the Closing Date, do not constitute Property which represents more than fifteen
percent (15%) of the Consolidated Tangible Assets of such Borrower

 

59



--------------------------------------------------------------------------------

as would be shown in the consolidated financial statements of such Borrower and
its Subsidiaries as at the end of the fiscal year ending immediately prior to
the date of any such lease, sale or other disposition; provided that in the case
of the Company, each reference in this Section 6.11.10 to a “Subsidiary” of the
Company shall be deemed to be a reference to a “subsidiary” of the Company.

6.11.11 Contributions, directly or indirectly, of capital, in the form of either
debt or equity, by the Company or any Subsidiary to any Subsidiary of the
Company (and contributions by any such Subsidiary to one of its Subsidiaries of
any such contribution received by such Subsidiary after the date hereof from the
Company or a Subsidiary specifically for transfer to the Subsidiary of such
Subsidiary).

6.11.12 Transactions under which the Borrower, or its Subsidiary, that disposes
of its Property receives in return consideration (i) in a form other than
equity, other ownership interests or indebtedness and (ii) of which at least 75%
is cash and/or assumption of debt; provided that any such cash consideration so
received, unless retained by such Borrower or its Subsidiary at all times prior
to the repayment of all Obligations under this Agreement, shall be used
(x) within twelve months of the receipt thereof for investment or reinvestment
by such Borrower or its Subsidiary in its existing business or (y) within six
months of the receipt thereof to reduce Indebtedness of such Borrower or its
Subsidiary, and provided further that after taking into account the assets
disposed of by such Borrower and its Subsidiaries in the aggregate and any
investment or reinvestment of the proceeds thereof in the business of such
Borrower and its Subsidiaries, no such transaction shall result in such Borrower
and its Subsidiaries as a whole having disposed of all or substantially all of
their assets.

6.11.13 Transfers of Receivables (and rights ancillary thereto) pursuant to, and
in accordance with the terms of, a Permitted Securitization.

6.11.14 Disposition, directly or indirectly, by Ameren Illinois Transmission
Company of electric transmission facilities, and any and all property, plant and
equipment and property rights and interests related thereto, acquired after the
Closing Date, in exchange for cash and/or assumption of debt; provided that any
such cash consideration so received, unless retained by Ameren Illinois
Transmission Company at all times prior to the repayment of all Obligations
under this Agreement, shall be used within twelve months of the receipt thereof
(x) for investment or reinvestment by Ameren Illinois Transmission Company in
its existing business, (y) to reduce Indebtedness of Ameren Illinois
Transmission Company or (z) to pay a dividend or return of capital to the
Company.

 

60



--------------------------------------------------------------------------------

6.11.15 Any transfer of equity interests in Resources as a result of which
Resources ceases to be a subsidiary of CILCO (but would remain a subsidiary of
the Company) or any other transfer of assets of Resources to a subsidiary of the
Company, whether pursuant to a merger, sale, transfer, dividend, distribution or
other corporate reorganization; provided that in any such case no Default or
Unmatured Default shall have occurred and be continuing at the time of, or after
giving effect to, the consummation of such transaction.

6.11.16 In the case of the Company, any disposition to or Investment in any
subsidiary.

6.11.17 Disposition of assets deemed to have occurred by virtue of the
consummation of a Permitted Illinois Utility Combination consummated in
accordance with Section 6.10.

6.12. Indebtedness of Project Finance Subsidiaries, Investments in Project
Finance Subsidiaries or Non Material Subsidiaries and Other Investments;
Acquisitions.

6.12.1 Neither any Borrower nor any of its Subsidiaries shall be directly or
indirectly, primarily or secondarily, liable for any Indebtedness or any other
form of liability, whether direct, contingent or otherwise, of a Project Finance
Subsidiary nor shall any Borrower or any of its Subsidiaries provide any
guarantee of the Indebtedness, liabilities or other obligations of a Project
Finance Subsidiary. No Borrower will, or will permit any of its Subsidiaries to,
make or suffer to exist Investments in Project Finance Subsidiaries or
Non-Material Subsidiaries in excess of $100,000,000 in the aggregate for all the
Borrowers and Subsidiaries at any time outstanding (net of return of capital
(but not return on capital) in respect of each such Investment and valued at the
time of the making of such Investment), of which no more than $50,000,000 may at
any time be represented by Contingent Obligations in respect of obligations of
Non-Material Subsidiaries. No Borrower will, or will permit any of its
Subsidiaries to, consummate any Acquisition other than an Acquisition (a) which
is consummated on a non-hostile basis approved by a majority of the board of
directors or other governing body of the Person being acquired and (b) which
involves the purchase of a business line similar, related, complementary or
incidental to that of such Borrower and its Subsidiaries as of the Closing Date
unless the purchase price therefor is less than or equal to (i) $10,000,000 with
respect thereto or (ii) $50,000,000 when taken together with all other
Acquisitions consummated by all the Borrowers and Subsidiaries during the term
of this Agreement which do not otherwise satisfy the conditions described above
in this clause (b), and, as of the date of such Acquisition and after giving
effect thereto, no Default or Unmatured Default shall exist with respect to such
Borrower.

6.12.2 No Borrower will, or will permit any of its Subsidiaries to, make any
Investment in, or lease, sell or otherwise dispose of any asset to, any
Affiliate of the Company other than:

 

  (i) as would be permitted under Section 6.11.1, 6.11.2, 6.11.8, 6.11.9,
6.11.13, 6.11.14, 6.11.15 or 6.11.16.

 

61



--------------------------------------------------------------------------------

  (ii) in the case of any Borrower, Investments in and leases, sales and other
dispositions to Affiliates of such Borrower that are guarantors of such
Borrower’s obligations under this Agreement,

 

  (iii) Investments pursuant to cash management and money pool arrangements
among the Company and its Affiliates (consistent with past practices and subject
to compliance with record-keeping arrangements sufficient to allow at any time
the identification of cash to the owners thereof at such time (it being
understood that compliance with FERC or other applicable regulatory requirements
to such effect shall be deemed sufficient)),

 

  (iv) loans by the Company to Affiliates (other than Subsidiaries) of the
Company in an aggregate amount outstanding, together with any amounts
outstanding pursuant to clause (v) below and the principal amount outstanding of
promissory notes issued pursuant to clause (vii) below, at any time not to
exceed $1,000,000,000,

 

  (v) equity Investments by the Company in Affiliates (other than Subsidiaries)
of the Company in an aggregate amount outstanding (net of return of capital (but
not return on capital) in respect of each such Investment and valued at the time
of the making of such Investment), together with the principal amount
outstanding under any loans made pursuant to clause (iv) above and the principal
amount outstanding of promissory notes issued pursuant to clause (vii) below, at
any time not to exceed $1,000,000,000,

 

  (vi) transfers of assets to an Affiliate of the Company for fair market value
(or, to the extent obligatory under applicable regulatory requirements, book
value) paid in cash or in the form of tangible assets useful in the business of
the Borrower or Subsidiary making such transfer,

 

  (vii) transfers of assets to an Affiliate of the Company for fair market value
(or, to the extent obligatory under applicable regulatory requirements, book
value) paid in the form of promissory notes of the transferees in an aggregate
principal amount outstanding, together with the principal amount of any loans
outstanding made pursuant to clause (iv) above and any amounts outstanding
pursuant to clause (v) above, at any time not to exceed $1,000,000,000,

 

62



--------------------------------------------------------------------------------

  (viii) (a) a disposition by a Subsidiary to an Affiliate of the Company of
Property received by such Subsidiary after the Closing Date from the Company,
directly or indirectly through another Subsidiary of the Company, specifically
for disposition to such Affiliate, provided that such Investment by the Company
in such Affiliate is otherwise permitted pursuant to the provisions of this
Section 6.12.2, (b) a disposition by a Borrower, or any of its Subsidiaries, to
any other Affiliate of assets, property or cash received from an Affiliate
(other than from a Borrower or a Subsidiary of any Borrower) specifically for
transfer to such Affiliate, or (c) an Investment in an Affiliate of the Company
(other than an Affiliate that owns equity of the Company) by the Company or a
Hybrid Vehicle of proceeds received by the Company or such Hybrid Vehicle from
any issuance permitted hereunder of equity securities of the Company or Hybrid
Securities, in each case, sold or issued specifically for the purpose of funding
such Investment in such Affiliate,

 

  (ix) the payment of dividends in cash or common equity by a Borrower or any
Subsidiary to holders of its equity interests, and

 

  (x) any Investment by a Borrower in, or any other disposition by a Borrower
to, an Affiliate of the Company, provided that the aggregate book value of all
such Investments made and assets disposed of in reliance on this clause
(ix) after the Closing Date by such Borrower does not exceed $25,000,000 at any
time outstanding (net of return of capital (but not return on capital) in
respect of each such Investment and valued at the time of the making of such
Investment).

6.13. Liens. No Borrower will, or will permit any of its Subsidiaries (other
than a Project Finance Subsidiary or Non-Material Subsidiary or an SPC) to,
create, incur, or suffer to exist any Lien in, of or on the Property of such
Borrower or any of its Subsidiaries, except:

6.13.1 Liens, if any, securing the Loans and other Obligations hereunder.

6.13.2 Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

 

63



--------------------------------------------------------------------------------

6.13.3 Liens imposed by law, such as landlords’, wage earners’, carriers’,
warehousemen’s and mechanics’ liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than 60
days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

6.13.4 Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.

6.13.5 Liens existing as of July 14, 2006 and described in Schedule 2.

6.13.6 Deposits securing liability to insurance carriers under insurance or
self-insurance arrangements.

6.13.7 Deposits or accounts to secure the performance of bids, trade contracts
or obligations (other than for borrowed money), vendor and service provider
arrangements, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business.

6.13.8 Easements, reservations, rights-of-way, restrictions, survey exceptions
and other similar encumbrances as to real property of such Borrower and its
Subsidiaries which customarily exist on properties of corporations engaged in
similar activities and similarly situated and which do not materially interfere
with the conduct of the business of such Borrower or any such Subsidiary
conducted at the property subject thereto.

6.13.9 Liens arising out of judgments or awards not exceeding (i) in the case of
the Company, $50,000,000 in the aggregate for the Company and all its
Subsidiaries with respect to which appeals are being diligently pursued, and,
pending the determination of such appeals, such judgments or awards having been
effectively stayed, or not more than 45 days has elapsed prior to the
satisfaction or payment of such judgment or award giving rise to such Lien and
(ii) in the case of each other Borrower, $25,000,000 in the aggregate for such
Borrower and its Subsidiaries with respect to which appeals are being diligently
pursued, and, pending the determination of such appeals, such judgments or
awards having been effectively stayed or not more than 45 days has elapsed prior
to the satisfaction or payment of such judgment or award giving rise to such
Lien.

6.13.10 Liens, securing obligations constituting neither obligations nor
Contingent Obligations of the Borrower or any Subsidiary nor on account of which
the Borrower or any Subsidiary customarily pays interest, upon real estate upon
which the Borrower or any Subsidiary has a right-of-way, easement, franchise or
other servitude or of which the Borrower or any

 

64



--------------------------------------------------------------------------------

Subsidiary is the lessee of the whole thereof or any interest therein,
including, but not limited to, for the purpose of locating transmission and
distribution lines and related support structures, pipe lines, substations,
measuring stations, tanks, pumping or delivery equipment or similar equipment.

6.13.11 Liens arising by virtue of any statutory, contractual or common law
provision relating to banker’s liens, rights of setoff or similar rights as to
deposit accounts or other funds maintained with a depository institution.

6.13.12 Liens created pursuant to the Existing UE Indenture securing First
Mortgage Bonds; provided that the Liens of such Existing UE Indenture shall
extend only to the property of Union Electric (including, to the extent
applicable, after acquired property) that is or would be covered by the Liens of
the Existing UE Indenture as in effect on the date hereof.

6.13.13 Liens on assets of Resources securing Resources Permitted Debt.

6.13.14 Liens incurred in connection with the Peno Creek Project and the Audrain
Project.

6.13.15 Liens existing on any capital assets of any Subsidiary of such Borrower
at the time such Subsidiary becomes a Subsidiary and not created in
contemplation of such event.

6.13.16 Liens on any capital assets securing Indebtedness incurred or assumed
for the purpose of financing or refinancing all or any part of the cost of
acquiring or constructing such asset; provided that such Lien attaches to such
asset concurrently with or within eighteen (18) months after the acquisition or
completion of construction thereof.

6.13.17 Liens existing on any capital assets of any Subsidiary of such Borrower
at the time such Subsidiary is merged or consolidated with or into such Borrower
or merged with or consolidated into any Subsidiary and not created in
contemplation of such event.

6.13.18 Liens existing on any assets prior to the acquisition thereof by such
Borrower or any of its Subsidiaries and not created in contemplation thereof;
provided that such Liens do not encumber any other property or assets.

6.13.19 [omitted].

6.13.20 Undetermined Liens and charges incidental to construction.

 

65



--------------------------------------------------------------------------------

6.13.21 Liens on Property or assets of a Subsidiary in favor of such Borrower or
a Subsidiary that is directly or indirectly wholly owned by such Borrower.

6.13.22 Liens representing the ownership interests or rights of a lessor in a
Property leased by a Borrower or any of its Subsidiaries.

6.13.23 Liens arising in connection with sales or transfers of, or financings
secured by, Receivables, including Liens granted by an SPC to secure
Indebtedness arising under a Permitted Securitization.

6.13.24 Liens arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of Section 6.13.12 through
6.13.23; provided that (a) such Indebtedness is not secured by any additional
assets, and (b) the amount of such Indebtedness secured by any such Lien is not
increased.

6.13.25 Liens not described in Sections 6.13.1 through 6.13.24, inclusive,
securing Indebtedness or other liabilities or obligations of a Borrower or its
Subsidiaries in an aggregate principal amount outstanding for all such Liens not
to exceed 10% of the Consolidated Tangible Assets of such Borrower at the time
of the incurrence of any such Lien; provided that in the case of the Company,
each reference in this Section 6.13.25 to a “Subsidiary” of the Company shall be
deemed to be a reference to a “subsidiary” of the Company.

6.14. Affiliates. Each Borrower will not, and will not permit any of its
Subsidiaries to, enter into any transaction (including without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate (other than such Borrower and its Subsidiaries)
except in the ordinary course of business and pursuant to the reasonable
requirements of such Borrower’s or such Subsidiary’s business and, except to the
extent that the terms and consideration of any such transaction are mandated,
limited or otherwise subject to conditions imposed by any regulatory or
government body, upon fair and reasonable terms no less favorable to such
Borrower or such Subsidiary than such Borrower or such Subsidiary would obtain
in a comparable arm’s-length transaction; provided, however, that this
Section 6.14 shall not prohibit or restrict (i) transactions that provide for
the purchase or sale of Property or services at cost that are entered into with
any services company that is a Subsidiary of the Company, (ii) investments
pursuant to cash management and money pool arrangements among the Company and
its subsidiaries (consistent with past practices and subject to compliance with
record-keeping arrangements sufficient to allow at any time the identification
of cash to owners thereof at such time (it being understood that compliance with
FERC or other applicable regulatory requirements to such effect shall be deemed
sufficient)), (iii) customary sale and servicing transactions with an SPC
pursuant to, and in accordance with the terms of, a Permitted Securitization,
and (iv) the payment of dividends pursuant to Section 6.11.4 or 6.12.2(ix).

6.15. Financial Contracts. No Borrower will, or will permit any of its
Subsidiaries, to, enter into or remain liable upon any Rate Management
Transactions except for those entered into in the ordinary course of business
for bona fide hedging purposes and not for speculative purposes.

 

66



--------------------------------------------------------------------------------

6.16. Subsidiary Covenants. No Borrower will, or will permit any of its
Subsidiaries other than a Project Finance Subsidiary, a Non-Material Subsidiary
or an SPC to, create or otherwise cause to become effective any consensual
encumbrance or restriction of any kind on the ability of any such Subsidiary
other than a Project Finance Subsidiary or Non-Material Subsidiary or SPC
(i) other than with respect to dividends payable by the Company to its
shareholders, to pay dividends or make any other distribution on its common
stock, (ii) to pay any Indebtedness or other obligation owed to such Borrower or
any other Subsidiary of such Borrower, or (iii) to make loans or advances or
other Investments in such Borrower or any other Subsidiary of such Borrower, in
each case, other than (a) restrictions and conditions imposed by law or by this
Agreement, the New Illinois Agreement or the Supplemental Credit Agreement (or
restrictions and conditions imposed under refinancings or replacements of the
New Illinois Agreement or the Supplemental Credit Agreement that are
substantially the same as those imposed by the New Illinois Agreement or the
Supplemental Credit Agreement) or the documents governing Resources Permitted
Debt, (b) restrictions and conditions existing as of July 14, 2006 hereof, in
each case as identified on Schedule 3 (without giving effect to any amendment or
modification expanding the scope of any such restriction or condition),
(c) restrictions on dividends on the capital stock of Union Electric entered
into in connection with future issuances of subordinated capital income
securities, to the extent the same are not more restrictive than those
benefiting the holders of Union Electric’s existing 7.69% Subordinated Capital
Income Securities, (d) restrictions and conditions in agreements or arrangements
entered into by (1) Electric Energy, Inc. regarding the payment of dividends or
the making of other distributions with respect to shares of its capital stock or
(2) Gateway Energy WGK Project, L.L.C., in each case, without giving effect to
any amendment or modification expanding the scope of any such restriction or
condition, (e) customary restrictions and conditions relating to an SPC
contained in agreements governing a Permitted Securitization, and (f) customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary that is to be sold and such sale is permitted
hereunder.

6.17. Leverage Ratio. No Borrower will permit the ratio of (i) its Consolidated
Indebtedness to (ii) its Consolidated Total Capitalization to be greater than
0.65 to 1.00 at any time for each Borrower; provided that Consolidated
Indebtedness, solely as such term is used in, and solely for the purpose of,
clause (i) of this Section 6.17, shall not include (A) with respect to
Indebtedness of Genco, subordinated indebtedness under the Existing Intercompany
Note, (B) subordinated indebtedness which, by it terms, is subordinated to the
Obligations on terms not less favorable to the Lenders than those set forth in
Exhibit G (it being understood that any such subordinated indebtedness under
this clause (B) will be expressly subordinated to all Obligations, including
Obligations in respect of Letters of Credit), (C) Permitted Securitizations or
(D) Hybrid Securities.

 

67



--------------------------------------------------------------------------------

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events in respect of any
Borrower shall constitute a Default with respect to such Borrower:

7.1. Any representation or warranty made or deemed made by or on behalf of such
Borrower (including any representation or warranty deemed made by such Borrower
as to one of its Subsidiaries) to the Lenders, the Issuing Banks or the Agent
under or in connection with this Agreement, any Credit Extension, or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be false in any material respect on the date as of
which made or deemed made.

7.2. Such Borrower or, in the case of the Company, the Company or any of its
Subsidiaries, shall fail to pay in respect of any Obligation owing by it
(i) principal of any Loan when due, or (ii) interest upon any Loan or any
Facility Fee or other Obligation under any of the Loan Documents within five
(5) Business Days after such interest, fee or other Obligation becomes due.

7.3. The breach by such Borrower of any of the terms or provisions of
Section 6.2, 6.3, 6.9, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16 or 6.17.

7.4. The breach by such Borrower (other than a breach which constitutes a
Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement which is not remedied within fifteen (15) days
after the earlier to occur of (i) written notice from the Agent or any Lender to
such Borrower or (ii) an Authorized Officer otherwise becoming aware of any such
breach.

7.5. Failure of such Borrower or any of its Subsidiaries (other than Project
Finance Subsidiaries or Non-Material Subsidiaries or an SPC) to pay when due any
Material Indebtedness; or the default by such Borrower or any of its
Subsidiaries (other than Project Finance Subsidiaries or Non-Material
Subsidiaries or an SPC) in the performance (beyond the applicable grace period
with respect thereto, if any) of any term, provision or condition contained in
any Material Indebtedness Agreement or any other event shall occur or condition
exist, the effect of which default, event or condition is to cause, or to permit
the holder(s) of such Material Indebtedness or the lender(s) under any Material
Indebtedness Agreement to cause, such Material Indebtedness to become due, or to
be required to be prepaid or repurchased, (other than by a regularly scheduled
payment or a mandatory prepayment of a corresponding receipt by such Borrower or
such Subsidiary (such as from the proceeds of sale, transfer, loss or other
disposition of property or the issuance of Indebtedness, equity or other
securities)) prior to its stated maturity or any commitment to lend under any
Material Indebtedness Agreement to be terminated prior to its stated expiration
date; or any Material Indebtedness of such Borrower or any of its Subsidiaries
(other than Project Finance Subsidiaries or Non-Material Subsidiaries or an SPC)
shall be declared to be due and payable or the remaining outstanding principal
amount thereof to be required to be prepaid or repurchased (other than by a
regularly scheduled payment or a mandatory prepayment of a corresponding receipt
by such Borrower or such Subsidiary

 

68



--------------------------------------------------------------------------------

(such as from the proceeds of sale, transfer, loss or other disposition of
property or the issuance of Indebtedness, equity or other securities)) prior to
the stated maturity thereof; or such Borrower or, in the case of the Company,
any of its Subsidiaries (other than a Project Finance Subsidiary, a Non-Material
Subsidiary or an SPC), shall not pay, or admit in writing its inability to pay,
its debts generally as they become due; provided that no Default shall occur
under this Section 7.5 as a result of (i) any notice of voluntary prepayment
delivered by such Borrower or any Subsidiary with respect to any Indebtedness,
or (ii) any voluntary sale of assets by such Borrower or any Subsidiary
permitted hereunder as a result of which any Indebtedness secured by such assets
is required to be prepaid; and provided further that any “Default” of the
Company under the New Illinois Agreement that exists solely as a result of a
default by a Illinois Utility shall not constitute a Default under this
Section 7.5 while the Company is otherwise in compliance with all its
obligations under the New Illinois Agreement.

7.6. Such Borrower or any of its Subsidiaries (other than Project Finance
Subsidiaries or Non-Material Subsidiaries or an SPC) shall (i) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief under the Federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, (v) take any corporate or partnership action to authorize or effect any of
the foregoing actions set forth in this Section 7.6, (vi) fail to contest in
good faith any appointment or proceeding described in Section 7.7, or
(vii) become unable, admit in writing its inability or fail generally to pay its
debts as they become due.

7.7. Without the application, approval or consent of such Borrower or any of its
Subsidiaries (other than Project Finance Subsidiaries or Non-Material
Subsidiaries or an SPC ), a receiver, trustee, examiner, liquidator or similar
official shall be appointed for such Borrower or any of its Subsidiaries (other
than Project Finance Subsidiaries or Non-Material Subsidiaries or an SPC) or any
Substantial Portion of its Property or the Property of any of its Subsidiaries
(other than a Project Finance Subsidiary or a Non-Material Subsidiary or an
SPC), or a proceeding seeking an order for relief under the Federal bankruptcy
laws as now or hereafter in effect or seeking to adjudicate it a bankrupt or
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors shall be
instituted against such Borrower or any of its Subsidiaries (other than Project
Finance Subsidiaries or Non-Material Subsidiaries or an SPC) and such
appointment shall continue undischarged or such proceeding continues undismissed
or unstayed for a period of 60 consecutive days.

7.8. Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of such Borrower or, in the case of the Company, any of its
Subsidiaries (other than Project Finance Subsidiaries or Non-Material
Subsidiaries or an SPC), which, when taken together with all other Property of
such Borrower and/or, in the case of the Company, any such Subsidiaries so
condemned, seized,

 

69



--------------------------------------------------------------------------------

appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion of such Borrower’s or, in the case of the Company, the Company and its
Subsidiaries’ Property, taken as a whole.

7.9. Such Borrower or, in the case of the Company, any of its Subsidiaries
(other than Project Finance Subsidiaries or Non-Material Subsidiaries or an
SPC), shall fail within 45 days to pay, bond or otherwise discharge one or more
(i) judgments or orders for the payment of money in excess of $25,000,000 (or
the equivalent thereof in currencies other than Dollars) in the aggregate (net
of any amount covered by insurance), or (ii) nonmonetary judgments or orders
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgment(s), in any such case, is/are not stayed
on appeal or otherwise being appropriately contested in good faith.

7.10. An ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability (other than any liability
discharged prior to the Amendment Effective Date) of the Company, its
Subsidiaries or any Commonly Controlled Entity in an aggregate amount exceeding
$25,000,000.

7.11. Nonpayment when due (after giving effect to any applicable grace period)
by such Borrower or, in the case of the Company, any of its Subsidiaries (other
than Project Finance Subsidiaries or Non-Material Subsidiaries or an SPC), of
obligations or settlement amounts under Rate Management Transactions in an
aggregate amount of $10,000,000 or more (after giving effect to all netting
arrangements and agreements), or the breach (beyond any grace period applicable
thereto) by such Borrower or, in the case of the Company, any of its
Subsidiaries (other than Project Finance Subsidiaries or Non-Material
Subsidiaries or an SPC) of any term, provision or condition contained in any
Rate Management Transaction the effect of which is to cause, or to permit the
counterparty(ies) thereof to cause, the termination of such Rate Management
Transaction resulting in liability of such Borrower or such Subsidiaries for
obligations and/or settlement amounts under such Rate Management Transactions in
an aggregate amount of $10,000,000 or more (after giving effect to all netting
arrangements and agreements).

7.12. Any Change in Control with respect to such Borrower shall occur.

7.13. Such Borrower or, in the case of the Company, any of its Subsidiaries,
shall (i) be the subject of any proceeding or investigation pertaining to the
release by such Borrower (or, in the case of the Company, any of its
Subsidiaries) or any other Person of any toxic or hazardous waste or substance
into the environment, or (ii) violate any Environmental Law; which, in the case
of an event described in clause (i) or clause (ii), has resulted in liability to
such Borrower or, in the case of the Company, any of its Subsidiaries, in an
aggregate amount equal to $50,000,000 or more (in the case of the Company, in
the aggregate for the Company and all its Subsidiaries), which liability is not
paid, bonded or otherwise discharged within 45 days or which is not stayed on
appeal and being appropriately contested in good faith.

7.14. Any Loan Document shall fail to remain in full force or effect with
respect to such Borrower or, in the case of the Company, any of its Subsidiaries
or any action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Loan Document with respect to such Borrower or, in the
case of the Company, any of its Subsidiaries.

 

70



--------------------------------------------------------------------------------

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1. Acceleration. If any Default described in Section 7.6 or 7.7 occurs with
respect to a Borrower or, in the case of the Company, any of its Subsidiaries
(other than Project Finance Subsidiaries or Non-Material Subsidiaries or an
SPC), the obligations of the Lenders to make Loans and of the Issuing Banks to
issue Letters of Credit hereunder to such Borrower (and, if such Borrower is a
Borrowing Subsidiary, the Company) shall automatically terminate and the
Obligations of such Borrower (and, if such Borrower is a Borrowing Subsidiary,
the Company) shall immediately become due and payable without any election or
action on the part of the Agent, any Issuing Bank or any Lender. If any other
Default occurs with respect to a Borrower or, in the case of the Company, any of
its Subsidiaries (other than Project Finance Subsidiaries or Non-Material
Subsidiaries or an SPC to the extent excluded from such Default by the
provisions of Article VII), the Required Lenders (or the Agent with the consent
of the Required Lenders) may terminate or suspend the obligations of the Lenders
to make Loans and of the Issuing Banks to issue Letters of Credit hereunder to
such Borrower, or declare the Obligations to be due and payable, or both,
whereupon the Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which such Borrower
hereby expressly waives.

If, after acceleration of the maturity of the Obligations or termination of the
obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder as a result of any Default (other than any Default
as described in Section 7.6 or 7.7 with respect to such Borrower) and before any
judgment or decree for the payment of the Obligations due shall have been
obtained or entered, the Required Lenders (in their sole discretion) shall so
direct, the Agent shall, by notice to such Borrower, rescind and annul such
acceleration and/or termination.

8.2. Amendments. Subject to the provisions of this Section 8.2, the Required
Lenders (or the Agent with the consent in writing of the Required Lenders) and
the Borrowers may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrowers hereunder or thereunder or
waiving any Default hereunder or thereunder; provided, however, that no such
supplemental agreement shall, without the consent of all of the Lenders (or, in
the case of Section 8.2.2, all affected Lenders):

8.2.1 Extend the final maturity of any Revolving Loan or LC Disbursement or
postpone any payment of principal of any Revolving Loan or LC Disbursement or
forgive all or any portion of the principal amount thereof, or reduce the rate
or extend the time of payment of interest or fees thereon (other than a waiver
of the application of the default rate of interest pursuant to Section 2.14
hereof).

 

71



--------------------------------------------------------------------------------

8.2.2 Extend the final maturity of any Competitive Loan or postpone any
regularly scheduled payment of principal of any Competitive Loan or forgive all
or any portion of the principal amount thereof, or reduce the rate or extend the
time of payment of interest or fees thereon (other than a waiver of the
application of the default rate of interest pursuant to Section 2.14 hereof).

8.2.3 Waive any condition set forth in Section 4.2, reduce the percentage
specified in the definition of Required Lenders or any other percentage of
Lenders specified to be the Pro Rata Share in this Agreement to act on specified
matters or amend the definition of “Pro Rata Share”.

8.2.4 Other than as expressly permitted by the terms of Section 2.23, extend the
Commitment Termination Date, the Extended Commitment Termination Date or the
Maturity Date applicable to any Borrower, or reduce the amount or extend the
payment date for, the mandatory payments required under Section 2.2, or increase
the amount of the Commitment of any Lender hereunder or change the definition of
Subsidiary Sublimit hereunder, or permit any Borrower to assign its rights or
obligations under this Agreement or change Section 2.15 or 2.8.3 in a manner
that would alter the pro rata sharing of payments or the application of
reductions of commitments on a ratable basis required thereby.

8.2.5 Amend this Section 8.2.

No amendment of any provision of this Agreement relating to the Agent or any
Issuing Bank shall be effective without the written consent of the Agent or such
Issuing Bank, as the case may be. The Agent may waive payment of the fee
required under Section 12.3.3 without obtaining the consent of any other party
to this Agreement. Notwithstanding the foregoing, any provision of this
Agreement may be amended by an agreement in writing entered into by the
applicable Borrower, the Required Lenders and the Agent if (i) by the terms of
such agreement any remaining Commitment of each Lender not consenting to the
amendment provided for therein shall terminate upon the effectiveness of such
amendment and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Advance made by it and all other amounts owing to it or accrued
for its account under this Agreement.

8.2A Amendments after the Commitment Termination Date. Notwithstanding any other
provision of this Agreement, effective upon the termination of the Non-Extended
Commitments on the Commitment Termination Date, Section 8.2 shall be replaced in
its entirety with the provisions set forth on Schedule 6 hereto.

8.3. Preservation of Rights. No delay or omission of the Lenders, the Agent or
the Issuing Banks to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Credit Extension notwithstanding the existence of a
Default or Unmatured Default or the inability of a Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other

 

72



--------------------------------------------------------------------------------

or further exercise thereof or the exercise of any other right, and no waiver,
amendment or other variation of the terms, conditions or provisions of the Loan
Documents whatsoever shall be valid unless in writing signed by, or by the Agent
with the consent of, the requisite number of Lenders required pursuant to
Section 8.2, and then only to the extent in such writing specifically set forth.
All remedies contained in the Loan Documents or by law afforded shall be
cumulative and all shall be available to the Agent, the Issuing Banks and the
Lenders until all of the Obligations have been paid in full.

ARTICLE IX

GENERAL PROVISIONS

9.1. Survival of Representations. All representations and warranties of the
Borrowers contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

9.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to any
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

9.3. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Agent and the Lenders, and between the Agent and the
Lenders on one hand, and the Borrowers individually on the other hand, and
supersede all prior agreements and understandings among and between such
parties, as the case may be, relating to the subject matter thereof other than
those contained in the fee letters described in Section 10.13 which shall
survive and remain in full force and effect during the term of this Agreement.

9.5. Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders and the Issuing Banks hereunder are several and not joint and no
Lender or Issuing Bank shall be the partner or agent of any other (except to the
extent to which the Agent is authorized to act as such). The failure of any
Lender or any Issuing Bank to perform any of its obligations hereunder shall not
relieve any other Lender or any Issuing Bank from any of its obligations
hereunder. This Agreement shall not be construed so as to confer any right or
benefit upon any Person other than the parties to this Agreement and their
respective successors and assigns, provided, however, that the parties hereto
expressly agree that the Arrangers shall enjoy the benefits of the provisions of
Sections 9.6, 9.10 and 10.11 to the extent specifically set forth therein and
shall have the right to enforce such provisions on their own behalf and in its
own name to the same extent as if it were a party to this Agreement (it being
acknowledged that Section 9.6 may be enforced against any Borrower only to the
extent of the amounts for which such Borrower is liable under the terms of such
Section).

 

73



--------------------------------------------------------------------------------

9.6. Expenses; Indemnification.

 

  (i) Subject to paragraph (iii) below, the Borrowers shall reimburse the Agent
and each Arranger for any reasonable costs, internal charges and out-of-pocket
expenses (including reasonable attorneys’ and paralegals’ fees and time charges
of attorneys for the Agent, which attorneys may be employees of the Agent, and
expenses of and fees for other advisors and professionals engaged by the Agent
or any Arranger) paid or incurred by the Agent or the Arrangers in connection
with the investigation, preparation, negotiation, documentation, execution,
delivery, syndication, distribution (including, without limitation, via the
internet), review, amendment, modification and administration of the Loan
Documents. Subject to paragraph (iii) below, the Borrowing Subsidiaries and the
Company also agree to reimburse the Agent, each Arranger, the Issuing Banks and
the Lenders for any costs, internal charges and out-of-pocket expenses
(including attorneys’ and paralegals’ fees and time charges and expenses of
attorneys and paralegals for the Agent, the Arrangers, the Issuing Banks and the
Lenders, which attorneys and paralegals may be employees of the Agent, the
Arrangers, the Issuing Banks or the Lenders) paid or incurred by the Agent, such
Arranger, any Issuing Bank or any Lender in connection with the collection of
the Obligations and enforcement of the Loan Documents.

 

  (ii) Subject to paragraph (iii) below, the Borrowers hereby further agree to
indemnify the Agent, each Arranger, each Issuing Bank, each Lender, their
respective affiliates, and each of their directors, officers and employees
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including, without limitation, all expenses of litigation or
preparation therefor whether or not the Agent, any Arranger, any Issuing Bank,
any Lender or any affiliate is a party thereto, and all attorneys’ and
paralegals’ fees, time charges and expenses of attorneys and paralegals of the
party seeking indemnification, which attorneys and paralegals may or may not be
employees of such party seeking indemnification) which any of them may pay or
incur arising out of or relating to this Agreement, the other Loan Documents,
the transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Loan hereunder except to the extent
that they have resulted, as determined in a final non-appealable judgment by a
court of competent jurisdiction, from the gross negligence or willful misconduct
of the party seeking indemnification.

 

  (iii) Each amount payable under paragraph (i) or (ii) of this Section shall be
an obligation of, and shall be discharged by (a) to the extent arising out of
acts, events and circumstances related to a particular Borrower, such Borrower
and (b) otherwise, all the Borrowers, with each of them being severally liable,
but not jointly, liable for its Borrower’s Contribution Percentage of such
amount, provided that in consideration of the availability, on the terms set
forth herein, of the entire amount of the Commitments in the form of borrowings
by and Letters of Credit issued for the account of the Company, the Company
agrees that, if one or more of the Borrowing Subsidiaries shall fail to pay any
amount owed by it under clause (b) of this paragraph (iii) after a demand shall
have been made by the Person to which such amount is owed, the Company shall
promptly pay such amount (the Company hereby irrevocably waiving any defenses
that might otherwise be available to it as a guarantor of the obligations of any
Borrowing Subsidiary under this Section).

 

74



--------------------------------------------------------------------------------

  (iv) To the extent that the Borrowers fail to pay any amount required to be
paid by them to the Agent, either Arranger or any Issuing Bank under paragraph
(i) or (ii) of this Section, each Lender severally agrees to pay to the Agent,
the Arrangers or such Issuing Bank, as the case may be, such Lender’s Pro Rata
Share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent, the
Arrangers or such Issuing Bank in its capacity as such.

 

  (v) The obligations of the Borrowers under this Section 9.6 shall survive the
termination of this Agreement and, as to each Borrower, the Maturity Date
applicable to such Borrower.

9.7. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders, to the extent that the
Agent deems necessary.

9.8. Accounting. Except as provided to the contrary herein, all accounting terms
used in the calculation of any financial covenant or test shall be interpreted
and all accounting determinations hereunder in the calculation of any financial
covenant or test shall be made in accordance with Agreement Accounting
Principles. If any changes in generally accepted accounting principles are
hereafter required or permitted and are adopted by any Borrower or any of its
Subsidiaries with the agreement of its independent certified public accountants
and such changes result in a change in the method of calculation of any of the
financial covenants, tests, restrictions or standards herein or in the related
definitions or terms used therein (“Accounting Changes”), the parties hereto
agree, at such Borrower’s request, to enter into negotiations, in good faith, in
order to amend such provisions in a credit neutral manner so as to reflect
equitably such changes with the desired result that the criteria for evaluating
such Borrower’s and its Subsidiaries’ financial condition shall be the same
after such changes as if such changes had not been made; provided, however,
until such provisions are amended in a manner reasonably satisfactory to the
Agent and the Required Lenders, no Accounting Change shall be given effect in
such calculations. In the event such amendment is entered into, all references
in this Agreement to Agreement Accounting Principles shall mean generally
accepted accounting principles as of the date of such amendment. Notwithstanding
the foregoing, all financial statements to be delivered by such Borrower
pursuant to Section 6.1 shall be prepared in accordance with generally accepted
accounting principles in effect at such time (subject in the case of interim
financial statements, to the absence of footnotes and year-end adjustments).

9.9. Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

 

75



--------------------------------------------------------------------------------

9.10. Nonliability. The relationship between the Borrowers individually on the
one hand and the Lenders and the Agent on the other hand shall be solely that of
borrower and lender. None of the Agent, any Arranger, any Issuing Bank or any
Lender shall have any fiduciary responsibilities to the Borrowers. None of the
Agent, any Arranger, any Issuing Bank or any Lender undertakes any
responsibility to the Borrowers to review or inform the Borrowers of any matter
in connection with any phase of the Borrowers’ businesses or operations. The
Borrowers agree that none of the Agent, any Arranger, any Issuing Bank or any
Lender shall have liability to the Borrowers (whether sounding in tort, contract
or otherwise) for losses suffered by the Borrowers in connection with, arising
out of, or in any way related to, the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. None of the Borrowers, the Agent, any Arranger, any Issuing
Bank or any Lender shall have any liability with respect to, and each of the
Agent, each Arranger, each Issuing Bank, each Lender and each Borrower hereby
waives, releases and agrees not to sue for, any special, indirect, consequential
or punitive damages suffered by it in connection with, arising out of, or in any
way related to the Loan Documents or the transactions contemplated thereby.

9.11. Confidentiality. Each Lender and each Issuing Bank agrees to hold any
confidential information which it may receive from any Borrower pursuant to this
Agreement in confidence, except for disclosure (i) to its Affiliates and to
other Borrowers, Lenders or Issuing Banks and their respective Affiliates, for
use solely in connection with the transactions contemplated hereby, (ii) to
legal counsel, accountants, and other professional advisors to such Lender or
Issuing Bank or to a Transferee, in each case which have been informed as to the
confidential nature of such information, for use solely in connection with the
transactions contemplated hereby, (iii) to regulatory officials having
jurisdiction over it or its Affiliates, (iv) to any Person as required by law,
regulation, or legal process, (v) to any Person in connection with any legal
proceeding to which such Lender or Issuing Bank is a party, (vi) to such
Lender’s or Issuing Bank’s direct or indirect contractual counterparties in swap
agreements or to legal counsel, accountants and other professional advisors to
such counterparties, in each case which have been informed as to the
confidential nature of such information, (vii) as permitted by Section 12.4 and
(viii) to rating agencies if requested or required by such agencies in
connection with a rating relating to this Agreement or the Advances hereunder.

9.12. Lenders Not Utilizing Plan Assets. Each Lender and Designated Lender
represents and warrants that none of the consideration used by such Lender or
Designated Lender to make its Loans constitutes for any purpose of ERISA or
Section 4975 of the Code assets of any “plan” as defined in Section 3(3) of
ERISA or Section 4975 of the Code and the rights and interests of such Lender or
Designated Lender in and under the Loan Documents shall not constitute such
“plan assets” under ERISA.

9.13. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) as collateral in the
extension or maintenance of the credit provided for herein.

 

76



--------------------------------------------------------------------------------

9.14. Disclosure. The Borrowers and each Lender and each Issuing Bank hereby
acknowledge and agree that each Lender, each Issuing Bank and their Affiliates
from time to time may hold investments in, make other loans to or have other
relationships with the Borrowers and their Affiliates.

9.15. USA Patriot Act. Each Lender and each Issuing Bank hereby notifies the
Borrowers that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Borrowers,
which information includes the names and addresses of the Borrowers and other
information that will allow such Lender to identify the Borrowers in accordance
with its requirements. The Borrowers shall promptly following a request by the
Agent or any Lender, provide all documentation and other information that the
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations including the USA Patriot Act.

ARTICLE X

THE AGENT

10.1. Appointment; Nature of Relationship. JPMCB is hereby appointed by each of
the Lenders and each of the Issuing Banks as its contractual representative
(herein referred to as the “Agent”) hereunder and under each other Loan
Document, and each of the Lenders and the each of the Issuing Banks irrevocably
authorizes the Agent to act as the contractual representative of such Lender and
such Issuing Bank with the rights and duties expressly set forth herein and in
the other Loan Documents. The Agent agrees to act as such contractual
representative upon the express conditions contained in this Article X.
Notwithstanding the use of the defined term “Agent,” it is expressly understood
and agreed that the Agent shall not have any fiduciary responsibilities to any
Lender or any Issuing Bank by reason of this Agreement or any other Loan
Document and that the Agent is merely acting as the contractual representative
of the Lenders and the Issuing Banks with only those duties as are expressly set
forth in this Agreement and the other Loan Documents. In its capacity as the
Lenders’ and the Issuing Banks’ contractual representative, the Agent (i) does
not hereby assume any fiduciary duties to any of the Lenders or the Issuing
Banks, (ii) is a “representative” of the Lenders and the Issuing Banks within
the meaning of the term “secured party” as defined in the New York Uniform
Commercial Code and (iii) is acting as an independent contractor, the rights and
duties of which are limited to those expressly set forth in this Agreement and
the other Loan Documents. Each of the Lenders and the Issuing Banks hereby
agrees to assert no claim against the Agent on any agency theory or any other
theory of liability for breach of fiduciary duty, all of which claims each
Lender hereby waives.

10.2. Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties or fiduciary duties to the Lenders or the
Issuing Banks, or any obligation to the Lenders or the Issuing Banks to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Agent. Without limiting any other power granted under any
Loan Document, each Lender authorizes and directs the Agent to vote all the
interests of the Lenders as a single bloc based upon the direction of the
Required Lenders as contemplated by any Loan Document.

 

77



--------------------------------------------------------------------------------

10.3. General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to the Borrowers, the Lenders or any Lender
or any Issuing Bank for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final,
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.

10.4. No Responsibility for Loans, Recitals, etc. Neither the Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender and each Issuing Bank; (c) the satisfaction of any condition specified in
Article IV, except receipt of items required to be delivered solely to the
Agent; (d) the existence or possible existence of any Default or Unmatured
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (g) the financial condition
of the Borrowers or any guarantor of any of the Obligations or of any of the
Borrowers’ or any such guarantor’s respective Subsidiaries. The Agent shall have
no duty to disclose to the Lenders or the Issuing Banks information that is not
required to be furnished by the Borrowers to the Agent at such time, but is
voluntarily furnished by the Borrowers to the Agent (either in its capacity as
Agent or in its individual capacity).

10.5. Action on Instructions of Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders (or all of the Lenders in the event that and to the extent that this
Agreement expressly requires such), and such instructions and any action taken
or failure to act pursuant thereto shall be binding on all of the Lenders. The
Lenders hereby acknowledge that the Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders (or all of the Lenders in the event
that and to the extent that this Agreement expressly requires such). The Agent
shall be fully justified in failing or refusing to take any action hereunder and
under any other Loan Document unless it shall first be indemnified to its
satisfaction in writing by the Lenders pro rata against any and all liability,
cost and expense that it may incur by reason of taking or continuing to take any
such action.

10.6. Employment of Agents and Counsel. The Agent may execute any of its duties
as Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders or the
Issuing Banks, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care. The Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Agent and the Lenders
and the Issuing Banks and all matters pertaining to the Agent’s duties hereunder
and under any other Loan Document.

 

78



--------------------------------------------------------------------------------

10.7. Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by the Agent, which counsel may be
employees of the Agent.

10.8. Agent’s Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify the Agent ratably in proportion to the their Pro Rata Shares of
the Aggregate Commitment (or, if the Aggregate Commitment has been terminated,
of the Aggregate Outstanding Credit Exposure) (determined as of the date of any
such request by the Agent) (i) for any amounts not reimbursed by the Borrowers
for which the Agent is entitled to reimbursement by the Borrowers under the Loan
Documents in its capacity as Agent, (ii) to the extent not paid by the
Borrowers, for any other expenses incurred by the Agent on behalf of the Lenders
or the Issuing Banks, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including, without
limitation, for any expenses incurred by the Agent in connection with any
dispute between the Agent and any Lender or between two or more of the Lenders
or Issuing Banks) and (iii) to the extent not paid by the Borrowers, for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Agent in any way relating to or
arising out of the Loan Documents or any other document delivered in connection
therewith or the transactions contemplated thereby (including, without
limitation, for any such amounts incurred by or asserted against the Agent in
connection with any dispute between the Agent and any Lender or between two or
more of the Lenders or Issuing Banks), or the enforcement of any of the terms of
the Loan Documents or of any such other documents, provided that (i) no Lender
shall be liable for any of the foregoing to the extent any of the foregoing is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of the Agent,
(ii) any indemnification required pursuant to Section 3.5(vi) shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof and (iii) the Agent shall
reimburse the Lenders for any amounts the Lenders have paid to the extent such
amounts are subsequently recovered from the Borrowers. The obligations of the
Lenders under this Section 10.8 shall survive payment of the Obligations,
termination and expiration of the Letters of Credit and termination of this
Agreement.

10.9. Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or a Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”. In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Borrowers, the
Lenders and the Issuing Banks.

10.10. Rights as a Lender. In the event the Agent is a Lender or an Issuing
Bank, the Agent shall have the same rights and powers hereunder and under any
other Loan Document with respect to its Commitment and its Credit Extensions as
any Lender or any Issuing Bank and

 

79



--------------------------------------------------------------------------------

may exercise the same as though it were not the Agent, and the term “Lender” or
“Lenders” or “Issuing Bank” shall, at any time when the Agent is a Lender or an
Issuing Bank, unless the context otherwise indicates, include the Agent in its
individual capacity. The Agent and its Affiliates may accept deposits from, lend
money to, and generally engage in any kind of trust, debt, equity or other
transaction, in addition to those contemplated by this Agreement or any other
Loan Document, with each Borrower or any of its Subsidiaries in which such
Borrower or such Subsidiary is not restricted hereby from engaging with any
other Person. The Agent, in its individual capacity, is not obligated to remain
a Lender.

10.11. Independent Credit Decision. Each Lender and each Issuing Bank
acknowledges that it has, independently and without reliance upon the Agent, any
Arranger or any other Lender or any other Issuing Bank and based on the
financial statements prepared by the Borrowers and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
and each Issuing Bank also acknowledges that it will, independently and without
reliance upon the Agent, any Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.

10.12. Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders, the Issuing Banks and the Borrowers, such
resignation to be effective upon the appointment of a successor Agent; provided
that such successor Agent is a Lender or an Affiliate of a Lender, or, if no
successor Agent has been appointed, forty-five days after the retiring Agent
gives notice of its intention to resign. The Agent may be removed at any time
with or without cause by written notice received by the Agent from the Required
Lenders, such removal to be effective on the date specified by the Required
Lenders. Upon any such resignation or removal, the Required Lenders, with the
consent of the Borrowers (which consent shall not be unreasonably withheld or
delayed; provided that such consent shall not be required in the event and
continuation of a Default), shall have the right to appoint, on behalf of the
Borrowers and the Lenders, a successor Agent. If no successor Agent shall have
been so appointed by the Required Lenders or consented to by the Borrowers
within thirty days after the resigning Agent’s giving notice of its intention to
resign, then the resigning Agent may appoint, on behalf of the Borrowers and the
Lenders, a successor Agent. Notwithstanding the previous sentence, the Agent may
at any time without the consent of the Borrowers or any Lender or any Issuing
Bank, appoint any of its Affiliates which is a commercial bank as a successor
Agent hereunder. If the Agent has resigned or been removed and no successor
Agent has been appointed, the Lenders may perform all the duties of the Agent
hereunder and the Borrowers shall make all payments in respect of the
Obligations to the applicable Lenders and for all other purposes shall deal
directly with the Lenders. No successor Agent shall be deemed to be appointed
hereunder until such successor Agent has accepted the appointment. Any such
successor Agent shall be a commercial bank having capital and retained earnings
of at least $1,000,000,000 (or such lower amount as shall be acceptable to the
Company). Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning or
removed Agent. Upon the effectiveness of the resignation or removal of the
Agent, the resigning or removed Agent shall be discharged from its duties and
obligations hereunder and under the Loan Documents. After the effectiveness of
the resignation or removal

 

80



--------------------------------------------------------------------------------

of an Agent, the provisions of this Article X shall continue in effect for the
benefit of such Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Agent hereunder and under the other Loan
Documents. In the event that there is a successor to the Agent by merger, or the
Agent assigns its duties and obligations to an Affiliate pursuant to this
Section 10.12, then the term “Prime Rate” as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Agent.

10.13. Agent and Arrangers Fees. Each Borrower agrees to pay to the Agent and
each Arranger, for their respective accounts, the agent and arrangers fees
agreed to by such Borrowers, the Agent and such Arranger pursuant to the letter
agreements dated June 3, 2009, or as otherwise agreed from time to time.

10.14. Delegation to Affiliates. The Borrowers, the Lenders and the Issuing
Banks agree that the Agent may delegate any of its duties under this Agreement
to any of its Affiliates. Any such Affiliate (and such Affiliate’s directors,
officers, agents and employees) which performs duties in connection with this
Agreement shall be entitled to the same benefits of the indemnification, waiver
and other protective provisions to which the Agent is entitled under Articles IX
and X.

10.15. Syndication Agent and Documentation Agents. The Lender identified in this
Agreement as the “Syndication Agent” and the Lenders identified in this
Agreement as the “Documentation Agents” shall have no right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, such Lenders
shall not have or be deemed to have a fiduciary relationship with any other
Lender. Each Lender hereby makes the same acknowledgements with respect to such
Lenders as it makes with respect to the Agent in Section 10.11.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if a Borrower becomes insolvent, however
evidenced, or any Default occurs with respect to a Borrower, any and all
deposits (including all account balances, whether provisional or final and
whether or not collected or available) and any other Indebtedness at any time
held or owing by any Lender or any Affiliate of any Lender or any Issuing Bank
to or for the credit or account of such Borrower may be offset and applied
toward the payment of the Obligations owing by such Borrower to such Lender or
such Issuing Bank, whether or not the Obligations, or any part thereof, shall
then be due.

11.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Revolving Credit Exposure (other than payments
received pursuant to Section 2.22, 2.23, 3.1, 3.2, 3.4 or 3.5) in a greater
proportion than that received by any other Lender, such Lender agrees, promptly
upon demand, to purchase a participation in the Aggregate Revolving Credit
Exposure held by the other Lenders so that after such purchase each Lender will
hold its Pro Rata Share of the Aggregate Revolving Credit Exposure. If any
Lender, whether in connection with setoff or amounts which might be subject to
setoff or otherwise,

 

81



--------------------------------------------------------------------------------

receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to their respective Pro Rata Shares of the
Aggregate Revolving Credit Exposure. In case any such payment is disturbed by
legal process, or otherwise, appropriate further adjustments shall be made.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1. Successors and Assigns; Designated Lenders.

12.1.1 Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrowers, the Agent, the
Issuing Banks and the Lenders and their respective successors and assigns
permitted hereby, except that (i) the Borrowers shall not have the right to
assign their rights or obligations under the Loan Documents without the prior
written consent of the Agent, each Lender and each Issuing Bank, (ii) any
assignment by any Lender must be made in compliance with Section 12.3, and
(iii) any transfer by Participants must be made in compliance with Section 12.2.
Any attempted assignment or transfer by any party not made in compliance with
this Section 12.1 shall be null and void, unless such attempted assignment or
transfer is treated as a participation in accordance with Section 12.3.2. The
parties to this Agreement acknowledge that clause (ii) of this Section 12.1
relates only to absolute assignments and this Section 12.1 does not prohibit
assignments creating security interests, including, without limitation, (x) any
pledge or assignment by any Lender of all or any portion of its rights under
this Agreement and any Note to a Federal Reserve Bank, (y) in the case of a
Lender which is a Fund, any pledge or assignment of all or any portion of its
rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee or (z) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to direct or
indirect contractual counterparties in swap agreements relating to the Loans;
provided, however, that no such pledge or assignment creating a security
interest shall release the transferor Lender from its obligations hereunder
unless and until the parties thereto have complied with the provisions of
Section 12.3. The Agent may treat the Person which made any Loan or which holds
any Note as the owner thereof for all purposes hereof unless and until such
Person complies with Section 12.3; provided, however, that the Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person. Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.

 

82



--------------------------------------------------------------------------------

12.1.2 Designated Lenders.

 

  (i)

Subject to the terms and conditions set forth in this Section 12.1.2, any Lender
may from time to time elect to designate an Eligible Designee to provide all or
any part of the Loans to be made by such Lender pursuant to this Agreement;
provided that the designation of an Eligible Designee by any Lender for purposes
of this Section 12.1.2 shall be subject to the approval of the Agent (which
consent shall not be unreasonably withheld or delayed). Upon the execution by
the parties to each such designation of an agreement in the form of Exhibit F
hereto (a “Designation Agreement”) and the acceptance thereof by the Agent, the
Eligible Designee shall become a Designated Lender for purposes of this
Agreement. Each Designation Agreement shall in accordance with Section 12.6
identify each Commitment, Loan or other interest subject to such Designation
Agreement as an Extended Tranche Commitment, an Extended Tranche Loan and an
Extended Tranche LC Exposure, as applicable, or as a Non-Extended Tranche
Commitment, a Non-Extended Tranche Loan and a Non-Extended Tranche LC Exposure,
as applicable. The Designating Lender shall thereafter have the right to permit
the Designated Lender to provide all or a portion of the Loans to be made by the
Designating Lender pursuant to the terms of this Agreement and the making of
such Loans or portion thereof shall satisfy the obligations of the Designating
Lender to the same extent, and as if, such Loan was made by the Designating
Lender. As to any Loan made by it, each Designated Lender shall have all the
rights a Lender making such Loan would have under this Agreement and otherwise;
provided, (x) that all voting rights under this Agreement shall be exercised
solely by the Designating Lender, (y) each Designating Lender shall remain
solely responsible to the other parties hereto for its obligations under this
Agreement, including the obligations of a Lender in respect of Loans made by its
Designated Lender and (z) no Designated Lender shall be entitled to
reimbursement under Article III hereof for any amount which would exceed the
amount that would have been payable by the Borrowers to the Lender from which
the Designated Lender obtained any interests hereunder. No additional Notes
shall be required with respect to Loans provided by a Designated Lender;
provided, however, to the extent any Designated Lender shall advance funds, the
Designating Lender shall be deemed to hold the Notes in its possession as an
agent for such Designated Lender to the extent of the Loan funded by such
Designated Lender. Such Designating Lender shall act as administrative agent for
its Designated Lender and give and receive notices and communications hereunder.
Any payments for the account of any Designated Lender shall be paid to its
Designating Lender as administrative agent for such Designated Lender and
neither the Borrowers nor the Agent shall be responsible for any Designating
Lender’s application of such payments. In addition, any Designated Lender may
(1) with notice to, but without the consent of, the Borrowers or the Agent,
assign all or portions of its interests in any Loans to its Designating Lender
or to any financial institution consented to by the Agent providing liquidity
and/or credit

 

83



--------------------------------------------------------------------------------

 

facilities to or for the account of such Designated Lender and (2) subject to
advising any such Person that such information is to be treated as confidential
in accordance with Section 9.11, disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any guarantee, surety or credit or liquidity enhancement to such
Designated Lender.

 

  (ii) Each party to this Agreement hereby agrees that it shall not institute
against, or join any other Person in instituting against, any Designated Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding or other proceedings under any federal or state bankruptcy or similar
law for one year and a day after the payment in full of all outstanding senior
indebtedness of any Designated Lender. This Section 12.1.2 shall survive the
termination of this Agreement.

12.2. Participations.

12.2.1 Permitted Participants; Effect. Any Lender may at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Outstanding Credit Exposure of such Lender, any Note held by such Lender, any
Commitment of such Lender or any other interest of such Lender under the Loan
Documents. In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrowers under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrowers and the
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under the Loan Documents.

12.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Commitment in which such
Participant has an interest which would require consent of all of the Lenders
pursuant to the terms of Section 8.2.

12.2.3 Benefit of Certain Provisions. The Borrowers agree that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 11.1 with respect to the amount
of participating interests sold to each Participant. The

 

84



--------------------------------------------------------------------------------

Lenders agree to share with each Participant, and each Participant, by
exercising the right of setoff provided in Section 11.1, agrees to share with
each Lender, any amount received pursuant to the exercise of its right of
setoff, such amounts to be shared in accordance with Section 11.2 as if each
Participant were a Lender. The Borrowers further agree that each Participant
shall be entitled to the benefits of Sections 3.1, 3.2, 3.4 and 3.5 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.3, provided that (i) a Participant shall not be entitled
to receive any greater payment under Section 3.1, 3.2 or 3.5 than the Lender who
sold the participating interest to such Participant would have received had it
retained such interest for its own account, unless the sale of such interest to
such Participant is made with the prior written consent of the Borrowers, and
(ii) any Participant that is not a U.S. Person agrees to comply with the
provisions of Section 3.5 to the same extent as if it were a Lender.

12.3. Assignments.

12.3.1 Permitted Assignments. Any Lender may at any time assign to one or more
banks or other entities (other than to any Borrower or an Affiliate of a
Borrower) (“Purchasers”) all or any part of its rights and obligations under the
Loan Documents. Such assignment shall be evidenced by an agreement substantially
in the form of Exhibit C or in such other form as may be agreed to by the
parties thereto (each such agreement, an “Assignment Agreement”). Each
Assignment Agreement shall in accordance with Section 12.6 identify each
Commitment, Loan or other interest assigned to a Purchaser as an Extended
Tranche Commitment, an Extended Tranche Loan and an Extended Tranche LC
Exposure, as applicable, or as a Non-Extended Tranche Commitment, a Non-Extended
Tranche Loan and a Non-Extended Tranche LC Exposure, as applicable. Each such
assignment with respect to a Purchaser which is not a Lender or an Affiliate of
a Lender or an Approved Fund shall either be in an amount equal to the entire
applicable Commitment and Outstanding Credit Exposure of the assigning Lender or
(unless each of the Borrowers and the Agent otherwise consents) be in an
aggregate amount not less than $5,000,000. The amount of the assignment shall be
based on the Commitment or, if the Commitments have been terminated, the
Outstanding Credit Exposure subject to the assignment, determined as of the date
of such assignment or as of the “Trade Date,” if the “Trade Date” is specified
in the Assignment Agreement. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, except that this sentence shall not apply to
rights in respect of outstanding Competitive Loans.

12.3.2 Consents. The consent of the Borrowers shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of the Borrowers shall
not be required if (i) a Default has occurred and is continuing or (ii) such
assignment is in connection with the physical settlement of any

 

85



--------------------------------------------------------------------------------

Lender’s obligations to direct or indirect contractual counterparties in swap
agreements relating to the Loans; provided, that the assignment without the
Borrowers’ consent pursuant to clause (ii) shall not increase the Borrowers’
liability under Section 3.5. The consent of the Agent and each Issuing Bank
shall be required prior to an assignment becoming effective. Any consent
required under this Section 12.3.2 shall not be unreasonably withheld or
delayed.

12.3.3 Effect; Effective Date. Upon (i) delivery to the Agent of an Assignment
Agreement, together with any consents required by Sections 12.3.1 and 12.3.2,
and (ii) payment of a $3,500 fee to the Agent for processing such assignment
(unless such fee is waived by the Agent); provided that no fee shall be required
if a Purchaser is a Lender, an Affiliate of a Lender or an Approved Fund, such
assignment shall become effective on the effective date specified in such
assignment. The Assignment Agreement shall contain a representation and warranty
by the Purchaser to the effect that none of the funds, money, assets or other
consideration used to make the purchase and assumption of the Commitment and
Outstanding Credit Exposure under the applicable Assignment Agreement
constitutes “plan assets” as defined under ERISA and that the rights, benefits
and interests of the Purchaser in and under the Loan Documents will not be “plan
assets” under ERISA. On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by or on behalf of the Lenders and shall have all
the rights, benefits and obligations of a Lender under the Loan Documents, to
the same extent as if it were an original party thereto, and the transferor
Lender shall be released with respect to the Commitment and Outstanding Credit
Exposure, if any, assigned to such Purchaser without any further consent or
action by the Borrowers, the Lenders or the Agent. In the case of an assignment
covering all of the assigning Lender’s rights, benefits and obligations under
this Agreement, such Lender shall cease to be a Lender hereunder but shall
continue to be entitled to the benefits of, and subject to, those provisions of
this Agreement and the other Loan Documents which survive payment of the
Obligations and termination of the Loan Documents. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 12.3 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.2. Upon the consummation of any assignment to a Purchaser pursuant to
this Section 12.3.3, the transferor Lender, the Agent and the Borrowers shall,
if the transferor Lender or the Purchaser desires that its Loans be evidenced by
Notes, make appropriate arrangements so that, upon cancellation and surrender to
the Borrowers of the Notes (if any) held by the transferor Lender, new Notes or,
as appropriate, replacement Notes are issued to such transferor Lender, if
applicable, and new Notes or, as appropriate, replacement Notes, are issued to
such Purchaser, in each case in principal amounts reflecting their respective
Commitments (or, if such Commitments have been terminated, their respective
Outstanding Credit Exposure), as adjusted pursuant to such assignment.

 

86



--------------------------------------------------------------------------------

12.3.4 Register. The Agent, acting solely for this purpose as an agent of the
Borrowers (and the Borrowers hereby designate the Agent to act in such
capacity), shall maintain at one of its offices in New York, New York a copy of
each Assignment Agreement delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts of and interest on the Loans owing to, each Lender
pursuant to the terms hereof from time to time and whether such Lender is an
original Lender or assignee of another Lender pursuant to an assignment under
this Section 13.3. The entries in the Register shall be conclusive, absent
manifest error and the Borrowers, the Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

12.4. Dissemination of Information. The Borrowers authorize each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrowers and their Subsidiaries;
provided that each Transferee and prospective Transferee agrees to be bound by
Section 9.11 of this Agreement.

12.5. Tax Certifications. If any interest in any Loan Document is transferred to
any Transferee which is not a U.S. Person, the transferor Lender shall cause
such Transferee, concurrently with the effectiveness of such transfer, to comply
with the provisions of Section 3.5(iv).

12.6. Tranches. For all purposes hereunder (i) Extended Commitments and the
Loans and LC Exposure arising in respect thereof shall be deemed to comprise the
“Extended Tranche” and shall be referred to in the records of the Agent and in
each Designation Agreement and each Assignment Agreement as Extended Tranche
Commitments, Extended Tranche Loans and Extended Tranche LC Exposure and
(ii) Non-Extended Commitments and the Loans and LC Exposure arising in respect
thereof shall be deemed to comprise the “Non-Extended Tranche” and shall be
referred to in the records of the Agent and in each Designation Agreement and
each Assignment Agreement as Non-Extended Tranche Commitments, Non-Extended
Tranche Loans and Non-Extended Tranche LC Exposure.

 

87



--------------------------------------------------------------------------------

ARTICLE XIII

NOTICES

13.1. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

  (i) if to any Borrower, to it in care of Ameren Corporation, 1901 Chouteau
Avenue, St. Louis, MO 63103, Attention of Jerre E. Birdsong, Vice President and
Treasurer (Telecopy No. (314) 554-6328);

 

  (ii)

if to the Agent, to JPMorgan Chase Bank, N.A., Loan and Agency Services Group,
1111 Fannin Street, 10th Floor, Houston, TX 77002, Attention: Regina Harmon
(Telecopy No. (713) 427-6307), with a copy to JPMorgan Chase Bank, N.A., 270
Park Avenue, 4th Floor, New York, NY 10017, Attention of Christal Kelso
(Telecopy No. (212) 270-0213);

 

  (iii) if to any other Lender or Issuing Bank, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Agent; provided that the foregoing shall not apply to
notices pursuant to Article II unless otherwise agreed by the Agent and the
applicable Lender. The Agent or any Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

13.2. Change of Address. Any Borrower, the Agent, any Issuing Bank and any
Lender may each change the address for service of notice upon it by a notice in
writing to the other parties hereto.

ARTICLE XIV

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrowers, the Agent, the Issuing
Banks and the Lenders and each party has notified the Agent by facsimile
transmission or telephone that it has taken such action.

 

88



--------------------------------------------------------------------------------

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.

15.2. CONSENT TO JURISDICTION. EACH BORROWER, EACH LENDER AND THE AGENT HEREBY
IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND EACH SUCH PERSON
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY
LENDER TO BRING PROCEEDINGS AGAINST ANY BORROWER IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY BORROWER AGAINST THE AGENT OR ANY
LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

15.3. WAIVER OF JURY TRIAL. EACH BORROWER, THE AGENT, EACH ISSUING BANK AND EACH
LENDER HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

ARTICLE XVI

PROVISIONS RELATING TO THE SUPPLEMENTAL CREDIT AGREEMENT

16.1. General. The following provisions shall apply at all times until the
termination of the Non-Extended Commitments on the Commitment Termination Date:

(a) No Revolving Loan shall be made by a Lender pursuant to an Extended
Commitment unless there shall simultaneously be made a “Revolving Loan” under
and as defined in the Supplemental Credit Agreement (the “Corresponding Loan”)
by the same Lender pursuant to its “Commitment” under the Supplemental Credit
Agreement, which Corresponding Loan shall bear the same proportion to the
“Commitment” of such Lender under the

 

89



--------------------------------------------------------------------------------

Supplemental Credit Agreement as such Revolving Loan bears to such Lender’s
Extended Commitment, and shall be of the same Type and, if applicable, for the
same Interest Period, as such Revolving Loan. No conversion, continuation or
prepayment of a Revolving Loan (or portion thereof) shall be made hereunder
unless there shall be made simultaneously a conversion, continuation or
prepayment of the Corresponding Loan (or a ratable portion thereof) under the
Supplemental Credit Agreement.

(b) The maximum LC Exposure specified in Section 2.6(b) shall apply on a
combined basis to the LC Exposures under and as defined in both Credit
Agreements and (i) each Letter of Credit under and as defined in the
Supplemental Credit Agreement will be deemed also to be issued under this
Agreement (it being understood that the LC Exposure in respect of each such
Letter of Credit for purposes of this Agreement shall exclude the participations
of the “Lenders” under the Supplemental Credit Agreement in such Letter of
Credit); (ii) each Lender under this Agreement will acquire (or, in the case of
any Existing Letter of Credit, will be deemed to have acquired) a participation
in each Letter of Credit equal to its Pro Rata Share of the portion of the face
amount of such Letter of Credit allocated to this Agreement under clause (iv);
(iii) the provisions of Section 2.6 of the Credit Agreements will operate, and
the Agent, each Issuing Bank and each Lender will have the same rights and
obligations, as if the Letters of Credit had been issued under a single credit
agreement having the terms set forth in Section 2.6; and (iv) the portion of
each Letter of Credit deemed issued under this Agreement shall be equal to a
fraction the numerator of which is the Aggregate Commitment at such time and the
denominator of which is the sum of the Aggregate Commitment at such time (in
each case, as the Commitments and the Aggregate Commitment are adjusted from
time to time in accordance with the provisions of this Agreement) and the
“Aggregate Commitment” under the Supplemental Credit Agreement (as so adjusted)
at such time (or, if the Aggregate Commitment has been terminated, a fraction
the numerator of which is the Aggregate Revolving Credit Exposure at such time
and the denominator of which is the sum of the Aggregate Revolving Credit
Exposure at such time and the “Aggregate Revolving Credit Exposure” under the
Supplemental Credit Agreement at such time).

(c) No reduction of the “Commitment” of any Lender under the Supplemental Credit
Agreement shall be made unless the Extended Commitment of such Lender shall be
simultaneously ratably reduced.

(d) No payment of interest on any “Revolving Loan”, and no payment of fees,
shall be made under the Supplemental Credit Agreement unless a simultaneous
ratable payment is made of interest on the Corresponding Loan of the same Lender
hereunder or of fees hereunder.

(e) No assignment shall be made of any “Extended Commitment” of any Lender, or
of any Loans made pursuant to such a Commitment or any rights or interests
related thereto, under the Supplemental Credit Agreement unless a ratable
assignment is made of the Extended Commitment of such Lender, and of the
corresponding Loans made pursuant to such Commitment and the corresponding
rights or interests, under this Agreement.

(f) The Borrower Sublimits shall apply on a combined basis to borrowings and
other extensions of credit under both Credit Agreements.

 

90



--------------------------------------------------------------------------------

(g) Borrowing and prepayment minimums and multiples shall apply on a combined
basis to borrowings and prepayments under both Credit Agreements.

(h) No amendment shall be made to one Credit Agreement without a corresponding
amendment to the other. Voting shall be separate under the two Credit
Agreements.

(i) A single promissory note will evidence the obligations of each Borrower
under both Credit Agreements.

(j) The Agent and the Borrowers shall be authorized to make such other
amendments as they shall deem advisable to implement the intent that the Lenders
under this Agreement will have the same rights and benefits, on a ratable basis,
as Consenting Lenders under the Supplemental Credit Agreement.

16.2. After the Commitment Termination Date. Upon the termination of the
Non-Extended Commitments on the Commitment Termination Date, (a) all the
“Commitments” and “Credit Extensions” under the Supplemental Credit Agreement
(together with all amounts accrued or owing in respect thereof or otherwise
under the Supplemental Credit Agreement) shall be deemed to be outstanding under
this Agreement, (b) each of the Aggregate Commitment and the Commitment Schedule
will be automatically amended to reflect the addition of the “Commitments” under
the Supplemental Credit Agreement and (c) the Supplemental Credit Agreement
shall terminate.

[Signature Pages Follow]

 

91



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers, the Lenders and the Agent have executed this
Agreement as of the date first above written.

 

AMEREN CORPORATION,   by         Name:   Jerre E. Birdsong     Title:   Vice
President and Treasurer UNION ELECTRIC COMPANY,   by         Name:   Jerre E.
Birdsong     Title:   Vice President and Treasurer AMEREN ENERGY GENERATING
COMPANY,   by          Name:   Jerre E. Birdsong     Title:   Vice President and
Treasurer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Agent, as a Lender and as an Issuing Bank,   by   
      Name:       Title:   BARCLAYS BANK PLC, as Syndication Agent, as a Lender
and as an Issuing Bank,   by         Name:       Title:  



--------------------------------------------------------------------------------

  LENDER:     

 

by        Name:   Title:

 

by    *   Name:   Title:

 

* For Lenders requiring an additional signature.



--------------------------------------------------------------------------------

PRICING SCHEDULE — PART I

DECLINING LENDERS

 

Applicable

Margin or Fee

   Level
I
Status     Level
II
Status     Level
III
Status     Level
IV
Status     Level
V
Status     Level
VI
Status  

LIBOR Spread/LC Participation Fee (when Usage £ 50.0%)

   0.180 %    0.220 %    0.350 %    0.425 %    0.500 %    0.800 % 

ABR Spread (when Usage £ 50.0%)

   0.000 %    0.000 %    0.000 %    0.000 %    0.000 %    0.000 % 

LIBOR Spread/LC Participation Fee (when Usage > 50.0%)

   0.280 %    0.320 %    0.450 %    0.525 %    0.600 %    1.050 % 

ABR Spread (when Usage > 50.0%)

   0.000 %    0.000 %    0.000 %    0.000 %    0.000 %    0.050 % 

Facility Fee

   0.070 %    0.080 %    0.100 %    0.125 %    0.150 %    0.200 % 

“Level I Status” exists at any date if, on such date, the applicable Borrower’s
Moody’s Rating is A2 or better or the applicable Borrower’s S&P Rating is A or
better.

“Level II Status” exists at any date if, on such date, (i) the applicable
Borrower has not qualified for Level I Status and (ii) the applicable Borrower’s
Moody’s Rating is A3 or better or the applicable Borrower’s S&P Rating is A- or
better.

“Level III Status” exists at any date if, on such date, (i) the applicable
Borrower has not qualified for Level I Status or Level II Status and (ii) the
applicable Borrower’s Moody’s Rating is Baa1 or better or the applicable
Borrower’s S&P Rating is BBB+ or better.

“Level IV Status” exists at any date if, on such date, (i) the applicable
Borrower has not qualified for Level I Status, Level II Status or Level III
Status and (ii) the applicable Borrower’s Moody’s Rating is Baa2 or better or
the applicable Borrower’s S&P Rating is BBB or better.



--------------------------------------------------------------------------------

“Level V Status” exists at any date if, on such date, (i) the applicable
Borrower has not qualified for Level I Status, Level II Status, Level III Status
or Level IV Status and (ii) the applicable Borrower’s Moody’s Rating is Baa3 or
better or the applicable Borrower’s S&P Rating is BBB- or better.

“Level VI Status” exists at any date if, on such date, the applicable Borrower
has not qualified for Level I Status, Level II Status, Level III Status, Level
IV Status, or Level V Status.

“Moody’s Rating” means, at any time, one of the following three ratings (in the
order in which they are to be referenced based on availability): (i) the public
rating issued by Moody’s Investors Service, Inc. (“Moody’s”) and then in effect
with respect to the applicable Borrower’s senior unsecured long-term debt
securities without third-party credit enhancement, (ii) the public rating issued
by Moody’s and then in effect with respect to the applicable Borrower’s
Obligations under this Agreement without third-party credit enhancement or
(iii) the rating one level below the rating issued by Moody’s and then in effect
with respect to the applicable Borrower’s senior secured long-term debt or first
mortgage bond obligations (in each case, without third-party credit
enhancement).

“S&P Rating” means, at any time, one of the following three ratings (in the
order in which they are to be referenced based on availability): (i) the public
rating issued by Standard and Poor’s Rating Services (“S&P”) and then in effect
with respect to the applicable Borrower’s senior unsecured long-term debt
securities without third-party credit enhancement, (ii) the public rating issued
by S&P and then in effect with respect to the applicable Borrower’s Obligations
under this Agreement without third-party credit enhancement or (iii) the rating
one level below the rating issued by S&P and then in effect with respect to the
applicable Borrower’s senior secured long-term debt or first mortgage bond
obligations (in each case, without third-party credit enhancement).

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status or Level IV Status.

“Usage” refers to the Aggregate Outstanding Credit Exposure on any date
expressed as a percentage of the Aggregate Commitment on such date.

The Applicable Margin with respect to (i) Advances held by Declining Lenders and
made pursuant to Non-Extended Commitments and (ii) LC Disbursements held by
Declining Lenders arising in respect of participations in Letters of Credit made
pursuant to Non-Extended Commitments shall be determined in accordance with the
foregoing table based on the applicable Borrower’s Status as determined from its
then-current Moody’s Rating and S&P Rating. The Applicable Fee Rate shall be
determined (a) with respect to Facility Fees in respect of Non-Extended
Commitments, in accordance with the foregoing table based on the Company’s
Status as determined from its then-current Moody’s Rating and S&P Rating and
(b) with respect to LC Participation Fees in respect of participations in
Letters of Credit made by Declining Lenders pursuant to Non-Extended
Commitments, in accordance with the foregoing table based on the applicable
Borrower’s Status as determined from its then-current Moody’s Rating and S&P
Rating. The Rating in effect on any date for the purposes of this Schedule is
that in effect at the close of business on such date. If at any time any
Borrower has no Moody’s Rating or no S&P Rating, Level VI Status shall exist
with respect to such Borrower.



--------------------------------------------------------------------------------

If the Company or the applicable Borrower is split-rated and the ratings
differential is one level, then each rating agency will be deemed to have a
rating in the higher level. If the Company or the applicable Borrower is
split-rated and the ratings differential is two levels or more, then each rating
agency will be deemed to have a rating one level above the lower rating, unless
either rating is below BB+ or unrated (in the case of S&P) or below Ba1 or
unrated (in the case of Moody’s), in which case each rating agency will be
deemed to have a rating in the lower level.



--------------------------------------------------------------------------------

PRICING SCHEDULE — PART II

CONSENTING LENDERS

 

Applicable Margin or Fee

   Level
I
Status     Level
II
Status     Level
III
Status     Level
IV
Status     Level
V
Status     Level
VI
Status  

LIBOR Spread/LC Participation Fee

   2.000 %    2.375 %    2.750 %    3.000 %    3.250 %    3.625 % 

ABR Spread

   1.000 %    1.375 %    1.750 %    2.000 %    2.250 %    2.625 % 

Facility Fee

   0.250 %    0.375 %    0.500 %    0.750 %    1.000 %    1.125 % 

Level Status shall be determined based upon the applicable Ratings for the
applicable Borrower provided by Moody’s and S&P. If the applicable Borrower is
split-rated, then (a) if the Ratings differential is one level, each rating
agency will be deemed to have a Rating in the higher level and (b) if the
Ratings differential is two levels or more, then each rating agency will be
deemed to have a Rating one level above the lower Rating.

The Applicable Margin with respect to (i) Advances held by Consenting Lenders
and made pursuant to Extended Commitments and (ii) LC Disbursements held by
Consenting Lenders arising in respect of participations in Letters of Credit
made pursuant to Extended Commitments shall be determined in accordance with the
foregoing table based on the applicable Borrower’s Status as determined from its
then-current Moody’s Rating and S&P Rating. The Applicable Fee Rate shall be
determined (a) with respect to Facility Fees in respect of Extended Commitments,
in accordance with the foregoing table based on the Company’s Status as
determined from its then-current Moody’s Rating and S&P Rating and (b) with
respect to LC Participation Fees in respect of participations in Letters of
Credit made by Consenting Lenders pursuant to Extended Commitments, in
accordance with the foregoing table based on the applicable Borrower’s Status as
determined from its then-current Moody’s Rating and S&P Rating.

The Rating in effect on any date for the purposes of this Schedule is that in
effect at the close of business on such date.

“Level I Status” exists at any date if, on such date, the applicable entity’s
Moody’s Rating is A2 or better or the applicable entity’s S&P Rating is A or
better.

“Level II Status” exists at any date if, on such date, (i) the applicable entity
has not qualified for Level I Status and (ii) the applicable entity’s Moody’s
Rating is A3 or better or the applicable entity’s S&P Rating is A- or better.



--------------------------------------------------------------------------------

“Level III Status” exists at any date if, on such date, (i) the applicable
entity has not qualified for Level I Status or Level II Status and (ii) the
applicable entity’s Moody’s Rating is Baa1 or better or the applicable entity’s
S&P Rating is BBB+ or better.

“Level IV Status” exists at any date if, on such date, (i) the applicable entity
has not qualified for Level I Status, Level II Status or Level III Status and
(ii) the applicable entity’s Moody’s Rating is Baa2 or better or the applicable
entity’s S&P Rating is BBB or better.

“Level V Status” exists at any date if, on such date, (i) the applicable entity
has not qualified for Level I Status, Level II Status, Level III Status or Level
IV Status and (ii) the applicable entity’s Moody’s Rating is Baa3 or better or
the applicable entity’s S&P Rating is BBB- or better.

“Level VI Status” exists at any date if, on such date, the applicable entity has
not qualified for Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status. Level VI Status also exists on any date if, on such
date, the applicable entity does not have at least two Ratings in effect.

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status, or Level VI Status.

“Moody’s Rating” means, at any time, the public rating issued by Moody’s
Investors Service, Inc. (“Moody’s”) as then in effect with respect to the
applicable Borrower’s senior unsecured long-term debt securities without
third-party credit enhancement (which may include a preliminary rating of a
shelf registration of the applicable Borrower’s senior unsecured long-term debt
securities without third-party credit enhancement).

“S&P Rating” means, at any time, the public rating issued by Standard and Poor’s
Rating Services, a division of The McGraw Hill Companies, Inc. (“S&P”), as then
in effect with respect to the applicable Borrower’s senior unsecured long-term
debt securities without third-party credit enhancement (which may include a
preliminary rating of a shelf registration of the applicable Borrower’s senior
unsecured long-term debt securities without third-party credit enhancement).

“Rating” means a Moody’s Rating or an S&P Rating.



--------------------------------------------------------------------------------

SCHEDULE 6

8.2 Amendments. Subject to the provisions of this Section 8.2, the Required
Lenders (or the Agent with the consent in writing of the Required Lenders) and
the Borrowers may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrowers hereunder or thereunder or
waiving any Default hereunder or thereunder; provided, however, that no such
supplemental agreement shall, without the consent of each affected Lender:

8.2.1 Extend the final maturity of any Revolving Loan or LC Disbursement or
postpone any payment of principal of any Revolving Loan or LC Disbursement or
forgive all or any portion of the principal amount thereof, or reduce the rate
or extend the time of payment of interest or fees thereon (other than a waiver
of the application of the default rate of interest pursuant to Section 2.14
hereof).

8.2.2 Waive any condition set forth in Section 4.2, or, other than as provided
in Section 2.24, reduce the percentage specified in the definition of Required
Lenders or any other percentage of Lenders specified to be the Pro Rata Share in
this Agreement to act on specified matters or amend the definition of “Pro Rata
Share”.

8.2.3 Extend the Extended Commitment Termination Date, or reduce the amount or
extend the payment date for, the mandatory payments required under Section 2.2,
or increase the amount of the Commitment of any such affected Lender hereunder
or increase any Borrower Sublimit hereunder, or permit any Borrower to assign
its rights or obligations under this Agreement or change Section 2.15, 2.8.3 or
11.2 in a manner that would alter the pro rata sharing of payments or the
application of reductions of commitments on a ratable basis required thereby.

8.2.4 Amend this Section 8.2.

No amendment of any provision of this Agreement relating to the Agent or any
Issuing Bank shall be effective without the written consent of the Agent or such
Issuing Bank, as the case may be. The Agent may waive payment of the fee
required under Section 12.3.3 without obtaining the consent of any other party
to this Agreement. Notwithstanding the foregoing, the approval of the Required
Lenders shall not be required for any Commitment Increase Amendment and any
provision of this Agreement may be amended by an agreement in writing entered
into by the Borrowers, the Required Lenders and the Agent if (i) by the terms of
such agreement any remaining Commitment of each Lender not consenting to the
amendment provided for therein shall terminate upon the effectiveness of such
amendment and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Advance made by it and all other amounts owing to it or accrued
for its account under this Agreement.



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

COMMITMENT SCHEDULE TO

AMENDED AND RESTATED CREDIT AGREEMENT

(from the Amendment Agreement)

ADDITIONAL LENDERS

 

Lender Name

   Commitment

Bank of America, N.A.

   $ 64,578,508.57

The Bank of Nova Scotia

   $ 55,106,993.98

Deutsche Bank AG New York Branch

   $ 54,245,947.20

Morgan Stanley Bank, N.A.

   $ 45,635,479.39

KeyBank National Association

   $ 27,553,496.99

Regions Bank

   $ 27,553,496.99

Morgan Stanley Senior Funding, Inc.

   $ 21,526,169.52

The Royal Bank of Scotland plc

   $ 15,498,842.06

Comerica Bank

   $ 12,915,701.71

CONSENTING LENDERS

 

Lender Name

   Commitment

JPMorgan Chase Bank, N.A.

   $ 77,924,733.66

Barclays Bank PLC

   $ 77,924,733.67

BNP Paribas

   $ 52,093,330.25

Goldman Sachs Bank USA

   $ 65,439,555.35

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 64,578,508.57

U.S. Bank National Association

   $ 44,774,432.61

UBS Loan Finance LLC

   $ 67,161,648.91

The Bank of New York Mellon

   $ 49,940,713.29

Fifth Third Bank

   $ 34,441,871.24

The Nothern Trust Company

   $ 21,956,692.91

Commerce Bank, N.A.

   $ 17,220,935.62

UMB Bank

   $ 14,207,271.89

National City Bank

   $ 17,220,935.62

NON-CONSENTING LENDERS

 

Lender Name

   Commitment

Citicorp USA, Inc.

   $ 82,500,000

Wachovia Bank, National Association

   $ 73,000,000

HSBC Bank

   $ 65,000,000

TOTAL

   $ 1,150,000,000

 

1



--------------------------------------------------------------------------------

LC COMMITMENT SCHEDULE

LC COMMITMENT SCHEDULE TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

Issuing Bank

   LC Commitment

JPMorgan Chase Bank, N.A.

   $ 287,500,000.00

 

1



--------------------------------------------------------------------------------

SCHEDULE 1

SCHEDULE 1

SUBSIDIARIES

(See Section 5.8)

SUBSIDIARIES OF AMEREN CORPORATION

 

Subsidiary

   Jurisdiction of
Organization   

Owned By

   Percent
Ownership  

1.      Union Electric Company

   Missouri    Ameren Corporation    100 % 

a.      Union Electric Capital Trust

   Delaware    Union Electric Company    100 % 

2.      Ameren Services Company

   Missouri    Ameren Corporation    100 % 

3.      Ameren Development Company

   Missouri    Ameren Corporation    100 % 

a.      Gateway Energy Systems, L.C.

   Missouri    Ameren Development Company    100 % 

b.      Missouri Central Railroad Company

   Delaware    Ameren Development Company    89.1 % 

c.      CIPSCO Leasing Company

   Illinois    Ameren Development Company    100 % 

d.      Gateway Energy WGK Project, L.L.C.

   Illinois    Gateway Energy Systems, L.C.    100 % 

4.      Energy Risk Assurance Company

   Vermont    Ameren Corporation    100 % 

a.      Missouri Energy Risk Assurance Company LLC

   Missouri    Energy Risk Assurance Company    100 % 

5.      Ameren Illinois Transmission

   Illinois    Ameren Corporation    100 % 

6.      Ameren Energy Resources Company, LLC

   Delaware    Ameren Corporation    100 % 

a.      AmerenEnergy Medina Valley Cogen L.L.C.

   Illinois    Ameren Energy Resources Company, LLC    100 % 

b.      Ameren Energy Fuels and Services Company

   Illinois    Ameren Energy Resources Company, LLC    100 % 

c.      Illinois Materials Supply Co.

   Illinois    Ameren Energy Resources Company, LLC    100 % 

 

Schedule 1 Page 1



--------------------------------------------------------------------------------

Subsidiary

   Jurisdiction of
Organization   

Owned By

   Percent
Ownership  

d.      Ameren Energy Marketing Company

   Illinois    Ameren Energy Resources Company, LLC    100 % 

e.      Ameren Energy Generating Company

   Illinois    Ameren Energy Resources Company, LLC    100 % 

f.       Electric Energy Inc.

   Illinois    Ameren Energy Resources Company, LLC    80 % 

g.      Coffen and Western Railroad Company

   Illinois    Ameren Energy Generating Company    100 % 

h.      Met-South Inc.

   Illinois    Electric Energy Inc.    100 % 

i.       Midwest Electric Power, Inc.

   Illinois    Electric Energy Inc.    100 % 

j.       Massac Enterprises LLC

   Illinois    Electric Energy Inc.    100 % 

k.      Joppa & Eastern Railroad Company

   Illinois    Electric Energy Inc.    100 % 

7.      Ameren Capital Trust I

   Delaware    Ameren Corporation    100 % 

8.      Ameren Capital Trust II

   Delaware    Ameren Corporation    100 % 

 

Schedule 1 Page 2



--------------------------------------------------------------------------------

SUBSIDIARIES OF UNION ELECTRIC COMPANY

 

Subsidiary

   Jurisdiction of
Organization   

Owned By

   Percent
Ownership  

1.      Union Electric Capital Trust

   Delaware    Union Electric Company    100 % 

 

Schedule 1 Page 3



--------------------------------------------------------------------------------

SUBSIDIARIES OF AMEREN ENERGY GENERATING COMPANY

 

Subsidiary

   Jurisdiction of
Organization   

Owned By

   Percent
Ownership  

1.      Coffeen and Western Railroad Company

   Illinois    Ameren Energy Generating Company    100 % 

 

Schedule 1 Page 4



--------------------------------------------------------------------------------

SCHEDULE 2

SCHEDULE 2

LIENS

(see Section 6.13.5)

None.

 

Schedule 2 Page 1



--------------------------------------------------------------------------------

SCHEDULE 3

SCHEDULE 3

RESTRICTIVE AGREEMENTS

(see Section 6.16)

Following are the agreements or other arrangements existing as of the effective
date of the Amended and Restated Credit Agreement dated as of June __, 2009,
(the “Agreement”), among the Company, the Borrowing Subsidiaries, the lending
institutions identified therein as Lenders, JPMorgan Chase Bank, as Agent, and
Barclays Bank PLC, as Syndication Agent and provisions, that prohibit, restrict
or impose any condition upon the ability of the Company or any Subsidiary (other
than a Project Finance Subsidiary) (i) to pay dividends or make any other
distribution on its common stock, (ii) to pay any Indebtedness or other
obligation owed to such Borrower or any other Subsidiary of such Borrower, or
(iii) to make loans or advances or other Investments in such Borrower or any
other Subsidiary of such Borrower. The following list does not include
restrictions and conditions imposed by law or by the above-referenced Agreement.
Terms defined in the above-referenced Agreement are used herein with the same
meanings.

Union Electric

Union Electric Subordinated Deferrable Interest Debentures 7.69% Series A due
2036: Dividend Restriction. If Union Electric exercises its right to extend the
interest payment period on the debentures, Union Electric may not, during any
such extension period, declare or pay any dividend on, or redeem, purchase,
acquire or make a liquidation payment with respect to, any of its capital stock
or make any guarantee payments with respect to the foregoing.

Genco

Genco Indenture dated November 1, 2000, as supplemented: Restricted/Conditional
Payments. So long as any senior notes are outstanding, (a) if Genco’s Senior
Debt Service Coverage Ratio calculated on a Pro-Forma Basis (both as defined in
Article I of this indenture) is below 1.75 to 1.0 for the most recently ended
four fiscal quarters prior to the date of measurement or, based on projections
prepared by Genco, below 1.75 to 1.0 (or 1.50 to 1.0 under circumstances
described in Section 3.11(b) of this indenture) for any of the succeeding four
six-month periods from the month including the date of measurement, Genco may
not (i) pay dividends on or redeem or repurchase its capital stock or (ii) make
payments of principal or interest on any subordinated indebtedness Genco has
issued except for Genco’s $552 million promissory note with CIPS dated May 1,
2000 unless any such redemption or repurchase of capital stock or subordinated
indebtedness is paid from proceeds received from the concurrent issuance of
capital stock or other subordinated indebtedness, and (b) Genco may not make any
principal payment on the $552 million promissory note with CIPS other than the
final payment due upon maturity if Genco does not have sufficient Available Cash
(as defined in Article I of this indenture) to do so. There are no restrictions
or conditions in the Indenture limiting Genco’s ability to make repayments of
borrowings under, or investments in, the Company’s Non-utility Money Pool
Agreement.

 

Schedule 3 Page 1



--------------------------------------------------------------------------------

SCHEDULE 4

SCHEDULE 4

REGULATORY AUTHORIZATIONS

(See Sections 4.1.6 and 5.18)

The Federal Energy Regulatory Commission has issued the following orders under
the Federal Power Act to authorize the incurrence by Union Electric Company
(“Union Electric”) and Ameren Energy Generating Company (“Genco”) of the
Indebtedness contemplated by this Agreement:

 

  •  

Letter order issued on March 21, 2008 (Docket No. ES08-16-000) authorizes the
incurrence of short-term indebtedness by each of Union Electric, Genco, CIPS and
CILCO in an aggregate principal amount outstanding not to exceed the following
amounts for each, subject to, among other things, the condition that all such
indebtedness be issued on or before March 31, 2010: Union Electric -
$1,000,000,000; Genco - $500,000,000; CIPS - $250,000,000 and CILCO -
$250,000,000. This letter order also authorizes Genco to incur long-term
indebtedness in an aggregate principal amount outstanding not to exceed
$750,000,000.

 

Schedule 4 Page 1



--------------------------------------------------------------------------------

SCHEDULE 5

SCHEDULE 5

CONTINGENT OBLIGATIONS

(See Section 5.4)

[None.]

 

Schedule 5 Page 1



--------------------------------------------------------------------------------

EXHIBIT A-1

June 30, 2009

To the Lenders and

JPMorgan Chase Bank, N.A., as

Administrative Agent

270 Park Avenue

New York, NY 10017

Dear Ladies and Gentlemen:

I, S.R. Sullivan, am the Senior Vice President, General Counsel and Secretary of
Ameren Corporation, a Missouri corporation (the “Company”), and its subsidiaries
Union Electric Company, a Missouri corporation (“UE”) and Ameren Energy
Generating Company, an Illinois corporation (“Genco”) (the Company and such
subsidiaries each a “Borrower” and collectively, the “Borrowers”). I, or lawyers
under my direction, have acted as counsel for each of the Borrowers in
connection with (i) the Amendment Agreement dated as of June 30, 2009 (the
“Amendment Agreement”), among the Company, UE, Genco, as borrowers, the lenders
party hereto (the “Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Agent”) and Barclays Bank PLC, as Syndication Agent (the “Syndication
Agent”), in respect of the Amended and Restated Credit Agreement dated as of
July 14, 2006, among the Borrowers, Central Illinois Public Service Company, an
Illinois corporation, Central Illinois Light Company, an Illinois corporation,
and Illinois Power Company, an Illinois corporation, the Lenders, the Agent, and
the Syndication Agent, (ii) the Amended and Restated Credit Agreement amended
and restated as of June 30, 2009 (the “Amended and Restated Credit Agreement”)
among the Borrowers, the Lenders, the Agent, and the Syndication Agent, and
(iii) the Supplemental Credit Agreement dated as of June 30, 2009 (the
“Supplemental Credit Agreement,” and together with the Amendment Agreement, the
Amended and Restated Credit Agreement, and, in each case, any Notes issued
pursuant thereto, the “Loan Documents”) among the Borrowers, the lenders from
time to time parties thereto, the Agent, and the Syndication Agent. Capitalized
terms used and not defined herein have the meanings assigned to such terms in
the Amendment Agreement, the Amended and Restated Credit Agreement and the
Supplemental Credit Agreement, as applicable.

In rendering the opinion expressed below, I, or lawyers under my direction, have
examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion.

In making the examinations described above, I have assumed without independent
investigation the capacity of natural persons (other than the office held by
each representative of the Borrowers) as reflected adjacent to such individual’s
signature on the Loan Documents, the genuineness of all signatures



--------------------------------------------------------------------------------

(other than those of representatives of the Borrowers appearing on the Amendment
Agreement, the Supplemental Credit Agreement, and the Notes), the authenticity
of all documents furnished to me as originals, the conformity to originals of
all documents furnished to me as certified or photostatic copies and the
authenticity of the originals of such documents. In addition, I have assumed
without independent investigation that (i) the Amendment Agreement and the
Supplemental Credit Agreement have been duly authorized, executed and delivered
by the Lenders and the Agent, and constitute their valid, lawful and binding
obligation and agreement, and (ii) there is no separate agreement, undertaking,
or course of dealing modifying, varying or waiving any of the terms of the Loan
Documents. As to matters of fact not independently established by me relevant to
the opinions set forth herein, I have relied without independent investigation
on the representations contained in the Loan Documents and in certificates of
public officials and responsible representatives of each Borrower furnished to
me; provided, however, that I advise that in the course of my representation of
the Borrowers, I obtained no information that leads me to believe that any such
representation or certificate is untrue or misleading in any material respect.

Upon the basis of and subject to the foregoing, I am of the opinion that:

1. Each of the Borrowers and each of their Subsidiaries (other than any Project
Finance Subsidiary or Non-Material Subsidiary or an SPC) is a corporation,
partnership (in the case of Subsidiaries only) or limited liability company duly
and properly incorporated or organized, as the case may be, validly existing and
(to the extent such concept applies to such entity) in good standing under the
laws of its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business as presently conducted in each jurisdiction in
which its business is conducted, other than the failure of any such Borrower to
be qualified to transact business in any such jurisdiction to the extent such
failure could not reasonably be expected to result in a Material Adverse Effect.

2. Each of the Borrowers has the power and authority and legal right to execute
and deliver the Amendment Agreement, the Supplemental Credit Agreement, and the
Notes and to perform its obligations under the Loan Documents. The execution and
delivery by each of the Borrowers of the Amendment Agreement, the Supplemental
Credit Agreement, and the Notes and the performance by each of the Borrowers of
its obligations under the Loan Documents have been duly authorized by proper
proceedings, and the Loan Documents to which such Borrower is a party constitute
legal, valid and binding obligations of such Borrower enforceable against such
Borrower in accordance with their terms, except as enforceability may be limited
by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization, or similar
laws relating to or affecting the enforcement of creditors’ rights generally;
(ii) general equitable principles (whether considered in a proceeding in equity
or at law); and (iii) requirements of reasonableness, good faith and fair
dealing.

 

- 2 -



--------------------------------------------------------------------------------

3. Neither the execution and delivery by the Borrowers of the Amendment
Agreement, the Supplemental Credit Agreement, and the Notes, nor the
consummation of the transactions contemplated in the Loan Documents, nor
compliance with the provisions of the Loan Documents will violate (i) any law,
rule, regulation, order, writ, judgment, injunction, decree or award binding on
such Borrower or any of its Subsidiaries or (ii) such Borrower’s or any
Subsidiary’s articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or certificate of organization, by-laws, or
operating agreement or other management agreement, as the case may be, or
(iii) the provisions of any indenture, any material instrument or any material
agreement to which such Borrower or any of its Subsidiaries is a party or is
subject, or by which it, or its Property, is bound, or conflict with, or
constitute a default under, or result in, or require, the creation or imposition
of any Lien in, of or on the Property of such Borrower or a Subsidiary pursuant
to the terms of, any such indenture, instrument or agreement. No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority, or any subdivision thereof, which
has not been obtained by such Borrower or any of its Subsidiaries, is required
to be obtained by such Borrower or any of its Subsidiaries in connection with
the execution and delivery of the Amendment Agreement, the Supplemental Credit
Agreement, and the Notes, the borrowings and issuances of Letters of Credit for
account of such Borrower under the Loan Documents, the payment and performance
by such Borrower of its Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents with respect to such Borrower.

4. Except for the Disclosed Matters, there is no litigation, arbitration,
governmental investigation, proceeding or inquiry currently existing, or, to the
best of my knowledge after due inquiry, pending or threatened against or
affecting the Borrowers or any of their Subsidiaries, which, if determined
adversely to such Borrower or any Subsidiary, could reasonably be expected to
have a Material Adverse Effect with respect to such Borrower or any of its
Subsidiaries or which seeks to prevent, enjoin or delay the making of any Loans
or would adversely effect the legality, validity or enforceability of the Loan
Documents as to such Borrower or the ability of such Borrower to perform the
transactions contemplated therein.

5. No Borrower is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

6. The Company is a “holding company” and each of UE and Genco is a
“public-utility”, as such terms are defined in the Public Utility Holding
Company Act of 2005. The FERC, in accordance with the Federal Power Act, has
issued an order authorizing the incurrence of short-term indebtedness by each of
UE and Genco in an aggregate principal amount outstanding not to exceed $ 1
billion and $500,000,000, respectively, subject to, among other things, the

 

- 3 -



--------------------------------------------------------------------------------

condition that all such indebtedness be issued on or before March 31, 2010.
Unless such authorization is no longer required by applicable laws and
regulations, additional authorization from the FERC (or any governmental agency
that succeeds to the authority of the FERC) will be necessary for each of UE and
Genco to obtain any Advances under the Supplemental Credit Agreement and the
Amended and Restated Credit Agreement or to incur or issue short-term
indebtedness, including without limitation Advances extended under the
Supplemental Credit Agreement and the Amended and Restated Credit Agreement
after March 31, 2010. Except for the aforesaid order of the FERC, no regulatory
authorizations, approvals, consents, registrations, declarations or filings are
required in connection with the borrowings by, and issuances of Letters of
Credit for the account of, the Borrowers under the Supplemental Credit Agreement
or the Amended and Restated Credit Agreement or the performance by each Borrower
of its Obligations under the Loan Documents, except where the failure to have
obtained, made or maintained any such authorizations, approvals, consents,
registrations, declarations or filings could not reasonably be expected to
result in a Material Adverse Effect with respect to such Borrower. No regulatory
authorizations, approvals, consents, registrations, declarations or filings are
required in connection with the borrowings by, and issuances of Letters of
Credit for the account of, any Borrower under the Supplemental Credit Agreement
and the Amended and Restated Credit Agreement or the performance by any Borrower
of its Obligations, except as set forth above or where the failure to have
obtained, made or maintained any such authorizations, approvals, consents,
registrations, declarations or filings could not reasonably be expected to
result in a Material Adverse Effect with respect to such Borrower.

7. In a properly presented case, a Missouri court or a federal court applying
Missouri choice of law rules should give effect to the choice of law provisions
of the Loan Documents and should hold that the Loan Documents are to be governed
by the laws of the State of New York rather than the laws of the State of
Missouri. In rendering the foregoing opinion, I note that by their terms the
Loan Documents expressly select New York law as the law governing their
interpretation and that the Loan Documents were delivered to the Agent in New
York. The choice of law provisions of the Loan Documents are not voidable under
the laws of the State of Missouri. Notwithstanding the foregoing, even if a
Missouri court or a federal court holds that the Loan Documents are to be
governed by the laws of the State of Missouri, the Loan Documents constitute
legal, valid and binding obligations of each of the Borrowers, enforceable under
Missouri law (including usury provisions) against such Borrower in accordance
with their terms, except as enforceability may be limited by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, or similar laws relating to
or affecting the enforcement of creditors’ rights generally; (ii) general
equitable principles (whether considered in a proceeding in equity or at law);
and (iii) requirements of reasonableness, good faith and fair dealing.

I express no opinion as to the compliance or noncompliance, or the effect of the
compliance or noncompliance, of any addressee with any state or federal laws or
regulations applicable to it by reason of its status as or affiliation with a
federally insured depository institution.

 

- 4 -



--------------------------------------------------------------------------------

I am a member of the Bar of the State of Missouri and the foregoing opinion is
limited to the laws of the State of Missouri and the Federal laws of the United
States of America. I note that the Loan Documents are governed by the laws of
the State of New York and, for purposes of the opinion expressed in opinion
paragraph 2 above, I have assumed that the laws of the State of New York do not
differ from the laws of the State of Missouri in any manner that would render
such opinion incorrect. This opinion is rendered solely to you in connection
with the above matter. This opinion may not be relied upon by you for any other
purpose or relied upon by any other Person (other than your successors and
assigns as Lenders) without my prior written consent. Notwithstanding anything
in this opinion letter to the contrary, you may disclose this opinion (i) to
prospective successors and assigns of the addressees hereof, (ii) to regulatory
authorities having jurisdiction over any of the addressees hereof or their
successors and assigns, and (iii) pursuant to valid legal process, in each case
without my prior consent.

 

- 5 -



--------------------------------------------------------------------------------

This opinion is delivered as of the date hereof and I undertake no, and disclaim
any, obligation to advise you of any change in matters of law or fact set forth
herein or upon which this opinion is based.

 

Very truly yours,   



--------------------------------------------------------------------------------

EXHIBIT A-2

June 30, 2009

To the Lenders and

JPMorgan Chase Bank, N.A., as

Administrative Agent

270 Park Avenue

New York, NY 10017

Dear Ladies and Gentlemen:

I, Craig W. Stensland, am an Associate General Counsel of Ameren Services
Company, a subsidiary of Ameren Corporation, a Missouri corporation (the
“Company”) and an affiliate of Ameren Energy Generating Company, an Illinois
corporation (“Genco”) which provides legal and other professional services to
Genco. I, or lawyers under my direction, have acted as counsel for Genco in
connection with (i) the Amendment Agreement dated as of June 30, 2009 (the
“Amendment Agreement”), among the Company, Union Electric Company, a Missouri
corporation (“UE”), and Genco (each a “Borrower”, and collectively, the
“Borrowers”), the lenders party hereto (the “Lenders”), JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Agent”) and Barclays Bank PLC, as
Syndication Agent (the “Syndication Agent”), in respect of the Amended and
Restated Credit Agreement dated as of July 14, 2006, among the Borrowers,
Central Illinois Public Service Company, an Illinois corporation, Central
Illinois Light Company, an Illinois corporation, and Illinois Power Company, an
Illinois corporation, the Lenders, the Agent, and the Syndication Agent,
(ii) the Amended and Restated Credit Agreement amended and restated as of
June 30, 2009 (the “Amended and Restated Credit Agreement”) among the Borrowers,
the Lenders, the Agent, and the Syndication Agent, and (iii) the Supplemental
Credit Agreement dated as of June 30, 2009 (the “Supplemental Credit Agreement,”
and together with the Amendment Agreement, the Amended and Restated Credit
Agreement, and, in each case, any Notes issued pursuant thereto, the “Loan
Documents”) among the Borrowers, the lenders from time to time parties thereto,
the Agent, and the Syndication Agent. Capitalized terms used and not defined
herein have the meanings assigned to such terms in the Amendment Agreement, the
Amended and Restated Credit Agreement and the Supplemental Credit Agreement, as
applicable.

In rendering the opinion expressed below, I, or lawyers under my direction, have
examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion.



--------------------------------------------------------------------------------

In making the examinations described above, I have assumed without independent
investigation the capacity of natural persons (other than the office held by
each representative of the Borrowers) as reflected adjacent to such individual’s
signature on the Loan Documents, the genuineness of all signatures (other than
those of representatives of Genco appearing on the Amendment Agreement, the
Supplemental Credit Agreement, and the Notes), the authenticity of all documents
furnished to me as originals, the conformity to originals of all documents
furnished to me as certified or photostatic copies and the authenticity of the
originals of such documents. In addition, I have assumed without independent
investigation that (i) the Amendment Agreement and the Supplemental Credit
Agreement have been duly authorized, executed and delivered by the Lenders and
the Agent, and constitute their valid, lawful and binding obligation and
agreement, and (ii) there is no separate agreement, undertaking, or course of
dealing modifying, varying or waiving any of the terms of the Loan Documents. As
to matters of fact not independently established by me relevant to the opinions
set forth herein, I have relied without independent investigation on the
representations contained in the Loan Documents and in certificates of public
officials and responsible representatives of Genco furnished to me; provided,
however, that I advise that in the course of my representation of Genco, I
obtained no information that leads me to believe that any such representation or
certificate is untrue or misleading in any material respect.

Upon the basis of and subject to the foregoing, I am of the opinion that:

1. Genco and each of its Subsidiaries (other than any Project Finance Subsidiary
or Non-Material Subsidiary or an SPC) is a corporation, partnership (in the case
of Subsidiaries only) or limited liability company duly and properly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business as presently conducted in each jurisdiction in
which its business is conducted, other than the failure of Genco or any of its
Subsidiaries (other than any Project Finance Subsidiary or Non-Material
Subsidiary or an SPC) to be qualified to transact business in any such
jurisdiction to the extent such failure could not reasonably be expected to
result in a Material Adverse Effect.

2. Genco has the power and authority and legal right to execute and deliver the
Amendment Agreement, the Supplemental Credit Agreement, and the Notes and to
perform its obligations under the Loan Documents. The execution and delivery by
Genco of the Amendment Agreement, the Supplemental Credit Agreement, and the
Notes and the performance by Genco of its obligations under the Loan Documents
have been duly authorized by proper proceedings, and the Loan Documents to which
Genco is a party constitute legal, valid and binding obligations of Genco
enforceable against Genco in accordance with their terms, except as
enforceability may be limited by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization, or similar laws relating to or affecting the
enforcement of creditors’ rights generally; (ii) general equitable principles
(whether considered in a proceeding in equity or at law); and (iii) requirements
of reasonableness, good faith and fair dealing.

 

- 2 -



--------------------------------------------------------------------------------

3. Neither the execution and delivery by Genco of the Amendment Agreement, the
Supplemental Credit Agreement, and the Notes, nor the consummation of the
transactions contemplated in the Loan Documents, nor compliance with the
provisions of the Loan Documents will violate (i) any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on Genco or any of
its Subsidiaries, or (ii) Genco’s or any Subsidiary’s articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating agreement or other management
agreement, as the case may be, or (iii) the provisions of any indenture,
material instrument or material agreement to which Genco or any of its
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with, or constitute a default under, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of
Genco or a Subsidiary pursuant to the terms of, any such indenture, instrument
or agreement. No order, consent, adjudication, approval, license, authorization,
or validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by Genco or any of its
Subsidiaries, is required to be obtained by Genco or any Subsidiary in
connection with the execution and delivery of the Amendment Agreement, the
Supplemental Credit Agreement, and the Notes, the issuances of Letters of Credit
for the account of Genco under the Loan Documents, the payment and performance
by Genco of its Obligations or the legality, validity, binding effect or
enforceability as to Genco of any of the Loan Documents.

4. In a properly presented case, an Illinois court or a federal court applying
Illinois choice of law rules should give effect to the choice of law provisions
of the Loan Documents and should hold that the Loan Documents are to be governed
by the laws of the State of New York rather than the laws of the State of
Illinois. In rendering the foregoing opinion, I note that by their terms the
Loan Documents expressly select New York law as the law governing their
interpretation and that the Loan Documents were delivered to the Agent in New
York. The choice of law provisions of the Loan Documents are not voidable under
the laws of the State of Illinois. Notwithstanding the foregoing, even if an
Illinois court or a federal court holds that the Loan Documents are to be
governed by the laws of the State of Illinois, the Loan Documents constitute
legal, valid and binding obligations of Genco, enforceable under Illinois law
(including usury provisions) against Genco in accordance with their terms,
except as enforceability may be limited by (i) bankruptcy, insolvency,
fraudulent conveyance, reorganization, or similar laws relating to or affecting
the enforcement of creditors’ rights generally; (ii) general equitable
principles (whether considered in a proceeding in equity or at law); and
(iii) requirements of reasonableness, good faith and fair dealing.

 

- 3 -



--------------------------------------------------------------------------------

I express no opinion as to the compliance or noncompliance, or the effect of the
compliance or noncompliance, of any addressee with any state or federal laws or
regulations applicable to it by reason of its status as or affiliation with a
federally insured depository institution.

I am a member of the Bar of the State of Illinois and the foregoing opinion is
limited to the laws of the State of Illinois and the Federal laws of the United
States of America. I note that the Loan Documents are governed by the laws of
the State of New York and, for purposes of the opinion expressed in opinion
paragraph 2 above, I have assumed that the laws of the State of New York do not
differ from the laws of the State of Illinois in any manner that would render
such opinion incorrect. This opinion is rendered solely to you in connection
with the above matter. This opinion may not be relied upon by you for any other
purpose or relied upon by any other Person (other than your successors and
assigns as Lenders) without my prior written consent. Notwithstanding anything
in this opinion letter to the contrary, you may disclose this opinion (i) to
prospective successors and assigns of the addressees hereof, (ii) to regulatory
authorities having jurisdiction over any of the addressees hereof or their
successors and assigns, and (iii) pursuant to valid legal process, in each case
without my prior consent.

 

- 4 -



--------------------------------------------------------------------------------

This opinion is delivered as of the date hereof and I undertake no, and disclaim
any, obligation to advise you of any change in matters of law or fact set forth
herein or upon which this opinion is based.

 

Very truly yours,       Craig W. Stensland   Associate General Counsel   Ameren
Services Company



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF COMPLIANCE CERTIFICATE]

 

To: The Lenders parties to the

  Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated as of June [ ], 2009 (as amended, modified,
renewed or extended from time to time, the “Agreement”) among Ameren Corporation
(the “Company”), and its subsidiaries Union Electric Company and Ameren Energy
Generating Company (the Company and such subsidiaries each, a “Borrower” and
collectively, the “Borrowers”), the lenders party thereto, JPMorgan Chase Bank,
N.A., as Agent and Barclays Bank PLC, as Syndication Agent for the Lenders.
Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected Vice President and Treasurer of each of the Borrowers;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of each Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

4. Schedule I attached hereto sets forth financial data and computations
evidencing each Borrower’s compliance with certain covenants of the Agreement as
of the end of the most recent fiscal quarter for which such financial data and
computations have been prepared.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the applicable Borrower has taken, is taking, or
proposes to take with respect to each such condition or event:

 

     

     

     

     

     



--------------------------------------------------------------------------------

     

     

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this      day of
                    ,             .

 

  

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE I

TO COMPLIANCE CERTIFICATE

Compliance as of                     ,          with

Provisions of Section 6.17 of

the Agreement

LEVERAGE RATIO1

 

Company:

  

Consolidated Indebtedness of the Company:

   $                     

Consolidated Total Capitalization of the Company:

   $                     

Company’s Leverage Ratio (Ratio of 1 to 2):

                  to 1.00

Union Electric*:

  

Consolidated Indebtedness of Union Electric:

   $                     

Consolidated Total Capitalization of Union Electric:

   $                     

Union Electric’s Leverage Ratio (Ratio of 1 to 2):

                  to 1.00

Genco*:

  

Consolidated Indebtedness of Genco:

   $                     

Consolidated Total Capitalization of Genco:

   $                     

Genco’s Leverage Ratio (Ratio of 1 to 2):

                  to 1.00

 

* If the compliance certificate is requested by a Lender or an Issuing Bank
pursuant to Section 4.2 in connection with a Credit Extension to a Borrowing
Subsidiary, only the section with respect to the applicable Borrowing Subsidiary
is to be completed.



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF ASSIGNMENT AGREEMENT]

This Assignment Agreement (the “Assignment Agreement”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed
to and incorporated herein by reference and made a part of this Assignment
Agreement as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below, the interest in and to all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto that represents the
amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the respective facilities identified
below (including without limitation any letters of credit, guaranties and
swingline loans included in such facilities and, to the extent permitted to be
assigned under applicable law, all claims (including without limitation contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity), suits, causes of action and any other right of the
Assignor against any Person whether known or unknown arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby) (the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment Agreement, without
representation or warranty by the Assignor.



--------------------------------------------------------------------------------

1.    Assignor:         2.    Assignee:       [and is an
[Affiliate]/[Approved                  Fund]2 of [identify Lender]]            
3.    Borrowers:    Ameren Corporation and its subsidiaries Union Electric
Company and Ameren Energy Generating Company 4.    Agent:    JPMorgan Chase
Bank, N.A., as Agent under the Credit Agreement. 5.    Credit Agreement:    The
Amended and Restated Credit Agreement, dated as of June [ ], 2009, among the
Borrowers, the Lenders party thereto, JPMorgan Chase Bank, N.A., as Agent and
Barclays Bank PLC, as Syndication Agent. 6.    Assigned Interest:   

 

Aggregate Amount of
Commitment/Loans for
all Lenders*

   Amount of
Commitment/Loans
Assigned*    Percentage
Assigned of
Commitment/Loans3    

Type of Assignment4

$

   $                    %   

$

   $                   %   

$

   $                   %   

 

7.

   Trade Date:         5

 

2

Select as applicable.

 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

3

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

4

Please indicate in accordance with Section 12.6 of the Credit Agreement whether
each Commitment, Loan or other interest assigned as on [Extended]/[Non-Extended]
Tranche Commitment, or [Extended]/[Non-Extended] Tranche Loan, and an
[Extended]/[Non-Extended] Tranche LC Exposure, as applicable.

 

5

Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.

 

2



--------------------------------------------------------------------------------

Effective Date:                     , 20     [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE AGENT.]

 

3



--------------------------------------------------------------------------------

The terms set forth in this Assignment Agreement are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title: ASSIGNEE [NAME OF ASSIGNEE] By:    
  Title:

[Consented to and]6 Accepted:

 

JPMORGAN CHASE BANK, N.A., as Agent

By:

   

Title:

[Consented to:]7

 

AMEREN CORPORATION

By:

   

Title:

[Consented to:]8

 

UNION ELECTRIC COMPANY

By:

   

Title:

 

6

To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

 

7

To be added only if the consent of each Borrower is required by the terms of the
Credit Agreement.

 

8

To be added only if the consent of each Borrower is required by the terms of the
Credit Agreement.

 

4



--------------------------------------------------------------------------------

[Consented to]9

 

AMEREN ENERGY GENERATING COMPANY By:     Title:

 

9

To be added only if the consent of each Borrower is required by the terms of the
Credit Agreement.

 

5



--------------------------------------------------------------------------------

ANNEX 1

TO

ASSIGNMENT AGREEMENT

TERMS AND CONDITIONS FOR ASSIGNMENTS

1. Representations and Warranties.

1.1 Assignor. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated
hereby. Neither the Assignor nor any of its officers, directors, employees,
agents or attorneys shall be responsible for (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency, perfection, priority, collectibility, or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrowers, any of their Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, (iv) the performance or observance by
the Borrowers, any of their Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document, (v) inspecting any
of the property, books or records of the Borrowers, or any guarantor, or
(vi) any mistake, error of judgment, or action taken or omitted to be taken in
connection with the Loans or the Loan Documents.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iii) agrees that its payment instructions
and notice instructions are as set forth in Schedule 1 to this Assignment
Agreement, (iv) none of the funds, monies, assets or other consideration being
used to make the purchase and assumption hereunder are “plan assets” as defined
under ERISA and that its rights, benefits and interests in and under the Loan
Documents will not be “plan assets” under ERISA, (v) agrees to indemnify and
hold the Assignor harmless against all losses, costs and expenses (including,
without limitation, reasonable attorneys’ fees) and liabilities incurred by the
Assignor in connection with or arising in any manner from the Assignee’s
non-performance of the obligations assumed under this Assignment Agreement,
(vi) it has received a copy of the Credit Agreement, together with copies of
financial statements and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement and to purchase the Assigned Interest on the basis of which
it has made such analysis and decision independently and without reliance on the
Agent or any other Lender, and (vii) attached as Schedule 1 to this Assignment
Agreement is any documentation required to be delivered by the Assignee with
respect to its tax status pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee and (b) agrees that (i) it will,
independently and without reliance on the Agent, the Assignor or any other
Lender, and based on such documents and information



--------------------------------------------------------------------------------

as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents, and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.

2. Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.

3. General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment Agreement. This Assignment Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

ADMINISTRATIVE QUESTIONNAIRE

(Schedule to be supplied by Closing Unit or Trading Documentation Unit)



--------------------------------------------------------------------------------

US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS

(Schedule to be supplied by Closing Unit or Trading Documentation Unit)



--------------------------------------------------------------------------------

EXHIBIT D

LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

To JPMorgan Chase Bank, NA,

as Agent (the “Agent”) under the Credit Agreement

Described Below.

 

Re: Amended and Restated Credit Agreement dated as of June     , 2009 (the
“Credit Agreement”) among Ameren Corporation, Union Electric Company, Ameren
Energy Generating Company (collectively, the “Borrowers”), the Lenders named
therein, JPMorgan Chase Bank, N.A., as Agent (the “Agent”), and Barclays Bank
PLC, as Syndication Agent (the “Syndication Agent”) and the Supplemental Credit
Agreement dated as of June     , 2009 (the “Supplemental Credit Agreement”)
among the Borrowers, the Lenders named therein, the Agent and the Syndication
Agent. Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned thereto in the Credit Agreement.

Ameren Corporation (“Ameren”) hereby specifically authorizes and directs the
Agent to act upon the following standing money transfer instructions with
respect to the proceeds of Advances or other extensions of credit to Ameren from
time to time until receipt by the Agent of a specific written revocation of such
instructions by Ameren, provided, however, that the Agent may otherwise transfer
funds as hereafter directed in writing by Ameren in accordance with Section 13.1
of the Credit Agreement or based on any telephonic notice made in accordance
with Section 2.17 of the Credit Agreement.

 

Facility Identification Number(s)      Customer/Account Name:    Ameren
Corporation Transfer Funds To:   

Bank Name/Location: US Bank / Cincinnati, OH

Account Name: Ameren Corporation General

ABA Routing & Transit: 042000013

Account Number: 130103018037

 

Authorized Officer (Customer Representative):     Date:                      Lee
Nickloy        (Please Print)     Signature Bank Officer Name:     Date:
                               (Please Print)     Signature

(Deliver Completed Form to Credit Support Staff For Immediate Processing)



--------------------------------------------------------------------------------

LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

To JPMorgan Chase Bank, NA,

as Agent (the “Agent”) under the Credit Agreement

Described Below.

 

Re: Amended and Restated Credit Agreement dated as of June     , 2009 (the
“Credit Agreement”) among Ameren Corporation, Union Electric Company, Ameren
Energy Generating Company (collectively, the “Borrowers”), the Lenders named
therein, JPMorgan Chase Bank, N.A., as Agent (the “Agent”), and Barclays Bank
PLC, as Syndication Agent (the “Syndication Agent”) and the Supplemental Credit
Agreement dated as of June     , 2009 (the “Supplemental Credit Agreement”)
among the Borrowers, the Lenders named therein, the Agent and the Syndication
Agent. Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned thereto in the Credit Agreement.

Union Electric Company (“Union Electric”) hereby specifically authorizes and
directs the Agent to act upon the following standing money transfer instructions
with respect to the proceeds of Advances or other extensions of credit to Union
Electric from time to time until receipt by the Agent of a specific written
revocation of such instructions by Union Electric, provided, however, that the
Agent may otherwise transfer funds as hereafter directed in writing by Union
Electric in accordance with Section 13.1 of the Credit Agreement or based on any
telephonic notice made in accordance with Section 2.17 of the Credit Agreement.

 

Facility Identification Number(s)      Customer/Account Name:    Union Electric
Company Transfer Funds To:   

Bank Name/Location: US Bank, Cincinnati, OH

Account Name: AmerenUEC General

ABA Routing & Transit: 042000013

Account Number: 130103018045

 

Authorized Officer (Customer Representative):     Date:                      Lee
Nickloy        (Please Print)     Signature Bank Officer Name:     Date:
                               (Please Print)     Signature

(Deliver Completed Form to Credit Support Staff For Immediate Processing)



--------------------------------------------------------------------------------

LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

To JPMorgan Chase Bank, NA,

as Agent (the “Agent”) under the Credit Agreement

Described Below.

 

Re: Amended and Restated Credit Agreement dated as of June     , 2009 (the
“Credit Agreement”) among Ameren Corporation, Union Electric Company, Ameren
Energy Generating Company (collectively, the “Borrowers”), the Lenders named
therein, JPMorgan Chase Bank, N.A., as Agent (the “Agent”), and Barclays Bank
PLC, as Syndication Agent (the “Syndication Agent”) and the Supplemental Credit
Agreement dated as of June     , 2009 (the “Supplemental Credit Agreement”)
among the Borrowers, the Lenders named therein, the Agent and the Syndication
Agent. Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned thereto in the Credit Agreement.

Ameren Energy Generating Company (“Genco”) hereby specifically authorizes and
directs the Agent to act upon the following standing money transfer instructions
with respect to the proceeds of Advances or other extensions of credit to Genco
from time to time until receipt by the Agent of a specific written revocation of
such instructions by Genco, provided, however, that the Agent may otherwise
transfer funds as hereafter directed in writing by Genco in accordance with
Section 13.1 of the Credit Agreement or based on any telephonic notice made in
accordance with Section 2.17 of the Credit Agreement.



--------------------------------------------------------------------------------

Facility Identification Number(s)      Customer/Account Name:    Ameren Energy
Generating Company Transfer Funds To:   

Bank Name/Location: JP Morgan Chase Bank

Account Name: Ameren Energy Generating General

ABA Routing & Transit: 021000021

Account Number: 716492277

 

Authorized Officer (Customer Representative):     Date:                      Lee
Nickloy        (Please Print)     Signature Bank Officer Name:     Date:
                               (Please Print)     Signature

(Deliver Completed Form to Credit Support Staff For Immediate Processing)



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF PROMISSORY NOTE]

[Date]            

                            , a                      corporation (the
“Borrower”), promises to pay to the order of
                                         (the “Lender”) on the Availability
Termination Date                      DOLLARS ($            ) or, if less, the
aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to Article II of the Agreement (as hereinafter defined), in
immediately available funds at the main office of JPMorgan Chase Bank, N.A., in
New York, New York, as Agent, together with accrued but unpaid interest thereon.
The Borrower shall pay interest on the unpaid principal amount hereof at the
rates and on the dates set forth in the Agreement.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Revolving Loan and the date and amount of each principal
payment hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of the Amended and Restated Credit Agreement dated as of June 30, 2009
(which, as it may be amended or modified and in effect from time to time, is
herein called the “Agreement”), among Ameren Corporation, Union Electric Company
and Ameren Energy Generating Company, the lenders party thereto, including the
Lender, JPMorgan Chase Bank, N.A., as Agent and Barclays Bank PLC, as
Syndication Agent, to which Agreement reference is hereby made for a statement
of the terms and conditions governing this Note, including the terms and
conditions under which this Note may be prepaid or its maturity date
accelerated. Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Agreement.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

    By:         Print Name:         Title:        



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF                             ,

DATED                     ,

 

Date

   Principal
Amount of
Loan    Maturity
of Interest
Period    Principal
Amount
Paid    Unpaid
Balance



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF DESIGNATION AGREEMENT]

Dated                     , 20    

Reference is made to the Amended and Restated Credit Agreement dated as of
June [ ], 2009 (as amended or otherwise modified from time to time, the “Credit
Agreement”) among Ameren Corporation, a Missouri corporation (the “Company”),
and its subsidiaries Union Electric Company, a Missouri corporation and Ameren
Energy Generating Company, an Illinois corporation (the Company and such
subsidiaries each, a “Borrower” and collectively, the “Borrowers”), the lenders
from time to time party thereto (the “Lenders”), JPMorgan Chase Bank, N.A.,
(having its principal office in New York, NY), as Agent and Barclays Bank PLC,
as Syndication Agent. Terms defined in the Credit Agreement are used herein as
therein defined.

                     (the “Designating Lender”),                      (the
“Designated Lender”), and the Borrowers agree as follows:

 

1. The Designating Lender hereby designates the Designated Lender, and the
Designated Lender hereby accepts such designation, as its Designated Lender
under the Credit Agreement.

 

2. The Designating Lender makes no representations or warranty and assumes no
responsibility with respect to the financial condition of the Borrowers or the
performance or observance by the Borrowers of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto.

 

3. The Designated Lender (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Article V and Article VI thereof and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Designation Agreement; (ii) agrees that it will, independently and
without reliance upon the Agent, the Designating Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking any
action it may be permitted to take under the Credit Agreement; (iii) confirms
that it is an Eligible Designee; (iv) appoints and authorizes the Designating
Lender as its administrative agent and attorney-in-fact and grants the
Designating Lender an irrevocable power of attorney to receive payments made for
the benefit of the Designated Lender under the Credit Agreement and to deliver
and receive all communications and notices under the Credit Agreement, if any,
that Designated Lender is obligated to deliver or has the right to receive
thereunder; (v) acknowledges that it is subject to and bound by the
confidentiality provisions of the Credit Agreement (except as permitted under
Section 12.4 thereof); and (vi) acknowledges that the Designating Lender retains
the sole right and responsibility to vote under the Credit Agreement, including,
without limitation, the right to approve any amendment, modification or waiver
of any provision of the Credit Agreement, and agrees that the Designated Lender
shall be bound by all such votes, approvals, amendments, modifications and
waivers and all other agreements of the Designating Lender pursuant to or in
connection with the Credit Agreement.



--------------------------------------------------------------------------------

4. Following the execution of this Designation Agreement by the Designating
Lender, the Designated Lender and the Borrowers, it will be delivered to the
Agent for acceptance and recording by the Agent. The parties hereto shall attach
a Schedule A which, in accordance with Section 12.6 of the Credit Agreement,
shall identify each Commitment, Loan or other interest subject to this Agreement
as an Extended Tranche Commitment, an Extended Tranche Loan and an Extended
Tranche LC Exposure, as applicable, or as a Non-Extended Tranche Commitment, a
Non-Extended Tranche Loan and a Non-Extended Tranche LC Exposure, as applicable.
The effective date of this Designation Agreement shall be the date of acceptance
thereof by the Agent, unless otherwise specified on the signature page hereto
(the “Effective Date”).

 

5. Upon such acceptance and recording by the Agent, as of the Effective Date
(a) the Designated Lender shall have the right to make Loans as a Lender
pursuant to Article II of the Credit Agreement and the rights of a Lender
related thereto and (b) the making of any such Loans by the Designated Lender
shall satisfy the obligations of the Designating Lender under the Credit
Agreement to the same extent, and as if, such Loans were made by the Designating
Lender.

 

6. Each party to this Designation Agreement hereby agrees that it shall not
institute against, or join any other Person in instituting against, any
Designated Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding or other proceedings under any federal or state
bankruptcy or similar law for one year and a day after payment in full of all
outstanding senior indebtedness of any Designated Lender; provided that the
Designating Lender for each Designated Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage and expense
arising out of its inability to institute any such proceeding against such
Designated Lender. This Section 6 of the Designation Agreement shall survive the
termination of this Designation Agreement and termination of the Credit
Agreement.

 

7. This Designation Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Designation Agreement to be
executed by their respective officers hereunto duly authorized, as of the date
first above written.

Effective Date1:

[NAME OF DESIGNATING LENDER] By:     Name:     Title:     [NAME OF DESIGNATED
LENDER] By:     Name:     Title:     AMEREN CORPORATION By:     Name:     Title:
    UNION ELECTRIC COMPANY By:     Name:     Title:    

 

1

This date should be no earlier than the date of acceptance by the Agent.

 

3



--------------------------------------------------------------------------------

AMEREN ENERGY GENERATING COMPANY By:     Name:     Title:    

Accepted and Approved this

         day of                     ,         

 

JPMORGAN CHASE BANK, N.A., as Agent By:     Title:    

 

4



--------------------------------------------------------------------------------

EXHIBIT G

SUBORDINATION TERMS

All subordinated indebtedness (hereinafter referred to as “Subordinated Debt”)
of any Borrower incurred after the date of this Agreement that is not being
included in the calculation of Consolidated Indebtedness pursuant to clause
(A) of the proviso in Section 6.17 shall be in the form of indebtedness of such
Borrower to the Company or any of its Subsidiaries that is subordinate and
junior to any and all indebtedness (hereinafter referred to as “Senior Debt”) of
such Borrower, whether existing on the date of this Agreement or thereafter
incurred, in respect of (i) all Obligations of such Borrower under this
Agreement, including Obligations in respect of Letters of Credit, (ii) other
borrowings of such Borrower from any one or more banks, insurance companies,
pension or profit sharing trusts, or other financial institutions whether
secured or unsecured and (iii) all other borrowings incurred, assumed or
guaranteed by such Borrower, at any time, evidenced by a note, debenture, bond
or other similar instrument (including capitalized lease and purchase money
obligations, and/or for the acquisition (whether by way of purchase, merger or
otherwise) of any business, real property or other assets (except assets
acquired in the ordinary course of business) but excluding obligations other
than for borrowed money including trade payables and other obligations to
general creditors) other than indebtedness which, by its terms or the terms of
the instrument creating or evidencing it, provides that such indebtedness is
subordinated to all other indebtedness of such Borrower. Notwithstanding any
other provision of this Agreement on this Exhibit G, “Senior Debt” shall include
refinancings, renewals, amendments, extensions or refundings of the indebtedness
described in clauses (i) through (iii) above.

“Subordinate and junior” as used herein shall mean that in the event of:

(a) any default in, or violation of, the terms or covenants of any Senior Debt,
including, without limitation, any default in payment of principal of, or
premium, if any, or interest on, any Senior Debt whenever due (whether by
acceleration of maturity or otherwise), and during the continuance thereof, or

(b) the institution of any liquidation, dissolution, bankruptcy, insolvency,
reorganization or similar proceeding relating to any Borrower, its property or
its creditors as such,

the obligee of indebtedness so described shall not be entitled to receive any
payment of principal of, or premium, if any, or interest on, such indebtedness
until all amounts owing in respect of Senior Debt (matured and unmatured) shall
have been paid in full; and from and after the happening of any event described
in clause (b) of this paragraph, all payments and distributions of any kind or
character (whether in cash, securities or property) which, except for the
subordination provisions hereof, would have been payable or distributable to the
obligee of such indebtedness (whether directly or by reason of this note’s being
superior to any other indebtedness), shall be made to and for the benefit of the
holders of Senior Debt (who shall be entitled to make all necessary claims
therefor) in accordance with the priorities of payment thereof until all Senior
Debt (matured and unmatured) shall have been paid in full. No act or failure to
act on the part of any Borrower, and no default under or breach of any agreement
of such Borrower, whether or not herein set forth, shall in any way prevent or
limit the holder of any Senior Debt from enforcing fully the subordination terms
herein provided for, irrespective of any knowledge or notice which such holder
may at any time have or be charged with. In the event that any payment or
distribution is made with respect to Subordinated Debt in violation of the terms
of this Exhibit G or any outstanding Senior Debt, any holder of Subordinated
Debt receiving such payment or distribution shall hold it in trust for the
benefit of, and shall remit it to, the holders of Senior Debt then outstanding
in accordance with the priorities of payment thereof.